Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 1 of 88 Page ID #:15411



                             UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                       WESTERN DIVISION


  UNITED STATES OF AMERICA                        CASE NO. 2:20-cr-579-SVW

         vs.                                      ORDER DENYING DEFENDANTS’
                                                  KASTIGAR MOTION
  RICHARD AYVAZYAN, et al.

                         Defendants.




        Before the Court is a motion for Kastigar relief filed by Defendants Richard Ayvazyan
 and Marietta Terabelian (hereinafter referred to together as “Defendants”). Dkt. 338. For the
 below reasons, the motion is DENIED.

 I.     Factual and Procedural Background.

        In June 2020, the Government began investigating a Los Angeles-based conspiracy
 involving fraudulent applications for forgivable loans authorized by the Coronavirus Aid, Relief,
 and Economic Security Act (“the CARES Act”). The Government determined that stolen, fake,
 and synthetic identities were used to obtain forgivable loans as part of the Paycheck Protection
 Program (“PPP”) and the Economic Injury Disaster Relief Program (“EIDL”).

         The Government conducted an extensive investigation that quickly yielded a tremendous
 amount of evidence against Defendants. As discussed below, by October 18, 2020, the
 Government had identified over 100 fraudulent PPP and EIDL loans connected to the Los
 Angeles-based conspiracy. Defendants used dozens of fake businesses and fake, stolen, or
 synthetic identities to submit these loans. The false identities listed on the applications included,
 among others, “Iuliia Zhadko” and “Viktoria Kauichko.” The Government traced the loans to
 various bank accounts and determined that Defendants and their co-conspirators used the
 fraudulently obtained proceeds to purchase real estate, precious metals, jewelry, luxury home
 furnishings, and goods at high-end department stores. The Government concluded Defendants
 were using the synthetic identities, including Zhadko and Kauichko.

         On October 19, 2020, Defendants were returning to Los Angeles from a vacation in
 Turks and Caicos. Their journey included a flight from Turks and Caicos to Miami, Florida.
 Justin Palmerton—an FBI agent in Los Angeles who was investigating the above described

                                                   1
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 2 of 88 Page ID #:15412




 conspiracy—had previously received notice about Defendants’ flight to Miami. He contacted his
 colleagues in Miami and requested that customs agents conduct a secondary screening of
 Defendants upon their arrival at the airport.

         At around 3:30 p.m. on October 19, 2020, Defendants arrived at the Miami airport and
 were referred by customs officials for a secondary screening. Defendants were detained and
 interviewed, and customs agents searched Defendants’ luggage, wallets, and cell phones. Those
 searches yielded the following evidence:

         •   a credit card in the name of “Viktoria Kauichko,” contained in Terabelian’s wallet;

         •   credit cards belonging to “Viktoria Kauichko” and “Iuliia Zhadko,” contained in
             Ayvazyan’s luggage;

         •   images on Ayvazyan’s phone of (1) a driver’s license in the name of “Iuliia Zhadko,”
             and (2) numerous other credit cards and driver’s licenses in various names; and

         •   text messages on Terabelian’s cell phone in which Terabelian purports to be
             Kauichko.

 The Court refers to this border stop below as “the Miami stop,” and the phones seized during that
 stop as “the Miami phones.” On October 20, 2020, the Government filed criminal complaints
 alleging that Defendants conspired with others to commit bank and wire fraud. The case
 proceeded to an indictment in November 2020 and a first superseding indictment in March 2021.

         In March 2021, Defendants moved to suppress all of the evidence from the Miami airport
 on the basis that the search of Defendants’ luggage and phones violated the Fourth and Fifth
 Amendments.

        On April 27, 2021, after extensive briefing, the Court granted the motion in part. See
 generally Dkt. 296. The Court denied the motion on Fourth Amendment grounds. As to the
 Fifth Amendment argument, the Court found a Miranda violation. However, the Court only
 suppressed the evidence from Defendants’ phones; the Court did not suppress the physical credit
 cards. This is because the physical cards did not result from actual coercion, but the evidence on
 the phones did. See id. at 14–18. Specifically, Defendants’ phone passcodes were actually
 coerced. See id.

       Additionally, the Government obtained a warrant to search Defendants’ home at 4910
 Topeka Drive in Tarzana, California, and executed that search on November 5, 2020. 1

 1
  The Government also obtained a warrant for other properties, including 17450 Weddington Street in Encino,
 California, the residence of Tamara Dadyan and Artur Ayvazyan, two of Defendants’ co-conspirators.

                                                        2
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 3 of 88 Page ID #:15413




 Defendants also moved to suppress the evidence from that search. Defendants argued that the
 search warrant was tainted by the unlawful Miami stop and, alternatively, that the warrants were
 overbroad and lacked particularity. The Court denied the motion on both grounds. See id. at 18–
 38. The Court also found that, even after excising all information from the Miami stop
 (including the physical cards that the Court did not suppress), the warrant to search Defendants’
 home was supported by probable cause. See id. at 18–22.

         On May 7, 2021, Defendants sent a letter to the Government arguing that the
 Government’s coercion of Defendants’ phone passcodes entitled them to relief under Kastigar v.
 United States, 406 U.S. 441 (1972). Defendants filed a motion for Kastigar relief on May 17,
 2021. The Court concluded that Defendants were entitled to a Kastigar hearing. The Court also
 set a Kastigar hearing for May 26, 2021. However, the Court then reconsidered the timing of the
 hearing and deferred the hearing until after trial. The Court did so in light of the impending trial
 date (i.e., June 15, 2021) and the fact that a post-trial hearing would be more focused. See Dkt.
 356.

         The jury trial started on June 15, 2021. On June 25, 2021, after deliberating for one day,
 the jury convicted Defendants of conspiracy to commit bank fraud and wire fraud, bank fraud,
 wire fraud, and conspiracy to commit money laundering. See Dkt 644. Ayvazyan was also
 convicted of aggravated identity theft. See id.

        Three days after the verdict, the Court set a briefing schedule and a date for the Kastigar
 hearing. See Dkt. 605. On July 12, 2021, the Government submitted its opening brief and
 declarations from the following members of the prosecution team:

        •   Department of Justice Trial Attorney Christopher Fenton;

        •   Federal Bureau of Investigation Special Agent Justin Palmerton;

        •   Assistant United States Attorney Catherine Ahn

        •   Assistant United States Attorney Scott Paetty;

        •   Assistant United States Attorney Brian Faerstein;

        •   Former Assistant United States Attorney Julian André;

        •   Small Business Administration Office of Inspector General Special Agent Timothy
            Massino; and



                                                  3
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 4 of 88 Page ID #:15414




         •    Internal Revenue Service Criminal Investigation Special Agent Geffrey Clark.

 In their declarations, the witnesses explain how, if at all, they used information from the Miami
 phones during their investigation or prosecution of this case. 2 Each witness attached supporting
 exhibits that corroborated their declarations. The exhibits include, but are not limited to, dozens
 of emails, memorandums, and other internal documents related to the investigation; documents
 produced by third parties during the investigation; and charts analyzing some of the tainted
 information. The government also filed some exhibits in camera, including grand jury
 transcripts, subpoena logs, prosecution memorandums, and a trial exhibit list that is annotated
 with the date of issue for the subpoena or request for information that yielded the documents
 underlying the exhibit. All of this information was provided in addition to the trial exhibits
 themselves and the filings on the docket. See Mot. at 35.

       Defendants filed their opposition brief and supporting exhibits on July 22, 2021. The
 Government filed a reply brief with supporting exhibits and an additional declaration on July 27,
 2021.

         The Court held a Kastigar hearing on July 28, 2021. The hearing lasted through July 29,
 2021. At the two-day hearing, Defendants cross-examined all of the Government’s witnesses
 except for André. Defendants waived the opportunity to cross-examine André. See July 28 Tr.
 at 7:25-8:4. The Court took the matter under submission at the close of the hearing.

 II.     Legal Standard.

         Before proceeding to its analysis, the Court will discuss some threshold issues related to
 the legal standard for a Kastigar motion. First, the Court will discuss the Government’s burden
 generally. Second, the Court will discuss some subsidiary issues related to that burden.

         A.       The Government’s Burden.

          Under Kastigar, a defendant’s compelled testimony cannot be used against the defendant
 either directly or derivatively. 406 U.S. at 460. Although Kastigar related to immunized
 testimony, the Ninth Circuit has explained that a defendant subjected to actual coercion in
 violation of the Fifth Amendment is entitled to a Kastigar hearing. United States v. Anderson,
 79 F.3d 1522, 1526 (9th Cir. 1996) (“If a defendant’s statements were compelled in violation of
 the fifth amendment, he is entitled to a Kastigar hearing . . . .”); see also Chavez v. Martinez, 538
 U.S. 760, 769–70 (2003) (noting in dicta that defendant’s protection against statements coerced

 2
   The Government also submitted a declaration from Federal Bureau of Investigation Special Agent Perry Woo, who
 stated that he has a “high degree of confidence” that he would have been able to access the contents of the phone
 even absent the coerced passcodes. See generally Woo Decl. In its analysis below, the Court does not consider
 Woo’s declaration.

                                                        4
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 5 of 88 Page ID #:15415




 in violation of Fifth Amendment is “coextensive with the use and derivative use immunity
 mandated by Kastigar when the government compels testimony from a reluctant witness”)
 (emphasis in original) (citations omitted).

         Kastigar prohibits three types of uses. First, the Government is prohibited from using
 tainted information before the grand jury. Id. at 1431. Second, the Government is prohibited
 from using tainted information at trial. See id. Third, the Government is prohibited from using
 tainted information in a non-evidentiary or investigative manner, i.e., to investigate leads,
 develop case theories, initiate prosecution, refuse to plea bargain, interpret evidence, or plan trial
 strategy. See id. at 1430. The Government can meet its burden by showing, by a preponderance
 of the evidence, that it did not use tainted information in any of those three ways. See id.

         The Government can also meet its burden by showing, by a preponderance of the
 evidence, that it had a prior independent source for that information. See Kastigar, 406 U.S. at
 461 (“[T]he Fifth Amendment allow[s] the government to prosecute using evidence from
 legitimate independent sources.”); see also Crowson, 828 F.3d at 1429 (“The government must
 prove the independent source by a preponderance of the evidence, and we will uphold a district
 court’s findings unless clearly erroneous.”).

        “The focus of the inquiry under Kastigar is not whether the prosecutor was aware of the
 contents of the immunized testimony, but whether he used the testimony in any way to build a
 case against the defendant,” and, if so, whether the prosecutor had an independent source for that
 use. See United States v. Crowson, 828 F.2d 1427, 1430 (9th Cir. 1987) (cleaned up).

         The particular proof that is required to satisfy the Government’s heavy burden “will vary
 from case to case.” United States v. Danielson, 325 F.3d 1054, 1072 (9th Cir. 2003), as amended
 (May 19, 2003). However, a mere good faith allegation that a piece of evidence or an
 investigative action is not the fruit of tainted information is insufficient. United States v.
 Montoya, 45 F.3d 1286, 1292 (9th Cir. 1995). Rather, in every case, the Government “must
 present evidence, not just argument.” United States v. Mapelli, 971 F.2d 284, 288 (9th Cir.
 1992).

         Finally, if the Government cannot prove a prior independent source for tainted
 information, relief is nevertheless not warranted if the Court concludes that the Government’s
 use of tainted information was harmless beyond a reasonable doubt. 3 See United States v.
 Rogers, 722 F.2d 557, 560 (9th Cir. 1983) (applying harmless error analysis to use of tainted
 information before grand jury); see also United States v. Allen, 864 F.3d 63, 97 (2d Cir. 2017)



 3
   As discussed in the Court’s prior order, nearly every circuit court of appeals applies a harmless error standard to
 the Kastigar inquiry. See Dkt. 605 at 1 (collecting cases).

                                                            5
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 6 of 88 Page ID #:15416




 (“Even where a prosecution runs afoul of Kastigar’s strict standards, we will not vacate or
 reverse a conviction where the error was harmless.”).

        B.      Subsidiary Issues Related to the Government’s Burden.

         Although the above framework is straightforward, the parties’ briefing and arguments at
 the hearing raise several issues that must be resolved before the Court proceeds to its analysis.
 Those issues include (1) what constitutes a prior independent source; (2) the extent to which the
 Government is required to demonstrate that it implemented prophylactic measures; (3) the
 distinction between a credibility finding and relying on the good faith of prosecutors and case
 agents; and (4) the meaning of harmless error in the context of each type of prohibited use.

        The case law regarding Kastigar resolves those issues as follows.

                1.      A Prior Independent Source is a Source Containing the Substance of
                        Tainted Information, Lawfully Possessed or Requested by the
                        Government Before it Used Tainted Information.

         The issue of “prior independent source” raises two questions: (a) what constitutes a
 “prior” source, and (b) does the prior source need to be identical to the tainted information.

         As to the first question, the Court concludes that the Government need not have
 possessed or requested the independent source before the coercion occurred (i.e., before the
 Miami stop). Rather, a “prior” independent source is one that the Government possessed or
 requested before it used tainted information. This is because the Kastigar inquiry presumes
 compulsion and instead focuses on the use of tainted information. See In re Grand Jury
 Subpoena, 75 F.3d 446, 448 (9th Cir. 1996) (“When a statement has been compelled by
 immunity, the focus then shifts to the use, rather than the obtaining, of the witness’s
 statement.”); see also id. (protection of Fifth Amendment privilege “must focus on the use” of a
 defendant’s statements). If the Government possessed or requested the independent source
 before it used tainted information, there is no Kastigar violation because a defendant is in
 “precisely the same position as if he had asserted his Fifth Amendment rights [when his
 statements were coerced] and said nothing.” United States v. Lipkis, 770 F.2d 1447, 1451 (9th
 Cir. 1985).

        Accordingly, the Government can meet its burden if it shows, by a preponderance of the
 evidence—i.e., it is more likely than not—that its evidence at trial and before the grand jury was
 derived from “legitimate independent sources.” Kastigar, 406 U.S. at 461. And, for non-
 evidentiary use, the Government can meet its burden if it shows, by a preponderance of the
 evidence, that its non-evidentiary use stemmed from a legitimate independent source, or that it


                                                  6
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 7 of 88 Page ID #:15417




 inevitably would have used the independent source for the same non-evidentiary use or to take
 the same investigative steps. See Crowson, 828 F.2d at 1432 (“[I]f the government can prove a
 prior, independent source for its evidence, 4 then the non-evidentiary purposes of trial strategy,
 etc., would seemingly have been developed anyway. Thus, any non-evidentiary use of the
 immunized testimony would have been inevitable and harmless in any regard.”) (emphasis
 added); 5 United States v. Nanni, 59 F.3d 1425, 1432 (2d Cir. 1995) (“In determining whether the
 immunized testimony could have influenced the government’s decision to pursue its line of
 investigation, if it appears that that pursuit could have been motivated by both tainted and
 independent factors, the court must determine whether the government would have taken the
 same steps entirely apart from the motivating effect of the immunized testimony.”) (quotations
 omitted). 6


 4
   The Court emphasizes this language to note that Crowson is not referring to the harmless error doctrine when it
 proceeds to use the phrase “inevitable and harmless.” 828 F.2d at 1432. This is because the inevitability that
 satisfies the Government’s burden in Crowson is rooted in a prior independent source. See id. (“[I]f the government
 can prove a prior, independent source for its evidence, then the non-evidentiary purposes of trial strategy, etc.,
 would seemingly have been developed anyway.”) (emphasis added). That is not the same as “harmless error” for
 the purposes of Kastigar. After all, harmless error analysis only applies if there was a constitutional violation—i.e.,
 if the Government both (1) used tainted information, and (2) lacked a prior independent source.

 This is confirmed by United States v. Nanni. There, the Second Circuit stated, in essence, the same rule as Crowson:
 the Government can meet its burden as to non-evidentiary use if it shows it would have “taken the same steps
 entirely apart from the motivating effect of the immunized testimony.” 59 F.3d 1425, 1432 (2d Cir. 1995). That
 rule was stated during a discussion regarding prior independent sources. See id. By contrast, the applicability of the
 harmless error doctrine was discussed separately in Nanni. See id. at 1433; see also United States v. France, 164
 F.3d 203, 206 (4th Cir. 1998) (affirming district court’s finding of prior independent sources for “most of the
 evidence” defendant claimed was used against him and separately finding harmless any use of evidence for which
 government lacked prior independent source).

 Accordingly, in the Kastigar context, the inevitability of non-evidentiary use based on a prior independent source is
 an inquiry distinct from harmless error analysis.
 5
   This language about inevitability applies only to non-evidentiary use and not to the use of tainted information at
 trial or before the grand jury. In other words, the Government cannot use tainted information at trial or before the
 grand jury and then argue that it inevitably would have been able to use that same evidence based on a prior
 independent source. Rather, the Government must show that “all of the evidence it [used] was derived from
 legitimate independent sources.” Kastigar, 406 U.S. at 461–62.
 6
   At the hearing, counsel for Ayvazyan argued that prior independent sources are irrelevant if the Government
 actually used tainted information. July 29 Tr. at 193:16-17 (“We don’t get to independent source if there is actual
 use.”). That is incorrect. A Kastigar violation means that a defendant’s Fifth Amendment rights have been violated.
 However, if the Government’s evidence was derived from legitimate independent sources—or if the Government
 would have inevitably taken the same investigative steps based on a prior source—there is no Fifth Amendment
 violation because the defendant is left in “precisely the same position as if he had asserted his Fifth Amendment
 rights [when his statements were coerced] and said nothing.” Lipkis, 770 F.2d at 1451 (declining to require
 Government to establish non-use because Government established prior independent source for tainted information).
 And Defendants also acknowledge in their brief that the Government could meet its burden by establishing that it
 “did not use the [tainted] information in any way.” Opp. at 4. Accordingly, there are two ways for the Government
 to establish the absence of a Fifth Amendment violation: (1) non-use, or (2) a prior independent source. (continued
 on next page…)

                                                            7
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 8 of 88 Page ID #:15418




         As to the second question, the Court concludes that the prior independent source need not
 be entirely identical to the tainted information (e.g., the exact same photograph). Rather, the
 Government must show that, if it used tainted information to accomplish a certain goal, the
 information contained in the prior independent source would have allowed the Government to
 accomplish that same goal. See Crowson, 828 F.2d at 1247 (citing Second Circuit case and
 explaining prior independent sources sufficient where they provide “independent knowledge of
 substantially all of the information covered in the compelled testimony”); Montoya, 45 F.3d at
 1293 (affirming district court’s finding of prior independent source where agent identified
 investigative steps taken after compelled testimony and established that prior leads allowed him
 to take same steps). For example, if the Government used a tainted image to identify a bank
 account and subpoena records for that account, a prior independent source is is any source that
 would have allowed the Government to identify the same bank account.

         For this reason, the Court rejects Defendants’ “bundle of uses” framework for non-
 evidentiary use. Defendants argue that the Government bears the burden of showing that it had a
 prior independent source for any conceivable non-evidentiary use of tainted information.

        For example, one of the tainted images from the Miami phones contains information
 about Viktoria Kauichko and two fake businesses: Fiber One Media, and Journeyman
 Construction. This information could be used in a variety of ways. It could be used to discover
 a synthetic identity (i.e., Viktoria Kauichko). It could also be used to identify fake entities
 (Journeyman Construction or Fiber One Media) for which PPP or EIDL loans may have been
 submitted. Alternatively, Defendants argue, the image could be used “for another significant
 evidentiary and investigative use: the tainted image ties Viktoria Kauichko, Journeyman
 Construction, and Fiber One Media together on an image located on a phone that was found on

 The Court notes that, often, the evidence used to show non-use will overlap with the evidence of legitimate
 independent sources. Indeed, as Defendants state, the ways in which the Government can meet its burden are
 “interconnected and overlapping in practice.” Opp. at 3. Nevertheless, there is—at least doctrinally, and primarily
 for the non-evidentiary use analysis—a difference between the two inquiries. In the context of non-evidentiary use,
 a finding of non-use means that the Court is convinced, by a preponderance of the evidence, that the Government
 did not use tainted information. By contrast, a finding that relies on prior independent sources means that, although
 the Government may have used tainted information, there is still no Fifth Amendment violation because, due to the
 prior independent sources, the Government “would have taken the same steps entirely apart from the motivating
 effect of the immunized testimony.” Nanni, 59 F.3d at 1432; see also Crowson, 828 F.2d at 1432.

 Finally, to the extent Defendants argue that the only way the Government can establish non-use is to provide a prior
 independent source for every single element of the investigation, the Court rejects that argument. Imposing that
 burden upon the Government is akin to asking the Government to “negate all abstract possibility of taint,” which the
 Government is not required to do. United States v. Byrd, 765 F.2d 1524, 1529 (11th Cir. 1985). Rather, the
 Government must establish either (1) non-use, or (2) a prior independent source. Precisely how the Government can
 meet that burden will “vary from case to case.” Danielson, 325 F.3d at 1072. The Court notes that it reviewed
 several cases where the Ninth Circuit affirmed the district court’s finding that the Government met its Kastigar
 burden, and in none of those cases was the Government required to meet the burden proposed by Defendants. See,
 e.g., Montoya, 45 F.3d at 1292–99; Crowson, 828 F.2d at 1429–32; Rogers, 722 F.2d at 560–61.


                                                           8
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 9 of 88 Page ID #:15419




 Richard Ayvazyan’s person. This image provided critical connections between the government’s
 investigation targets.” KX1 at 58.

         Under Defendants’ standard, the Government bears the burden of showing an
 independent source for all three of those potential uses of the image and, more broadly, for all
 conceivable uses. Thus, in Defendants’ view, loan files and bank records for Kauichko,
 Journeyman Construction, and Fiber One Media would not constitute a prior independent source.
 That is because the loan files and bank records do not expressly connect Kauichko, Fiber One
 Media, and Journeyman Construction together, nor do they expressly identify Ayvazyan. 7

         The problem with this framework is that it ignores the focus of the Kastigar inquiry: the
 Government’s use of tainted information. See In re Grand Jury, 75 F.3d at 448 (“When a
 statement has been compelled by immunity, the focus then shifts to the use, rather than the
 obtaining, of the witness’s statement.”) (emphasis in original). As noted above, there is no
 Kastigar violation where a defendant is left in “precisely the same position as if he had asserted
 his Fifth Amendment rights [when his statements were coerced] and said nothing.” Lipkis, 770
 F.2d at 1451. Thus, if the Government did not use tainted information for some hypothetical use,
 there is no Fifth Amendment violation based on that hypothetical use, and the Government need
 not identify a prior independent source for that hypothetical use. Rather, a prior independent
 source must be tailored to the Government’s actual use—i.e., the source should contain
 substantive information that would allow the Government to take the investigative steps it
 actually took.

         Moreover, Defendants misconstrue the case law that says the Government may not use
 tainted information “in any respect.” Kastigar, 406 U.S. at 453; see also Montoya, 45 F.3d at
 1292 (noting that the Government cannot use coerced statements “in any way to build a case
 against the defendant”) (quotations omitted). These cases simply mean exactly what they say:
 the Government cannot use tainted information. They do not address how the Government can
 meet its burden of showing that it did not use tainted information or, if it did use tainted
 information, that it had a prior independent source. No case addressing that question holds that
 the Government must negate all conceivable use (i.e., Defendants’ “bundle of uses”). Indeed,
 “[t]he government is not required to negate all abstract ‘possibility’ of taint. Rather, the
 government need only show by a preponderance of the evidence that, in fact, the evidence used
 was derived from legitimate, independent sources.” Byrd, 765 F.2d at 1529; see also Crowson,
 828 F.2d at 1431–32 (citing favorably to Byrd and declining to “negat[e] the plain import of
 Kastigar that . . . the Fifth Amendment allow[s] the government to prosecute using evidence
 from legitimate independent sources”).

 7
   Although the Court will discuss this below, see infra at 65–66, it bears mentioning that there are prior independent
 sources demonstrating that Kauichko, Journeyman Construction, and Fiber One Media are all connected, and that
 they are connected to Ayvazyan.


                                                           9
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 10 of 88 Page ID #:15420




          Accordingly, to satisfy its burden, the Government need not identify a prior independent
  source through which it could accomplish any conceivable non-evidentiary use. Rather, the
  Government must show that, if it used tainted information to accomplish a goal, it had an
  independent source that would have allowed it to accomplish that same goal. Any other result
  would ignore the rule that the Government is “not required to negate all abstract possibility of
  taint.” Byrd, 765 F.2d at 1529; see also United States v. Connolly, 2019 WL 2120523, at *21
  (S.D.N.Y. May 2, 2019) (“Nothing in Kastigar suggests that the mere invocation of that word by
  a defendant compels the Government to try to prove a negative.”) (alteration and quotations
  omitted).

          For those reasons, the Court concludes that a “prior independent source” is a lawful
  source of the substance of tainted information, possessed or requested by the Government before
  it used tainted information.

                2.      Although Prophylactic Measures Can Prevent Use, they are Not
                        Required to Satisfy the Government’s Burden.

           Much of Defendants’ questioning at the hearing related to the measures the Government
  took to prevent prosecutors and agents from accessing material from the Miami phones. See,
  e.g., July 28 Tr. at 24:10-20 (inquiring whether Government logged or tracked access to
  information from Miami phones). These questions were presumably asked to support
  Defendants’ argument that, absent prophylactic measures, the Government’s burden is “nearly
  insurmountable.” Opp. at 5.

          The Court disagrees with that argument. While prophylactic measures can be relevant to
  the inquiry, see infra at 11 n.8, 12, they are not required. “Even if agents and prosecutors
  actually participated in both investigations, and/or were exposed to immunized testimony, there
  is no per se rule requiring their withdrawal from the case.” Montoya, 45 F.3d at 1293 (emphasis
  in original). Indeed, “if the prosecution team has been exposed to the immunized testimony, the
  government may still use the evidence derived from compelled testimony if it meets its burden of
  showing that the evidence it intends to present is derived from a prior, independent source.”
  Crowson, 828 F.2d at 1430. Id.

          The reason prophylactic measures are not dispositive is because, as noted above, “[t]he
  focus of the inquiry under Kastigar is not whether the prosecutor was aware of the contents of
  the immunized testimony, but whether he used the testimony in any way to build a case against
  the defendant.” Id. (cleaned up); cf. Montoya, 45 F.3d at 1293 (“Simply arguing that the
  investigations overlapped does not answer the question of the existence of legitimate
  independent sources for all of the evidence.”). Accordingly, the Government can meet its burden
  of establishing non-use or a prior independent source without prophylactic measures.


                                                 10
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 11 of 88 Page ID #:15421




          The rule that a lack of prophylactic measures is not dispositive—as established by Ninth
  Circuit case law—makes particular sense in a case like this one. Specifically, although the Fifth
  Amendment violation here technically occurred in October 2020, the Court did not make that
  finding until April 27, 2021, see Dkt. 296, and Defendants did not claim they were entitled to
  Kastigar relief until May 7, 2021, see Dkt. 338-3. 8

           Under these circumstances—i.e., a defendant who unexpectedly claims Kastigar relief
  late in the case—requiring prophylactic measures or relying on their absence too heavily in the
  analysis creates an impossible burden for the Government. Indeed, it would render a defendant
  subjected to actual coercion entirely immune from prosecution without any regard to the focus of
  the Kastigar inquiry: whether the Government used the coerced statement and, if so, how. That
  would effectively lead to the result expressly rejected in Kastigar itself: transactional immunity. 9
  See Crowson, 828 F.2d at 1432 (“[R]equir[ing] that a Chinese wall be erected between the
  immunized testimony and the prosecution would be the equivalent of granting transactional
  immunity, thus negating the plain import of Kastigar that both 18 U.S.C. § 6002 and the Fifth


  8
   In their motion to suppress, Defendants did not request relief under Kastigar as a remedy. See Dkt. 135. Rather,
  Defendants’ motion focused entirely on Miranda and did not reference coercion or compulsion. See generally id.
  Defendants sought relief based on the fruit of the poisonous tree doctrine. See id. at 18 (citing Wong Sun v. United
  States, 371 U.S. 471, 484-85 (1963)). And, although Defendants cited Kastigar once in their reply brief, see Dkt.
  209, the citation was in support of a premise analogous to fruit of the poisonous tree. A stray citation like that,
  without any reference to the heavy burdens of Kastigar (e.g., identifying prior independent sources), does not
  meaningfully inform the Government or the Court that Kastigar may apply. Indeed, it appears that, as late as April
  21, 2021, Defendants themselves had not considered the applicability of Kastigar to this case. On that date,
  Defendants filed a motion arguing that the Miami stop tainted the indictments and the entire case. See Dkt. 289 at
  3–9. Defendants did not cite Kastigar in that motion. See generally id.

  Moreover, Kastigar relief usually arises in the context of immunity. Indeed, even the Department of Justice
  guidance that Defendants argue the Government should have followed applies to “[p]rosecution of a witness using
  evidence independent of his or her immunized testimony.” Ex. KX7 (emphasis added). With an immunized
  statement, the Government is on notice at the outset—i.e., from the moment the compelled testimony is spoken into
  existence—that it cannot use the immunized statement. In that scenario, the lack of prophylactic measures is more
  relevant.

  Of course, the Government must always respect constitutional safeguards, regardless of when defendants allege that
  the Government failed to do so. And the Kastigar burden is the same whether the inquiry stems from immunized
  statements or coerced statements. However, given the traditional application of Kastigar (i.e., immunity) and the
  fact that—as reflected in Defendants’ own briefing—neither the parties nor the Court were considering the
  applicability of Kastigar until late in the case, prophylactic measures are less relevant to the inquiry here. See
  Danielson, 325 F.3d at 1072 (proof required to meet Government’s burden “will vary from case to case”).
  9
   It would also otherwise run contrary to Kastigar, wherein both the majority and the dissent suggested that a
  defendant raising Kastigar claims on the basis of immunity is on stronger ground than a defendant raising Kastigar
  claims on the basis of Fifth Amendment coercion. See 406 U.S. at 461 (“[A] defendant against whom incriminating
  evidence has been obtained through a grant of immunity may be in a stronger position at trial than a defendant who
  asserts a Fifth Amendment coerced-confession claim.”); see also id. at 471 (Marshall, J., dissenting) (“[I]t is clear to
  me that an immunity statute must be tested by a standard far more demanding than that appropriate for an
  exclusionary rule fashioned to deal with past constitutional violations.”).


                                                            11
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 12 of 88 Page ID #:15422




  Amendment allow the government to prosecute using evidence from legitimate independent
  sources.”) (cleaned up).

          Of course, in some cases, the lack of prophylactic measures may be relevant to the
  ultimate issue of whether the Government can satisfy its burden. For example, if the
  Government had a weak case before the prosecution team was exposed to tainted information, 10
  then the lack of prophylactic measures may render it more difficult for the Government to meet
  its burden. This is because a weak case likely means fewer prior independent sources, a greater
  likelihood that the Government used tainted information, and a smaller likelihood of harmless
  error.

          Ultimately, however, prophylactic measures are not required to satisfy the Government’s
  burden under Kastigar. Rather, if the Government can establish (1) non-use of tainted
  information, (2) a prior independent source for tainted information it used, or (3) harmless error,
  then the Government will have met its burden even in the absence of prophylactic measures. 11

                      3.      A Credibility Finding is Distinct from Reliance on the Good-
                              Faith of Prosecutors and Case Agents.

          As noted above, a bare assertion that a piece of evidence or an investigative action is not
  the fruit of tainted information is insufficient for the Government to meet its burden, even if that
  assertion is made in good faith. Montoya, 45 F.3d at 1292.

          However, this does not mean that a witness’s credibility is entirely irrelevant to the
  analysis. Indeed, courts conducting Kastigar hearings routinely rely on credibility
  determinations. See, e.g., United States v. Blau, 159 F.3d 68, 73 (2d Cir. 1998) (affirming denial
  of Kastigar relief where “district court credited Lupo’s explanation at trial that it was solely
  Lupo’s desire to be released from prison that led him to seek out FBI Agent Meyer, to cooperate
  with the government and, ultimately, to implicate Blau”); United States v. Slough, 36 F. Supp. 3d
  37, 48 (D.D.C. 2014) (“Ultimately, the Court’s determination rests on its assessment of
  Ridgeway’s credibility as a witness.”).

  10
       Here, the Government did not have a weak case before the Miami stop. See infra at 15–21.
  11
     At the hearing, counsel for Terabelian argued that, with regard to whether the Government has met its burden,
  “any ambiguity in this respect has to be interpreted in favor of the defense and against the government.” July 29 Tr.
  at 162:2-4. To the extent this argument means that the Government has failed to meet its burden if the evidence is in
  equipoise, the Court agrees. Cf. United States v. Alvarado-Guizar, 361 F.3d 597, 602 (9th Cir. 2004) (“evidence in
  equipoise is not enough” to satisfy preponderance of evidence standard). However, to the extent counsel was
  arguing that all inferences must be drawn in favor of Defendants, the Court rejects that argument. This is not a Rule
  29 motion where all reasonable inferences must be drawn against the party that bears the burden. Rather, the Court
  is the fact finder and must evaluate the record as a whole to determine whether it is more likely than not that the
  Government did not use tainted information or had a prior independent source.


                                                           12
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 13 of 88 Page ID #:15423




          This is because finding that a particular explanation or statement is credible is distinct
  from relying on a good faith allegation of non-use. For example, below, the Court finds credible
  Fenton’s assertion that he did not rely on the contents of the Miami phones in determining which
  phones the Government should prioritize for review. See infra at 43–46. In doing so, the Court
  does not rely merely on the good faith of Fenton. Rather, the Court found his explanation for
  how he prioritized phones credible based on corroborating evidence and a variety of factors
  related to assessing credibility. 12 See id.

          Another example is when a witness explains the ways in which she used information
  from the Miami phones and then testifies that she does not recall any other use. Defendants take
  issue with such assertions. See, e.g., Opp. at 13 (“[I]t is disturbing that Attorney Fenton can now
  rely solely on his ‘recollection’ to draft his declaration regarding the leads he pursued from the
  141 photographs.”).

          However, the Government’s witnesses did not simply make a good-faith assertion of non-
  use—or that they can’t recall at all whether or not they used tainted information—and then ask
  the Court to blindly accept that assertion. Rather, as discussed above, each witness submitted
  detailed declarations and multiple supporting exhibits. See supra at 3–4. Each witness explained
  the ways in which they recall using the information. In total, the Government’s presentation
  contained over 2,000 pages of declarations and supporting exhibits. 13 And those declarations
  and exhibits were provided in addition to all of the trial exhibits, which the Court can cross-
  reference with the subpoena log and annotated trial exhibit list to determine when the
  Government possessed or requested evidence presented at trial. 14 See Mot. at 35.

         Given the scale and detail of the Government’s presentation, the Court has ample
  evidence to determine whether a witness is credible 15 when they state that they did not use

  12
    See Ninth Circuit Manual of Model Criminal Jury Instructions § 1.7 (identifying following factors to be used in
  assessing credibility: (1) the witness’s opportunity and ability to see or hear or know the things testified to; (2) the
  witness’s memory; (3) the witness’s manner while testifying; (4) the witness’s interest in the outcome of the case, if
  any; (5) the witness’s bias or prejudice, if any; (6) whether other evidence contradicted the witness’s testimony; (7)
  the reasonableness of the witness’s testimony in light of all the evidence; and (8) any other factors that bear on
  believability).
  13
       This excludes Exhibit O to the Palmerton declaration, which contains over 1,000 pages.
  14
    At the hearing, counsel for Terabelian suggested that the depth of the Government’s submission is evidence that
  the Government cannot meet its burden. See July 29 Tr. at 162:5-10 (“[T]he very fact that it took well over a
  hundred pages of briefing to discuss this issue is pretty strong evidence that it is a burden they can’t overcome. The
  fact that we were here for two days talking about use after use, derivative use after derivative use is pretty strong
  evidence that they cannot overcome that burden . . . .”). This argument effectively asks the Court to penalize the
  Government for meeting its burden. The Court declines to do so.
  15
    The only witness whose credibility Defendants seriously contested is Fenton. See July 29 Tr. at 163:17-20 (“And
  I want to say most of the witnesses that testified were largely credible, and they are advocates and they want to win
  but they were pretty straight with the Court. Mr. Fenton was an exception.”). As explained below, the Court finds

                                                             13
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 14 of 88 Page ID #:15424




  information from the Miami phones or that, beyond the use they identified, they cannot recall
  additional use. 16 See Montoya, 45 F.3d at 1293–94 (finding that agent’s declaration was “not
  limited to a negation of taint” because conclusory statement of non-use was bolstered by detailed
  timeline and tracing of investigation and prior independent sources).

                    4.       Harmless Error Standards.

          The harmless error standard depends on the type of use at issue. If the Government used
  tainted information before the grand jury, then the Court must determine if there was “adequate
  untainted evidence to support the indictment.” Rogers, 722 F.2d at 560; see also Nanni, 59 F.3d
  at 1433 (“[I]f the government has presented immunized testimony to the grand jury, the
  indictment should be dismissed unless the government establishes that the grand jury would have
  indicted even absent that testimony.”).

          If the Government used tainted information at trial, the Chapman harmless error standard
  applies. Under that standard, an error is harmless beyond a reasonable doubt if it “did not
  contribute to the verdict obtained.” Chapman v. California, 386 U.S. 18, 24 (1967). “To say
  that an error did not ‘contribute’ to the ensuing verdict is not, of course, to say that the jury was
  totally unaware of that feature of the trial later held to have been erroneous.” Yates v. Evatt, 500
  U.S. 391, 403 (1991), disapproved of on other grounds by Estelle v. McGuire, 502 U.S. 62
  (1991). Rather, the inquiry is “whether the guilty verdict actually rendered in this trial was
  surely unattributable to the error.” Sullivan v. Louisiana, 508 U.S. 275, 279 (1993) (emphasis in
  original).

          Finally, if the Government used tainted information for a non-evidentiary purpose and
  lacked a prior independent source that would have allowed it to accomplish the same purpose,
  the Court must determine whether—in light of the record as a whole—the Government’s use was
  “so unimportant and insignificant and had so little, if any, likelihood of having changed the result
  of the proceeding that it may be deemed harmless.” United States v. Ponds, 454 F.3d 313, 329
  (D.C. Cir. 2006) (cleaned up).




  Fenton’s testimony wholly credible. See infra at 49–50. And, as for the other witnesses, the Court also concludes—
  in light of their testimony on the stand and the corroborating evidence—that those witnesses were credible as well.
  16
     Indeed, it is unreasonable to expect that a witness will ultimately not state that, based on their recollection, the
  only use they made of tainted information was the use described in their declaration. After all, once a witness has
  described all the use they can recall based on their memory and review of correspondence or other documents, there
  is only one thing left for that witness to say: they do not recall using the information for anything else. The question
  for the Court is whether that is credible or not.

                                                            14
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 15 of 88 Page ID #:15425




  III.   Analysis.

          The Court will analyze whether the Government has met its burden as to each prohibited
  use. However, a review of the Government’s investigation prior to the Miami stop is necessary
  to understand the analysis. Accordingly, the Court will review the state of the Government’s
  case prior to the Miami stop. The Court will also review the evidence seized during the
  November 5, 2020 searches of the Topeka and Weddington residences, because that evidence
  was seized prior to November 13, 2020—i.e., the date anyone from the investigative team first
  reviewed actual images and data from the phone. Finally, the Court will discuss the four
  categories of tainted information that prosecutors or agents could have accessed or used.

         After discussing that background information, the Court will turn to its analysis and
  determine whether the Government has met its burden as to the prohibition on using tainted
  information (1) before the grand jury, (2) at trial, and (3) for non-evidentiary or investigative
  purposes.

         A.      The State of the Government’s Case Prior to the Miami Stop and Prior to
                 November 13, 2020.

          On June 12, 2020, Fenton received an email from his supervisor regarding the
  Government’s investigation into a Los Angeles-based PPP fraud ring. Fenton Decl., Ex. 1. The
  email shows that, as of that date, the Government had identified 17 suspicious loan applications,
  including applications for Top Quality Contracting, Hart Construction, Sabala Construction,
  Mod Interiors, Inc., and Timeline Transport. Id. All of those entities were included in either the
  original indictment, the first superseding indictment, or both. See Dkts. 32, 154. The email also
  includes information regarding Arman Hayrapetyan, a defendant in this case, and Iuliia Zhadko.
  Fenton Decl., Ex. 1. Finally, the email provided information about Mark Zindroski, a victim in
  this case who testified at trial. Id.

          On June 18, 2020, Palmerton began investigating the loan fraud ring. Palmerton Decl. ¶
  1. Palmerton quickly learned that the individuals initially named in his investigation included
  likely stolen or synthetic identities, including Iuliia Zhadko. Id.

          The Government began its investigation by requesting information from federal and state
  agencies, banks, escrow companies, lenders, telephone companies, internet providers, and others.
  See id.; see also Fenton Decl. ¶ 3. Indeed, by the end of July, the Government had served dozens
  of subpoenas to those types of entities. See Fenton Decl., Ex. 2 (in camera log of requests for
  information).




                                                   15
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 16 of 88 Page ID #:15426




          By following the money, Palmerton soon determined that Ayvazyan was the individual
  using the Iuliia Zhadko identity. Palmerton Decl. ¶ 1. For example, in June 2020, the
  Government subpoenaed documents related to Timeline Transport, including loan applications,
  documents from government agencies, and bank records. See Fenton Decl., Ex. 2. Those
  documents demonstrated that Zhadko had submitted a fraudulent EIDL loan application for
  Timeline Transport. Palmerton Decl. ¶ 1. The application was approved and the loan was
  deposited into a Radius Bank account in the name of Zhadko. Id. The Radius Bank records
  showed $110,000 of fraudulently obtained PPP funds being wired to Encore Escrow. Id.
  Records from Encore Escrow subpoenaed in July 2020 showed that the $110,000 was used for a
  portion of a down payment on a house located at 4910 Topeka Drive. Id.

          The house at 4910 Topeka was purchased in the name of Ayvazyan and Terabelian. Id.
  In emails with a representative from the escrow company, Richard Ayvazyan explained that he
  will forward the confirmation for the $110,000 wire transfer as soon as he receives the
  confirmation. Palmerton Decl., Exs. A, B.

         Around the same time, Palmerton noticed transfers from Zhadko’s Radius Bank account
  to accounts belonging to Gentleman Timepieces. Id. ¶ 2. The Government’s contact at
  Gentleman Timepieces was Anthony Farrer, a witness who later testified at trial. Fenton Decl. ¶
  5 n.4. Farrer informed Palmerton that the funds from the Radius Bank accounts were used for a
  watch purchased by Ayvazyan, who had purchased numerous luxury watches from Farrer and
  with whom Farrer had corresponded via text. Palmerton Decl. ¶ 2.

          Farrer provided Palmerton with images of text messages in which Ayvazyan references
  Fiber One Media (another entity related to loans in the indictments) and Timeline Transport. Id.
  In the messages, Ayvazyan also sends Farrer an image of his driver’s license, see id., refers to
  Viktoria Kauichko as his “wife,” see GEX 37.c, and tells Farrer to send Kauichko a watch at the
  Canoga Ave. apartment, 17 see GEX 37.b; see also Fenton Decl., Ex. 34 (identifying source of
  GEX 37.b and 37.c as information requested in July 2020); Fenton Decl., Ex. 2 (log of requests
  for information showing request propounded to Gentleman Timepieces in July 2020).

          Internal emails produced by Fenton and Palmerton confirm that, by early August 2020,
  the Government had concluded Ayvazyan was using the Zhadko identity. For example, on
  August 4, 2020, Palmerton emailed his colleagues and stated as follows: “I think I found out the
  identity of one of our subjects. I just received partial information from Encore Escrow in regards
  to the wire transfer they received in the name of Iuliia Zhadko/ Timeline Transport. There is an
  email discussion with a Richard Ayvazyan discussing the $110,000 wire as well as another
  from BoFA for $65K.” Palmerton Decl., Ex. B.

  17
    The apartment on Canoga Ave. was listed as an address on numerous fraudulent PPP and EIDL loan applications
  submitted by the conspirators.

                                                       16
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 17 of 88 Page ID #:15427




         Similarly, on August 5, 2020, André emailed his colleagues and explains that “I just
  spoke with Justin. It looks like Richard Ayvazyan was also the one who purchased expensive
  watches from Gentleman Timepieces in Texas using PPP funds.” Fenton Decl., Ex. 4. And on
  August 19, 2020—when investigators discovered that Iuliia Zhadko had purchased another
  house—Palmerton emailed his colleagues and stated “[l]ooks like Richard may have purchased
  another house.” Palmerton Decl., Ex. G.

         Later in August, the prosecution team discussed the fact that, approximately ten years
  ago, Ayvazyan and Terabelian had pleaded guilty to conspiring together to commit bank fraud.
  See Fenton Decl., Ex. 6.

          The investigation continued through August, September, and October. Much of the
  investigation focused on the “flow of funds,” i.e., tracing fraudulently obtained PPP funds to
  determine who was benefitting from those funds. For example, data from the SBA showed that
  the Kauichko identity was used to apply for loans in the names of several entities, including but
  not limited to Fiber One Media and Runyan Tax Service. Fenton Decl. ¶ 6; see also id., Ex. 8.
  In text messages with Anthony Farrer, Ayvazyan associates Kauichko with Fiber One Media and
  refers to Kauichko as his “wife.” See GEX 37.b, 37.c.

          The flow of funds showed that fraudulent PPP funds obtained using the Kauichko
  identity substantially benefited Ayvazyan’s actual wife, Terabelian, or her family. For example,
  on July 8, 2020, the entity associated with the Kauichko identity, Fiber One Media, transferred
  $25,000 to Terabelian’s personal bank account. See GEX 89; see also Fenton Decl., Ex. 34
  (identifying source of GEX 89 as information first requested in August 2020); Fenton Decl., Ex.
  2 (log of requests for information showing request propounded to Bank of America in August
  2020).

         As another example, records for a Wells Fargo account belonging to Kauichko show that
  approximately $150,000 in fraudulently obtained SBA funds were transferred into the account in
  late May. See GEX 88; see also Fenton Decl., Ex. 34 (identifying source of GEX 88 as
  information requested in September 2020); Fenton Decl., Ex. 2 (log of requests for information
  showing request propounded to Wells Fargo in September 2020). In early July, that account
  received approximately $75,000 from “Fiber One Media Viktoria Kauichko.” See GEX 88.

         The Wells Fargo records revealed that, from June through August, a debit card linked to
  Kauichko’s Wells Fargo account was regularly used at jewelry stores (e.g., “Gold Craft
  Jewelry” and “Picadilly Jewelers”), high-end retail and department stores (e.g., Saks Fifth
  Avenue, Bloomingdale’s, Nordstrom’s, and Anthropologie), and furniture stores (e.g.,
  Restoration Hardware and Italy 2000). See generally GEX 88. The Kauichko card was also



                                                 17
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 18 of 88 Page ID #:15428




  used at “Polish Me Pretty,” a name that sounds associated with cosmetics or women’s
  products. 18 See id. at 35.

         Additionally, Kauichko was the sole signatory for a Bank of America account for Runyan
  Tax Service. See GEX 1.p (Bank of America records for Runyan Tax Service account ending in
  9700); see also Fenton Decl., Ex. 2 (log of requests for information showing request for
  information related to Runyan account ending in 9700 propounded to Bank of America in mid-
  September 2020). A check for that account was used in relation to Terabelian’s father, Nazar
  Terabelian. See GEX 1.p at 60 (check with memo “For: Nazar Terabelian”). 19

          Finally, the funds from the fraudulent Runyan Tax Service loans were used to purchase a
  home at 834 Calle La Primavera in Glendale, California. Fenton Decl. ¶ 10; Palmerton Decl. ¶¶
  7–8. Although the house was purchased in the name of Iuliia Zhadko, Terabelian’s sister Gohar
  was receiving mail there, id., Ex. H, 20 and surveillance revealed that Gohar’s ex-husband was
  also present at the home, see id. ¶ 6.

          As the investigation continued, the Government discovered additional loans, entities,
  identities, and suspects. On August 11, 2020, the Government determined—on the basis of
  documents requested in June and July, see id., Ex. 2—that Mod Interiors had applied for and
  received $260,000 in fraudulent PPP funds, see id., Ex. 5; see also id. ¶ 6. The funds were
  deposited into a bank account for which Ayvazyan was a co-signer. Id., Ex. 5. Fenton
  concluded that the funds were “largely spent on defendant Richard Ayvazyan, his wife, and his
  family.” Id. ¶ 6; see also id., Ex. 5.

         Another Mod Interiors application was discovered in September 2020. This time, the
  application used Terabelian’s father’s name (i.e., Nazar Terabelian). Id. ¶ 12. Palmerton



  18
    Although the Government did not mention any of these specific examples during the hearing, Fenton identified
  general categories of retailers, and the Court reviewed the bank records to determine whether Fenton’s
  characterization was accurate and whether it was reasonable for Fenton to conclude, based on the records, that a
  woman was using the Kauichko account. See infra at 54–56.
  19
    Fenton did not learn about Nazar Terabelian’s death until October 22, 2020. See Supplemental In Camera
  Production at 63–65. Although it appears that Clark and Palmerton knew before that date, see id., the Court is not
  certain of precisely when they knew and, accordingly, cannot conclude that the Government knew that the check
  described above was specifically for Nazar Terabelian’s funeral. Regardless, however, the check clearly reflects a
  substantial payment related to Terabelian’s father Nazar—i.e., a substantial payment for Terabelian’s father from an
  account belonging to Kauichko. Moreover, the Government did not use information from the Miami stop to
  determine that Nazar Terabelian was dead. Customs did not send the interview report containing that information to
  the prosecution team until October 23, 2020, but Fenton learned that Nazar Terabelian was dead on October 22,
  2020, and it appears that Clark and Palmerton knew before that date. See Supplemental In Camera Production at
  63–65; see also Fenton Decl. ¶ 21 n.16.
  20
       Palmerton learned this fact on October 7, 2020, i.e., before the Miami stop. Palmerton Decl., Ex. H.

                                                             18
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 19 of 88 Page ID #:15429




  determined that Nazar’s most recent address was 4910 Topeka Drive—i.e., the house Ayvayzan
  and Marietta Terabelian had recently purchased. Id.

          In early October 2020, the investigative team identified Voyage Limo LLC as another
  entity of interest. See id., Ex. 10; see also id. ¶ 13. This occurred after Palmerton noticed that
  Voyage Limo, LLC had transferred a large amount of funds to Runyan Tax Service. Id.

           The Government also identified additional real estate transactions executed using
  fraudulently obtained PPP funds. One of those was for the property at Anastacia Lane in Palm
  Desert, California. See id. ¶ 14. That property was purchased in the name of Kauichko, and
  records from the escrow company related to the purchase were requested in early October. See
  id.; see also id., Ex. 2. A property in Woodland Hills, California was also purchased using
  fraudulently obtained PPP funds. See Fenton Decl. ¶ 16; see also Palmerton Decl. ¶¶ 4–5. That
  property was located at 20547 Aetna Street and was purchased in the name of Anna Manukyan,
  an identity used to submit fraudulent loan applications for which the Government had already
  requested information. Id.; see also Fenton Decl., Ex. 2 (identifying multiple requests related to
  Manukyan or Manukyan construction in each of June, July, August, and September 2020).

          In addition to the extensive documentary evidence discussed above, the investigative
  team conducted surveillance and pulled trash from a variety of the residences discussed above.
  For example, in early September, Palmerton initiated surveillance after learning that Gentleman
  Timepieces was shipping a watch to Ayvazyan at a FedEx store in Encino, California.
  Palmerton Decl. ¶ 3. Palmerton observed an individual picking up the package and—after
  requesting records from FedEx on September 24, 2020—confirmed that the individual who
  picked up the watch was Ayvazyan. See id.; see also Fenton Decl., Ex. 2 (identifying requests
  for information from FedEx on September 24, 2020).

         Palmerton also observed that the license plate on Ayvazyan’s vehicle was 8FTF932.
  Palmerton Decl. ¶ 3. That license plate was registered to “Fiber One Media”—i.e., the entity that
  Ayvazyan referred to in text messages with Gentleman Timepieces and that transferred $25,000
  to Terabelian’s personal bank account.

         The trash-pulls that the Government conducted yielded mail, receipts, and other
  documents addressed to Zhadko, Kauichko, and many of the entities discussed above. Id. ¶ 6;
  see generally In the Matter of the Search of [REDACTED], No. 2:20-MJ-05282, Dkt. 1 (search
  warrant affidavit discussing trash-pulls and surveillance conducted at subject premises before
  Miami stop).

          As a result of all the above described investigative efforts, the Government had identified
  nearly every entity relevant to this case by mid-September, i.e., a month before the Miami stop.


                                                   19
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 20 of 88 Page ID #:15430




  This is confirmed by a list of entities included in internal DOJ emails. That list identifies 57
  separate entities as subjects of the investigation as of September 18, 2020. See Fenton Decl., Ex.
  7.b. The list included, but was not limited to, ABC Realty Advisors, Inc., Allstate Towing and
  Transport Inc., Classic Nursery, EM Construction Co., Fadehaus Barbershop, Fetch Industries,
  Inc., Fiber One Media, Inc., GAZ Construction, G&A Diamonds, Hart Construction,
  Journeymen Construction, Nelson’s Nursery, Manukyan Construction, Mod Interiors Inc.,
  Redline Auto Collision Inc., Redline Auto Mechanics Inc., Runyan Tax Service, Inc, Sabala
  Construction, Samuel Sauza DDS, Secureline Realty and Funding Inc., Time Line Transport
  Inc., TM Events, Top Quality Contracting, Turing Info Solutions, Inc., and VLA Construction—
  i.e., the vast majority of the entities referenced on the Government’s summary charts at trial.
  Compare Fenton Decl., Ex. 7.b with GEXs 115, 116. The list included every entity in the
  original and first superseding indictment aside from Voyage Limo and Anna Dzukaeva dba Six
  Star Farms. 21 Compare Fenton Decl., Ex. 7.b with Dkts. 32, 154.

          André’s undisputed testimony confirms the thoroughness of the Government’s
  investigation prior to the Miami stop. Specifically, Andre testified that, “[b]y October 18, 2020,
  we had already identified over 100 PPP or EIDL loans which we believed were tied to
  defendants Ayvazyan and Terabelian and their co-conspirators.” André Decl. ¶ 3.

          The identification of loans and entities was a critical component of the investigation
  because it triggered the flow of funds. See Fenton Decl. ¶ 58 (“[T]he case relied
  heavily on following the money . . . .”). This makes sense. The flow of funds focuses on a
  chain: (1) a fraudulent loan application; (2) a bank account into which lenders deposited the
  fraudulently obtained proceeds; and (3) a transfer of the proceeds from that bank account to
  businesses, escrow companies, or other bank accounts. Once any link in that chain is identified,
  it is more likely than not that the rest of the chain will be identified as well. 22

                                                ***
          The above description is not an exhaustive account of the Government’s investigation
  prior to the Miami stop. Nevertheless, it sheds significant light on the state of the Government’s
  case at that time.

  21
       As discussed below, neither of those entities were identified using tainted information. See infra at 26 n.33, 27.
  22
     Defendants argue that the “[t]he issuance of a subpoena does not mean that the government reviewed and
  interpreted the responsive documents before being exposed to taint.” KX2 at 19. This argument is unavailing. As
  discussed above, the Government can meet its burden if it shows, by a preponderance of the evidence, that its
  evidence was derived from legitimate independent sources or, for non-evidentiary use, that its investigative steps
  stemmed from a legitimate independent source or inevitably would have been taken based on that independent
  source. See supra at 6–10. Once the Government requests information, it is inevitable that it will use the
  information it receives. Accordingly, a prior independent source includes documents requested before exposure to
  tainted information, even if the Government received the documents after that exposure. See Nanni, 59 F.3d at 1432
  (“[E]vidence that was obtained subsequent to the agent’s exposure to the immunized testimony can suffice to
  support a finding that the information was derived from independent sources.”).

                                                               20
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 21 of 88 Page ID #:15431




          Specifically—and contrary to Defendants’ suggestion that the Government was “still
  learning the basic facts of the case” and “had not reviewed and interpreted the documents it
  subpoenaed,” Opp. at 3—the Government had already accumulated a tremendous amount of
  evidence and knowledge before Defendants were stopped in Miami. And the Government had
  either directly identified, or had a lead for, every one of its witnesses at trial. Simply put, on the
  eve of the Miami stop, the Government’s investigation was firmly established and
  comprehensive.

                                                   ***

         The Miami stop occurred on October 19, 2020. During the stop, and before Defendants’
  phone passcodes were coerced, see infra at 53 n.57, customs agents discovered credit cards
  belonging to Zhadko and Kauichko in Ayvazyan’s possession, and a card belonging to Kauichko
  in Terabelian’s possession. The card in Terabelian’s possession was linked to Kauichko’s Wells
  Fargo account. See supra at 17–18.

          The investigative team did not have access to the phones immediately. Rather, between
  October 19 and November 12, the only tainted pieces of information the Government had were
  the following three pieces of information, which were orally communicated to the investigative
  team by customs agents:

         (1) Ayvazyan’s phone contained an image of a driver’s license belonging to Zhadko;

         (2) Ayvazyan’s phone contained numerous other images of driver’s licenses, credit cards,
             and social security cards in the names of other persons; and

         (3) Terabelian’s phone contained text messages in which Terabelian purported to be
             Kauichko.

  The Government did not receive additional tainted information until November 13, 2020, when
  Palmerton conducted a manual review of images on the phones and took 65 photographs of
  images on the phones. See Palmerton Decl. ¶ 13.

          On November 5, 2020, agents executed search warrants at several residences, including
  the Topeka residence where Richard Ayvazyan and Marietta Terabelian lived, and the
  Weddington residence where Tamara Dadyan and Artur Ayvazyan lived. As discussed below,
  the evidence seized during those searches was not tainted and constitutes one of the prior
  independent sources for some of the tainted information used after November 5, 2020. See infra
  at 61, 62.




                                                    21
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 22 of 88 Page ID #:15432




          The Government seized a significant amount of evidence at the various residences,
  including driver’s licenses, credit cards, and social security cards for fake, stolen, and synthetic
  identities; blank checks for a number of entities that had filed fraudulent PPP loan applications;
  handwritten notes with login credentials and personal identification information for fake, stolen,
  and synthetic identities; financial records showing that the Topeka house was purchased with
  fraudulently obtained PPP funds; web history reports regarding VPN services; mail addressed to
  fake, stolen, and synthetic identities in the case; the fruits of fraudulently obtained PPP funds,
  including gold coins; and digital devices containing incriminating photos and text messages. See
  Fenton Decl. ¶¶ 26–29.

           B.       The Four Categories of Tainted Information the Government Could Have
                    Used.

         There were four categories of tainted information that the prosecution team could have
  used or been exposed to. First, there were the oral communications from customs described
  above. See supra at 21.

          Second, on November 13, 2020, Palmerton accessed the phones pursuant to a lawfully
  issued warrant. See In the Matter of the Search of Six Digital Devices in the Custody of the
  Federal Bureau of Investigation, No. 2:20-mj-05484, Dkt. 3; see also Palmerton Decl. ¶¶ 11–12.
  Palmerton only reviewed the images on the phone. Id. ¶ 13. Palmerton took 65 photographs of
  images on the physical phones. Id. The photographs were of images of driver’s licenses, social
  security cards, checkbooks, SBA loan applications, and handwritten notes. Id. Palmerton then
  uploaded the 65 photos to the Government’s shared folder. Id.

        Third, during customs’ manual review of Defendants’ phones during the Miami stop,
  customs agents took approximately 141 photographs of images on the phones. Fenton Decl. ¶
  43. However, the Government did not have access to those photos until February 2, 2021, when
  customs sent the photos to the prosecution team. See id.; see also id., Ex. 27.

         Finally, on the following dates, the filter team 23 released Cellebrite reports 24 of the Miami
  phones to the prosecution team: February 11, 2021; February 12, 2021; February 19, 2021;
  March 19, 2021; and April 8, 2021.
                                                  ***



   The Government used a filter team to review the contents of the phone for privileged material and filter out that
  23

  material before releasing the contents to the prosecution team.
  24
    A Cellebrite report is a report produced by software the extracts data from a digital device, such as cellphones.
  The report portrays the data extracted from the device so that the data can be more easily reviewed.


                                                            22
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 23 of 88 Page ID #:15433




           The Court now turns to the merits of the inquiry. The Court will determine whether the
  Government has met its Kastigar burden as to (1) the grand jury proceedings and indictment, (2)
  trial, and (3) non-evidentiary or investigative use.

          C.       The Grand Jury Proceedings Were Based Almost Entirely on Untainted
                   Information, and the Single Potentially Tainted Reference Was Harmless
                   Beyond a Reasonable Doubt.

           In their declarations, the prosecutors responsible for presenting the case to the grand jury
  all state that they did not use evidence from the Miami phones before the grand jury. 25 See
  Fenton Decl. ¶¶ 30, 35; André Decl. ¶¶ 6, 10; Faerstein Decl. ¶ 28.

         To assess these claims, the Court reviewed the indictments and the grand jury transcripts.
  The indictments do not directly reference any information from the Miami phones. See Dkts. 32,
  154. Similarly, during the grand jury proceedings, neither the prosecutor nor the witness directly
  reference information from the Miami phones. 26 See generally Fenton Decl., Exs. 16.a, 16.b.

           Accordingly, the only way the Miami phones could have been used before the grand jury
  is if they were used derivatively—i.e., if the evidence presented to the grand jury, or the charges
  in the indictment, derived from the Miami phones.

          The Court conducted a line-by-line analysis of each grand jury transcript and indictment.
  In light of that analysis, the Court concludes that the grand jury proceedings were based almost
  entirely on untainted information. The single exception is a brief reference, in the first
  superseding indictment, to the number of loans in the conspiracy. That reference, however, was
  harmless beyond any measure of doubt.

                   1.       No Tainted Information Derived from the Miami Phones Was Used
                            During the Grand Jury Proceedings that Resulted in the Original
                            Indictment.

         André and Fenton submitted a draft of the original indictment to their supervisors on
  November 11, 2020. André Decl. ¶ 6; Fenton Decl. ¶ 33. After receiving comments from
  supervisors on November 12, 2020, André and Fenton circulated a revised indictment on


  25
    The Court will address pre-indictment tasks and decisions (e.g., the prosecution memorandum or charging
  decisions) in the non-evidentiary use section. See infra at 50–85.
  26
    The grand jury transcripts for both indictments do include references to the physical cards found on Defendants
  during the Miami stop. See Fenton Decl., Exs. 16.a, 16.b. Those cards were lawfully seized, see Dkt. 296 at 3–18,
  and, accordingly, were untainted.


                                                          23
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 24 of 88 Page ID #:15434




  November 13, 2020, before Palmerton uploaded the 65 photos to the Government’s shared
  folder. Id. ¶ 34. The supervisors approved that revised indictment, which was presented to the
  grand jury on November 17, 2020. Id. ¶¶ 34–35.

          A review of the grand jury transcripts confirms that the original indictment was based
  entirely on untainted evidence. For example, the proceedings began with a discussion about the
  relationships between the defendants, the bank accounts relevant to tracing the loans in the
  original indictment, and the property Defendants acquired using fraudulently obtained funds
  (e.g., houses and luxury watches). See generally Fenton Decl., Ex. 16.a. This entire discussion
  was based on evidence the Government acquired before the Miami stop. see supra at 15–22.

          The witness then discussed the specific loans identified in the indictment. Information
  relating to those fraudulent loans and entities was requested from banks, lenders, and/or
  government agencies well before the Miami stop:

         •   Secureline Realty: information requested in August and September of 2020. See
             Fenton Decl., Ex. 2.

         •   Top Quality Contracting: information requested in June and July of 2020. See id.

         •   Allstate Towing: information requested in August and September of 2020. See id.

         •   G&A Diamonds: information requested in August and September of 2020. See id.

         •   Redline Auto Collision: information requested in September 2020. See id.

         •   Timeline Transport: information requested in June and July of 2020. See id.

         •   Runyan Tax Service: information requested in September 2020. See id.

  Following the discussion of specific loans, the witness tied the loans to the relevant bank fraud
  and wire fraud charges. See generally Fenton Decl., Ex. 16.a. Finally, the witness discussed the
  count for aggravated identity theft involving Mark Zindroski. See id. Information regarding
  Mark Zindroski—a victim whose identity was stolen—was first requested in June 2020, see
  Fenton Decl., Ex. 2, and Zindroski was first interviewed by the Government in July 2020, see
  Dkt. 281 at 11.

         The grand jury presentation also included a reference to the number of potential loans
  that were part of the conspiracy. Specifically, the original indictment and the grand jury
  presentation each reference the phrase “at least 35 fraudulent PPP and EIDL loan applications,”


                                                 24
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 25 of 88 Page ID #:15435




  without specifically identifying each of the 35 applications. See Dkt. 32; see also Fenton Decl.,
  Ex. 16.a.

           To the extent Defendants argue that the reference to 35 loans was tainted, 27 the Court
  rejects that argument. André states in his declaration that the Government “had already obtained
  extensive evidence relating to each of these 35 loans prior to CBP’s October 19, 2020 secondary
  inspection.” André Decl., ¶ 6. Defendants waived their right to cross-examine André at the
  Kastigar hearing. See July 28 Tr. at 7:25-8:4. Moreover, André’s assertion is corroborated by
  the extensive investigation the Government had already conducted prior to the Miami stop. See
  supra at 15–22. Accordingly, the reference to 35 loans was not tainted.

          Nothing in the original grand jury indictment—or the transcript of the proceedings that
  resulted in that indictment—reflects the Government’s use of tainted information directly or
  derivatively. Coupled with the credible testimony to that effect by the Government’s witnesses,
  the Court concludes that the first grand jury indictment was not the result of tainted information.

                   2.       The Grand Jury Proceeding that Resulted in the First Superseding
                            Indictment Was Based Almost Entirely on Untainted Information,
                            and the Single Exception Was Harmless Beyond Any Measure of
                            Doubt.

          The grand jury proceedings that resulted in the first superseding indictment were,
  similarly, based almost entirely on untainted information. 28

          The grand jury proceedings began with a discussion of additional fake, synthetic, or
  stolen identities used by Defendants. This discussion did not include evidence derived from
  tainted information. For example, the grand jury was presented with information regarding
  Terabelian’s deceased father, Nazar Terabelian. See generally Fenton Decl., Ex. 16.b. As noted
  above, see supra at 18 n.19, the Government did not learn that Nazar Terabelian was deceased
  based on tainted information. Similarly, the grand jury was presented with evidence regarding
  Anna Dzukaeva and the use of her identity by Tamara Dadyan and Artur Ayvazyan. See
  generally Fenton Decl., Ex. 16.b. That discussion was based on untainted evidence discovered at
  the Weddington home. See id.; see also GEXs 57.a, 57.d, 57.e, 57.f, 57.g.



  27
    The only potential basis for that argument would be that, on November 13, 2020—i.e., four days before the grand
  jury returned the original indictment—Massino identified ten additional loans based on his review of 65 photographs
  from the Miami phones. See infra at 69.
  28
    The single exception, discussed below, see infra at 29–30, is an inconsequential reference to the number of loans
  in the conspiracy.


                                                          25
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 26 of 88 Page ID #:15436




          The witness then discussed the new defendants that were being added to the indictment.
  None of this discussion was tainted. The discussion began with Manuk Grigoryan and the
  Kudiumov identity, 29 as well as Grigoryan’s links to Ayvazyan. For example, the witness
  discussed how individuals had witnessed Ayvazyan and Grigoryan discussing real estate
  transactions. 30 See generally Fenton Decl., Ex. 16.b. The witness then briefly discussed Arman
  Hayrapetyan, 31 Edvard Paronyan, 32 and Vahe Dadyan. 33 See id.

          The presentation then turned to some miscellaneous discussion, none of which was
  tainted. For example, the witness discussed certain bank accounts, including the Mod Interiors
  bank account belonging to Nazar Terabelian, and the G&A Diamonds account belonging to
  Artashes Grigoryan. 34 See id. Then the witness presented a high-level overview of how the
  conspiracy operated, including the use of fake and synthetic identities to apply for PPP and EIDL


  29
    Information regarding Grigoryan and Kudiumov was first requested in early September 2020. See Fenton Decl.,
  Ex. 2.
  30
     It is not clear who these “individuals” were. To the extent Defendants argue that it was Jon Bradford, the Court
  rejects that argument. Although prosecutors and agents attempted to interview Bradford, they did not make that
  attempt until April 27, 2021—i.e., well after the grand jury returned the first superseding indictment. See Fenton
  Decl. ¶¶ 43–46. Moreover, the effort to interview Bradford was abandoned after the Court entered its suppression
  order, and Bradford was never interviewed. See id.

  Rather, it is likely that the “individuals” that the grand jury witness was referring to included, at the least, Amira
  Halum, the real estate agent for the Imperial Court property. The Government identified Halum based on records
  requested from CV Escrow on October 28, 2020. See Fenton Decl., ¶ 15; see also id., Ex. 2. At that point, the only
  tainted information that prosecutors or agents had were the three pieces of information orally communicated to
  Palmerton by customs. See supra at 21. Nothing about those general pieces of information would have led
  prosecutors to Amira Halum or CV Escrow, particularly because the Imperial Court property was purchased in the
  name of Kudiumov, while the oral communications from customs related to the Zhadko and Kauichko identities.
  See id.

  Finally, if the individual referenced in the grand jury proceeding was Mary Smbatian, that reference was also
  untainted for the reasons discussed below. See infra at 82–83.

   Hayrapetyan was identified in the very first email that Fenton received about this case in June 2020. See Fenton
  31

  Decl., Ex. 1.
  32
       Information regarding Paronyan was first requested in early September 2020. See Fenton Decl., Ex. 2.
  33
    Dadyan’s company, Voyage Limo, was first identified in early October 2020, when Palmerton noticed that “large
  amounts of funds” in Runyan Tax Service’s bank account “came in from . . . Voyage Limo LLC.” Fenton Decl., Ex.
  10. Information about the Voyage Limo application and accounts was not requested until November 2020, and
  information about Vahe Dadyan was not requested until December 2020. See id., Ex. 2. Those requests were not
  based on tainted information. When the information was requested, the only tainted information available to the
  Government was (1) the oral communications from customs, and (2) the 65 photographs of images on the phones
  taken by Palmerton and uploaded to the Government’s shared folder. Neither the oral communications nor the 65
  photographs contained any references to Voyage Limo or Vahe Dadyan. See id., Ex. 17.
  34
       Information about these two accounts was first requested in early September 2020. See Fenton Decl., Ex. 2.


                                                            26
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 27 of 88 Page ID #:15437




  loans, the use of fake forms (e.g., IRS forms, fake driver’s licenses, and fake Gusto 35 payroll
  reports), and the transfers of proceeds to various accounts. See id. Finally, the witness turned to
  a discussion of three of the real estate properties purchased with fraudulently obtained PPP and
  EIDL funds: the Topeka property, the Calle La Primavera property, and the property at 74203
  Anastacia Lane in Palm Desert, California. 36 See id.

           Following these miscellaneous topics, the witness presented evidence regarding the new
  loans in the superseding indictment. For each of those loans, the Government has established
  that it did not use tainted information to identify the loan:

             •    Hart Construction: information requested from banks, lenders, and/or government
                  agencies in June 2020. See Fenton Decl., Ex. 2.

             •    Sabala Construction: information requested from banks, lenders, and/or government
                  agencies in September 2020. See id.

             •    Redline Auto Mechanics: information requested from banks, lenders, and/or
                  government agencies in September 2020. See id.

             •    Mod Interiors: information first requested from banks, lenders, and/or government
                  agencies in June and July of 2020 and, for the particular loan referenced in the
                  indictment, August and September of 2020. See id.

             •    Turing Info Solutions: information requested from banks, lenders, and/or
                  government agencies September 2020. See id.

             •    Voyage Limo LLC: this loan is not tainted for the reasons discussed above. See
                  supra at 26 n.33.

             •    Anna Dzukaeva: the Anna Dzukaeva loan was identified based on untainted
                  evidence discovered at the Weddington home. See Fenton Decl. ¶¶ 17 n.15, 26–27;
                  see also GEXs 57.a, 57.d, 57.e, 57.f, 57.g.

        The witness then discussed the flow of funds that supported the money laundering counts.
  The Court concludes that none of the bank accounts referenced in this discussion were identified

  35
       Information from Gusto was first requested in early October 2020. See Fenton Decl., Ex. 2.
  36
    As discussed above, the use of fraudulently obtained PPP and EIDL funds to purchase the Topeka and Calle La
  Primavera properties was known to the Government well in advance of the Miami stop. See supra at 16, 18. The
  same is true for the Anastacia Lane property, for which information was first requested in early October 2020. See
  Fenton Decl., Ex. 2.


                                                            27
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 28 of 88 Page ID #:15438




  based on tainted information. The Court reviewed Grand Jury Exhibit 2, which was a chart
  referenced during the money laundering discussion. The accounts identified on Grand Jury
  Exhibit 2 are a subset of the 24 accounts identified on the Government’s summary chart for
  tracing. 37 See GEX 115. As discussed below, none of the 24 accounts in GEX 115 were
  identified based on tainted information. See infra at 41–43. Accordingly, the same holds true
  for the subset of those 24 accounts included in Grand Jury Exhibit 2.

          The specific examples of money laundering described to the grand jury were also
  untainted. One example was the transfer from Voyage Limo to Runyan Tax Service to Beverly
  Hills Escrow. See generally Fenton Decl., Ex. 16.b. Records for each of those three entities are
  untainted. 38 Another example is the transfer from Mod Interiors to two jewelry companies:
  Belgium New York and Picadilly Jewelers. See id. Those records are also untainted. 39 The
  final example involved a transfer from Redline Auto Mechanics to Perfect Escrow. See id.
  Neither of those entities’ records are tainted. 40

          The next portion of the grand jury presentation focused on the aggravated identity theft
  charges. The Government discussed five identities that formed the basis of the charges: (1) Mark
  Zindroski, (2) Nazar Terabelian, (3) Alexander Fard, (4) Anna Dzukaeva, and (5) Michael Hart.
  See id. The Government has met its burden of establishing that it did not identify any of those
  individuals using tainted information. 41

  37
     Although Grand Jury Exhibit 2 does not include account numbers for each of the accounts, the Court was able to
  identify the specific account numbers by comparing Grand Jury Exhibit 2 to the transfers and dates on bank account
  records included in the Government’s trial exhibits. The Court then compared the accounts it identified on Grand
  Jury Exhibit 2 to the accounts reviewed in the summary chart. Based on that comparison, the Court determined that
  all accounts identified in Grand Jury Exhibit 2 were included in the summary chart.
  38
    Voyage Limo records are untainted for the reasons discussed above. See supra at 26 n.33. Records for the
  Runyan Tax Service account were requested in mid-September 2020, and records from Beverly Hills Escrow were
  requested in August 2020. See Fenton Decl., Ex. 2.
  39
    Radius Bank records for the relevant Mod Interiors account were requested in early October 2020. See Fenton
  Decl., Ex. 2. Those records include images of checks totaling hundreds of thousands of dollars payable to Belgium
  New York and Picadilly Jewelers. See GEX 1.q. Additionally, records from both Belgium New York and Picadilly
  Jewelers were requested in early December 2020. See Fenton Decl., Ex. 2. Those records could not be tainted.
  First, as just noted, the untainted Radius Bank records requested in early October 2020 clearly identified hundreds of
  thousands of dollars flowing to Belgium New York and Picadilly Jewelers. See Fenton Decl., Ex. 2; see also GEX
  1.q. Second, the only tainted information available to the Government when the records were requested (i.e.,
  December 2020) was customs’ oral communications and the 65 photos Palmerton uploaded to the Government’s
  shared folder. Neither the 65 photos nor customs’ oral communications reference Belgium New York or Picadilly
  Jewelers. See Fenton Decl., Ex. 17.
  40
    Records for Perfect Escrow were requested in early October 2020, and records for the Redline Auto Mechanics
  account from which funds were transferred to Perfect Escrow were requested in September 2020. See Fenton Decl.,
  Ex. 2.

   For the reasons discussed above, the identities of Mark Zindroski and Nazar Terabelian (and the fact that the latter
  41

  was dead) were not the result of tainted information. See supra at 18 n.19, 24. Moreover, contrary to the argument

                                                           28
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 29 of 88 Page ID #:15439




         The final portion of the grand jury presentation focused on charges against Ayvazyan and
  Tamara Dadyan stemming from additional crimes they allegedly committed after they were
  released on bond. This portion of the presentation centered around several bank accounts, all of
  which overlap with the untainted bank accounts discussed above. See supra at 27–28.

                                                         ***

          The above line-by-line analysis establishes that the first superseding indictment and the
  grand jury presentation resulting in that indictment were untainted. Specifically, the
  Government’s exhaustive filings demonstrate that information regarding all of the loans, bank
  accounts, and entities discussed before the grand jury was requested at a time when said requests
  could not have been tainted. Coupled with the Government’s witnesses’ credible assertions that
  the basis of the grand jury presentation was the untainted requests for information—and not
  tainted information from the Miami phones—the Court is persuaded, by a preponderance of the
  evidence, that the Government did not use tainted information before the grand jury.

          There is, however, one inconsequential exception to this finding: a reference to 151 loans
  that were part of the conspiracy. As the Court will discuss further below, in November 2020,
  Massino identified 10 additional loans based on his review of 65 tainted photographs from the
  Miami phones. See infra at 69. Those ten loans were included in the list of 151 loans that the
  Government concluded were fraudulently obtained as part of the conspiracy. See Fenton Decl.,
  Ex. 22. Although the Government did not present the list of 151 loans to the grand jury or name
  all 151 loans, the grand jury witness did state that 151 loans were part of the conspiracy. See
  Fenton Decl., Ex. 16.b at 22:23-23:3.

          The Court concludes that the Government’s indirect use of those 10 loans before the
  grand jury was harmless beyond any measure of doubt. The Government did not specifically
  identify any of the ten potentially tainted loans or present evidence about those loans during the
  grand jury proceedings. The specific loans were not directly included in the indictment itself.
  For example, they were not the loans that formed the basis for the substantive counts of
  conspiracy, wire fraud, or bank fraud. Instead, the loans were part of an overall count of 151
  loans in the conspiracy. And, had the ten loans not been included in the total count, the overall


  presented by counsel for Terabelian, see July 29 Tr. at 161:2-6, the Government did not use tainted photos as a basis
  for charging Terabelian with aggravated identity theft; instead, that decision was made on the basis of Nazar
  Terabelian’s death and the flow of funds, see Fenton Decl., Ex. 32 at 15–16 (prosecution memorandum explaining
  aggravated identity theft charging decision).

  Information about Anna Dzukaeva is not tainted because it was discovered at the Weddington home. See Fenton
  Decl. ¶¶ 17 n.15, 26–27; see also GEXs 57.a, 57.d, 57.e, 57 f, 57.g. Michael Hart was a victim whose identity was
  stolen and used in multiple loan applications for which records were requested in June 2020. See Fenton Decl., Ex.
  2. Finally, Alexander Fard was a victim whose identity was stolen and used in a Redline Auto Mechanics loan
  application for which records were requested in early September 2020. See id.

                                                           29
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 30 of 88 Page ID #:15440




  number of loans in the conspiracy would still have been tremendous: 141, rather than 151.
  Finally, the untainted evidence presented to the grand jury was overwhelming. See supra at 15–
  22, 25–28.

          Accordingly, the Court is persuaded beyond a reasonable doubt that, even absent this
  single use of tainted information, the grand jury would have returned the first superseding
  indictment. Thus, that single use of tainted information before the grand jury was harmless. See
  Rogers, 722 F.2d at 560 (no Kastigar relief warranted in relation to grand jury proceedings
  where court found “adequate untainted evidence to support the indictment”).

          For the foregoing reasons, the Government has met its Kastigar burden as to the grand
  jury proceedings.

         D.      The Government Has Met its Kastigar Burden as to the Trial.

          To determine whether the Government used tainted information at trial, the Court
  identified the witnesses that testified for the Government and the Government’s evidence the
  Court admitted at trial. The Court then assessed whether the witnesses and evidence were
  tainted. The Court also reviewed the trial transcripts. Finally, the Court reviewed some of the
  specific arguments at trial that Defendants argued were tainted.

         In light of that review, the Court concludes that the Government has met its Kastigar
  burden as to the trial.

                 1.     None of the Government’s Witnesses Were Identified Using Tainted
                        Information, and their Testimony Was Not Tainted.

         The Government presented the following witnesses at trial: (1) Caitlin Bowdler, (2)
  Geffrey Clark, (3) Nicolas M. Felando, (4) Breanna Fitzgerald, (5) Artur Hakopyan, (6) Victoria
  Hernandez, (7) Andrew Jaung, (8) Spencer Kim, (9) Kathleen Littwin, (10) Theodora Louissaint,
  (11) Timothy Massino, (12) Madison McDonald, (13) Pinal Modi, (14) Greg Parra, (15) Marylee
  Robinson, (16) Adrian Rosado, (17) Shelly Abril, (18) Alexander Fard, (19) Anthony Farrer,
  (20) Amira Halum, (21) Justin Masterman, (22) Jack Runyan, and (23) Mark Zindroski.

         The first sixteen witnesses were either (a) members of the investigative team; (b)
  employees of government agencies; or (c) retained by the Government to testify. None of the
  agencies that the employees represented were identified using tainted information. There is no
  reason to believe that any of these witnesses were identified using tainted information, and the
  Court is persuaded, by a preponderance of the evidence, that they were not.



                                                  30
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 31 of 88 Page ID #:15441




          The other seven witnesses also were not identified using tainted information. Shelly
  Abril testified on behalf of Gusto, a payroll processing company. The conspirators in this case
  used fake Gusto payroll reports in some of the fraudulent PPP and EIDL loan applications. The
  Government first identified that pattern and requested records from Gusto in early October 2020.
  See Fenton Decl., Ex. 2.

           Alexander Fard was an identity theft victim. In support of a fraudulent application
  submitted to Celtic Bank for Redline Auto Mechanics, the conspirators in this case used IRS
  forms that fraudulently identified Fard as the tax preparer for the form. See GEX 2.m. The loan
  file for that application was requested by the Government in early September 2020. See Fenton
  Decl., Ex. 2.

         Anthony Farrer was the representative from Gentleman Timepieces. As discussed above,
  see supra at 16, Farrer was identified and contacted by the Government in July 2020.

          Amira Halum was the real estate agent for the Imperial Court property. Halum was
  identified based on based on records requested from CV Escrow on October 28, 2020, see
  Fenton Decl., ¶ 15; see also id., Ex. 2; Ex. 12 (email correspondence identifying Amira Halum
  produced by CV Escrow as indicated by CV bates stamp on lower right hand corner). As
  discussed above, see supra at 26 n.30, the Government has met its burden of establishing that
  records from CV Escrow were not requested based on tainted information.

         Justin Masterman testified on behalf of Celtic Bank. The co-conspirators in this case
  submitted numerous fraudulent PPP loans to Celtic Bank, and some of the earliest requests for
  information in this case were sent to Celtic Bank in late June 2020. See Fenton Decl., Ex. 2.

          Jack Runyan was an identity theft victim in this case. Although it appears he was not
  interviewed until early February 2021, information about Runyan Tax Service was requested
  from banks, lenders, and government agencies in September 2020. See Fenton Decl., Ex. 2.

          Finally, Mark Zindroski, another identity theft victim in this case, was not identified
  using tainted information. Information regarding Mark Zindroski—a victim whose identity was
  stolen—was first requested in June 2020, see Fenton Decl., Ex. 2, and Zindroski was first
  interviewed by the Government in July 2020, see Dkt. 281 at 11.

          Accordingly, the Court concludes that the Government did not use tainted information to
  identify any of the witnesses at trial. Rather, all of the witnesses were derived from legitimate
  independent sources. See Kastigar, 406 U.S. at 461–62.




                                                 31
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 32 of 88 Page ID #:15442




         The Court also reviewed the substance of these 23 individuals’ testimony. In doing so,
  the Court sought to determine whether any of the witnesses testified about information that was
  derived from tainted sources. Based upon its analysis, the Court concludes that none of the
  witnesses provided testimony derived from tainted sources.

          At the hearing, Defendants argued that Robinson was tainted because she was exposed to
  the ten tainted loans that Massino discovered. See July 29 Tr. at 194:23-195:9. However, the
  focus of the inquiry “is not whether [Robinson] was aware of [tainted information], but whether
  [s]he used the [information] in any way to build a case against the defendant.” Crowson, 828
  F.2d at 1430 (cleaned up). As discussed below, the summary chart presented by Robinson was
  entirely untainted, and she did not discuss any of the ten tainted loans in her testimony. See infra
  at 41–43. The same holds true for Massino, whose summary chart was entirely untainted, and
  who did not discuss the tainted loans. See GEX 116; see also infra at 41. Accordingly, neither
  Robinson nor Massino used tainted information when testifying at trial. 42

         For the foregoing reasons, the Court concludes that none of the Government’s witnesses
  were identified using tainted information, and none of their testimony was tainted.

                    2.       The Government has Met its Kastigar Burden as to the Evidence
                             Admitted at Trial.

          The Court reviewed the trial exhibit log provided by the Government. See Fenton Decl.,
  Ex. 34. The Court cross-referenced that log with the log of requests for information and the trial
  exhibits themselves. See id., Ex. 2. Those materials establish that the vast majority of trial
  exhibits were based on requests for information that predated November 13, 2020. 43 See Fenton
  Decl., Exs. 2, 34.

  42
     Defendants argued at the hearing that Robinson’s use of the tainted loans to “interpret” untainted evidence
  constitutes a Kastigar violation. This argument could be addressed in the non-evidentiary use section below, but the
  Court addresses it now. Although the loans were shared with Robinson, that simply means that Robinson was
  exposed to the loans and may have been aware of them, not that she used them. See Crowson, 828 F.2d at 1430
  (“The focus of the inquiry under Kastigar is not whether the prosecutor was aware of the contents of the immunized
  testimony, but whether he used the testimony in any way to build a case against the defendant.”) (cleaned up). The
  tainted loans were not identified for the jury, included in Robinson’s summary chart, or otherwise referenced at trial.
  Moreover, the Court reviewed Robinson’s testimony, and the Court is persuaded, by a preponderance of the
  evidence, that there is nothing about her testimony that would have been different had the Government not shared
  the ten tainted loans with her. Accordingly, any alleged use of the tainted loans by Robinson to interpret untainted
  evidence was “so unimportant and insignificant and had so little, if any, likelihood of having changed the result of
  the proceeding that it may be deemed harmless.” Ponds, 454 F.3d at 329 (cleaned up).
  43
    The Court uses this date because the only tainted information the Government had access to between the Miami
  stop and November 13, 2020 was the oral communications made by customs. As discussed above, those oral
  communications provided the following general information: (1) a driver’s license belonging to Zhadko was seen on
  Ayvazyan’s phone; (2) photos of driver’s licenses, credit cards, and social security cards in various individuals’
  names were found on Ayvazyan’s phone; and (3) text messages were seen on Terabelian’s phone in which
  Terabelian was purporting to be Kauichko. Given that the oral communications lacked specificity, the Court

                                                            32
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 33 of 88 Page ID #:15443




          As for any exhibits based on requests for information made after that date, the Court
  concludes that all of those exhibits are untainted. In subsections (a) through (d) below, the Court
  will discuss categories of exhibits separately. 44 Then, in subsections (e) and (f), the Court will
  discuss three specific exhibits: GEXs 115, 116, and 10.

                             a.       Loan Files.

         Some of the exhibits stemming from information requested on or after November 13,
  2020 are loan files.

         Two of those exhibits are loan files for Voyage Limo and Anna Dzukaeva dba Six Star
  Farms. See Fenton Decl., Exs. 2, 34. Those loans are not tainted for the reasons discussed
  above. See supra at 26 n.33, 27.

          Other loan files requested after November 13, 2020 were requested between that date and
  February 1, 2021. See Fenton Decl., Exs. 2, 34. These are the loan files associated with GEXs
  3.d, 3.k, 3.l, 3.n, 4.c, 4.d, 4.h, 4.t, 5.d, 5.e, 5.f, 5.h, 5.p, 5.q, 5.r, 5.s, and 6.h. The Court finds by a
  preponderance of the evidence that these loan files were derived from the untainted searches of
  the various residences on November 5, 2020:

           •   GEX 3.d: The applicant on the Escrow Doc loan is Roza Avakian. See GEX 3.d. A
               driver’s license belonging to Avakian was found at the Weddington home, see GEX
               57.a at 5, as were blank checks for Roza Avakian dba Escrow Doc, see GEX 57.g at
               15.

           •   GEXs 3.k, 5.d, 5.e, 5.f: Several of the loans relate to Liudmyla Kopytova or her
               business, LK Design. See GEXs 3.k, 5.d, 5.e, 5.f. Substantial evidence relating to
               that identity and entity were discovered at the Weddington home, including fake
               driver’s licenses and social security cards in Kopytova’s name, see GEX 57.a at 1, 7;
               a portion of a PPP application for LK Designs in Kopytova’s name, see GEX 57.e at
               40, 44; GEX 57.g at 4; and an email address for LK Design, see GEX 57.k at 1.




  concludes that any requests for information after the Miami stop could not have been tainted by the oral
  communications. Indeed, the only specific information provided by the oral communications were the identities of
  Kauichko and Zhadko, which the Government was well aware of by the time of the Miami stop. Accordingly, in
  reviewing exhibits that were based on requests for information after the Miami stop, the Court is satisfied that they
  could not be tainted by customs agents’ general description of the contents on the Miami phones.
  44
    To be clear, the Court concludes, by a preponderance of the evidence, that any exhibits not specifically discussed
  below were untainted because they were derived from either (1) information requested before November 13, 2020,
  or (2) the untainted November 5, 2020 searches of the conspirators’ residences.

                                                           33
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 34 of 88 Page ID #:15444




         •   GEX 3.l, 5.h: The applicant on the MD Acquisitions loans is Mykhail Diuzhenko.
             See GEX 3.l, 5.h. A driver’s license belonging to Diuzhenko was discovered at the
             Weddington home, see GEX 57.a at 3, as were handwritten notes and voided checks
             regarding Diuzhenko and MD Acquisitions, see GEXs 57.f, 57.k, 57.d at 2
             (handwritten notes); see also GEX 57.g at 16 (voided check).

         •   GEX 4.c: Blank checks for the entity on this application, ABC Legal Services and
             Management, see GEX 4.c, were found at the Weddington home, see GEX 57.g at 8.

         •   GEX 3.n: Blank checks for Montradath, see GEX 3.n, were also found at the
             Weddington home, see GEX 57.g at 10. Specifically, the checks belong to “Diana
             Saakyan Sole Prop dba Montradath,” whose address is 9422 Woodley Ave. See id.
             That is the exact applicant and address listed on the Montradath application, see GEX
             3.n, and a social security card (with the same social security number listed on the
             Montradath application) was also found at the Weddington address, see GEX 57.a at
             7.

         •   GEX 4.d: Another entity for which the loan file was requested between November
             13, 2020 and January 29, 2020 is ABC Realty Advisors. See GEX 4.d. Blank checks
             for that entity were found at the Weddington home, see GEX 57.d at 21, as was a
             portion of the EIDL application, see GEX 57.e at 59.

         •   GEX 4.t: Another entity was First Class Property Management. See GEX 4.t. Blank
             checks for that entity were found at the Weddington home. See GEX 57.g at 25.
             Additionally, a list of emails found at the Weddington home includes the exact same
             email used to fraudulently apply for the EIDL loan. See GEX 57.d at 1.

         •   GEXs 4.h, 5.p through 5.s: These loans relate to Cactus Mart (GEXs 4.h) and Ocean
             Choice Seafood (5.p through 5.s). Information related to those loans was discovered
             at the Canoga address when that residence was searched on November 5, 2020.
             Specifically, the Government discovered mail addressed to Olena Sosunova, the
             individual who applied for the Cactus Mart and Ocean Choice Seafood loans. See
             GEX 54.f. Moreover, information about Sosunova and Ocean Choice Seafood was
             first requested by the Government in December. See Fenton Decl., Exs. 2, 34.

  The only loan file not clearly linked to the physical evidence seized from the residences searched
  on November 5, 2020 is GEX 6.h for Tia Mia Daycare. The trial exhibits for those residences do




                                                 34
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 35 of 88 Page ID #:15445




  not include information about that entity or Estephanie Reynoso, the individual who applied for
  the Tia Mia Daycare loan. 45

          The Court concludes, by a preponderance of the evidence, that the Tia Mia Daycare loan
  was identified based on a prior independent source. This is because information about Tia Mia
  Daycare was requested in mid-January. See Fenton Decl., Exs. 2, 34. Given the timing of that
  request, the only tainted information that could have instigated it is the 65 photographs uploaded
  by Palmerton to the Government’s shared drive. However, the Court reviewed the 65
  photographs, and none of them reference Tia Mia Daycare or Estephanie Reynoso. Accordingly,
  the Court concludes that it is more likely than not that those loan files were identified on the
  basis of a prior independent source.

         For the foregoing reasons, none of the loan files used at trial were tainted. Rather, the
  Court is persuaded by a preponderance of the evidence that the Government used a legitimate
  independent source—e.g., the physical evidence seized at the Weddington home, the Canoga
  apartment, or other residences searched on November 5, 2020—to discover the loan files
  requested on or after November 13, 2020. See Kastigar, 406 U.S. at 461–62.

                             b.       Bank Records.

         Several of the records for bank accounts requested after November 13, 2020 (i.e., Sabala
  Construction account ending in 9906, Voyage Limo account ending in 7900, Turing Info
  Solutions Account ending in 5268, Dzukaeva ending in 1441, and Zhadko ending in 6822) are
  records for accounts included in the Government’s summary tracing chart. See GEX 115. Those
  accounts are untainted for the reasons discussed below. See infra at 41–43.

          Other records for bank accounts were requested between November 13, 2020 and January
  22, 2021. Those are the records and accounts associated with GEXs 92, 102–106, and 110–
  111. 46 See Fenton Decl., Ex. 34. The Court finds by a preponderance of the evidence that those
  exhibits were untainted:

           •   GEXs 92, 105: This is the account for Diana Saakyan dba Montradath. As discussed
               above, blank checks for this account were discovered during the search of the


  45
    The Court notes that it does not have all of the physical evidence seized from the residences. Rather, it only has
  the evidence that ultimately became a trial exhibit.
  46
    It appears that the calls between Tamara Dadyan and Capital One—in which Dadyan purports to be Dzukaeva—
  were requested on February 3, 2021. See Fenton Decl., Exs. 2, 34. However, those calls relate to the Dzukaeva
  account ending in 1441 which, as explained below, is not tainted. See infra at 42. Moreover, those calls could not
  have been requested before February 3, 2021 because that is the date of the final call. See Fenton Decl., Exs. 2, 34.


                                                           35
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 36 of 88 Page ID #:15446




             Weddington home. See GEX 57.g at 10; see also supra at 34.

         •   GEX 104: This is an account ending in 7337 for Liudmyla Kopytova at Bank of the
             West. Statements for this account (or the account number) were included in the
             fraudulent loan application the conspirators submitted in Kopytova’s name. See
             GEXs 3.k, 5.d, 5.e. As discussed above, those loan applications were not tainted. See
             supra at 33.

         •   GEX 110: This is an account ending in 5076 for New Acre Farm produce. See GEX
             110. Blank checks for this account were discovered during the search of the
             Weddington home. See GEX 57.g at 11.

         •   GEX 111: This is an account ending in 5700 for Mykhail Diuzhenko. See GEX 111.
             This account number was included in a fraudulent loan application the conspirators
             submitted in Diuzhenko’s name. See GEX 3.l at 8. As discussed above, that loan
             application was not tainted. See supra at 34.

         •   GEXs 102, 103: These accounts at Bank of the West either belong to Tamara Dadyan
             or have Tamara Dadyan as the sole signatory. See GEXs 102, 103. Information
             about Tamara Dadyan’s accounts at Bank of the West was first requested on
             November 19, 2020. See Fenton Decl., Exs. 2, 34.

         •   GEX 106: This is an account for AM & AM Financial Services at First Republic
             Bank, and the sole signatory on the account is Tamara Dadyan. See GEX 106.
             Information about accounts belonging to AM & AM Financial Services was first
             requested from First Republic Bank on November 30, 2020. See Fenton Decl., Exs.
             2, 34.

  Like the Tia Mia Daycare loan file, these last three accounts (i.e., GEXs 102, 103, and 106) are
  not clearly linked to the physical evidence seized from the residences searched on November 5,
  2020. The trial exhibits for those residences do not include information about these three
  accounts.

          The Court concludes, by a preponderance of the evidence, that the requests for
  information for these accounts were based on a legitimate independent source. First, given the
  timing of the requests upon which those exhibits are based (i.e., mid to late November), the only
  tainted information that could have led to those accounts is the 65 photographs uploaded by
  Palmerton to the Government’s shared drive. However, the Court reviewed the 65 photographs,
  and none of them reference the accounts associated with GEXs 102, 103, or 106.



                                                 36
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 37 of 88 Page ID #:15447




          Second, the three accounts share a common thread: Tamara Dadyan is the sole signatory
  on each account. See GEXs 102, 103, 106. Given that the Weddington home is Tamara
  Dadyan’s residence and that a substantial amount of information regarding loans and bank
  accounts was discovered at that home, the Court concludes that it is far more likely than not that
  GEXs 102, 103, and 106 were requested on the basis of a prior independent source and,
  specifically, information discovered during the searches of the residences on November 5, 2020.

         For the foregoing reasons, the bank records included as trial exhibits and based on
  information requested after November 13, 2020 are not tainted. See Kastigar, 406 U.S. at 461–
  62.

                        c.      Miscellaneous Exhibits.

         A number of miscellaneous exhibits were also based on requests for information issued
  between November 13, 2020 and February 19, 2021. The Government has met its Kastigar
  burden as to all of those exhibits.

         First, records from Belgium New York and Picadilly Jewelers (requested on December 7,
  2020, see Fenton Decl., Exs. 2, 34) are not tainted for the reasons discussed above, see supra at
  28 n.39.

         Second, records from TD Ameritrade and Coinbase (requested on January 22, 2020, see
  Fenton Decl., Exs. 2, 34) are not tainted. The accounts from those entities received funds from
  the Zhadko account ending in 6822 and the Turing Info Solutions Account ending in 5268. See
  GEXs 1.r, 91. As discussed below, neither of those bank accounts are tainted. See infra at 42–
  43. Moreover, none of the 65 photographs uploaded by Palmerton reference TD Ameritrade or
  Coinbase. See Fenton Decl., Ex. 17.

          Third, records from Amira Halum were requested on January 22, 2021. See Fenton
  Decl., Exs. 2, 34. As discussed above, Halum was identified based on untainted information.
  See supra at 26 n.30. Moreover, none of the 65 photographs uploaded by Palmerton reference
  Halum. See Fenton Decl., Ex. 17.




                                                  37
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 38 of 88 Page ID #:15448




         Fourth records requested on November 19, 2020 from Greystar Worldwide LLC (i.e., the
  management company for the Canoga apartment) are not tainted. See Fenton Decl., Exs. 2, 34.
  As discussed below, prior to the Miami stop, the Government was well aware of the Canoga
  address and Ayvazyan’s use of that address as part of the fraudulent scheme. See infra at 65–66,
  79–80 (discussing multiple untainted links between Ayvazyan and Canoga address).

         Fifth, records requested on February 19, 2021 from Fay Servicing are not tainted. In
  August 2020, the Dzukaeva account ending in 1441 sent over $30,000 of fraudulently obtained
  PPP funds to Fay Servicing. See GEX 1.s at 16. As discussed below, records for the Anna
  Dzukaeva account ending in 1441 were requested in early December on the basis of untainted
  information. See infra at 41–42.

         Finally, furniture invoices from Italy 2000, see GEX 38, were requested on February 3,
  2021. See Fenton Decl., Ex. 34. The day before, customs had sent the Government 141 images
  of photos on the Miami phones. See Fenton Decl., Ex. 28. One of those images includes a text
  message on Terabelian’s phone between Kauichko and “Paniv Italy 2000.” See id. at 24.

         The Court concludes that the Italy 2000 invoices were derived from a legitimate
  independent source. This is so for three reasons. First, none of the declarants (all of whom the
  Court finds credible) recalled using the 141 photos to request records from Italy 2000.

          Second, on September 15, 2020—i.e., before the Miami stop—the Government requested
  records from Bank of America for the Runyan Tax Services account ending in 9700. See Fenton
  Decl., Ex. 2. Those records included a check for nearly $25,000 to Italy 2000. See GEX 100 at
  12. The signatory on the Runyan Tax Service account was Kauichko, and Runyan Tax Service
  was one of the primary entities in the original indictment.

          Third, on November 5, 2020, the Government requested all records pertaining to Italy
  2000 from Chase bank. 47 See Fenton Decl., Ex. 2. In other words, the Government had already
  begun pursuing its line of investigation into Italy 2000 almost 3 months before anyone on the
  investigative team was exposed to the tainted image contained in the 141 photos.

          For these reasons, the Court is persuaded by a preponderance of the evidence that the
  Italy 2000 invoices were derived from a legitimate independent source. See Kastigar, 406 U.S.
  at 461–62.

  47
    The only tainted information available to the Government at this point was (1) customs’ oral communications, and
  (2) the 65 photographs uploaded by Palmerton to the Government’s shared drive. Neither of those referenced Italy
  2000 or could have been derivatively used to identify Italy 2000. Accordingly, the Court is persuaded by a
  preponderance of the evidence that the request for information from Chase was untainted and, instead, was based on
  the Runyan Tax Service bank account records.


                                                         38
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 39 of 88 Page ID #:15449




          However, even assuming arguendo that the admission of the Italy 2000 records at trial
  constituted a Fifth Amendment violation (it did not), the Court is persuaded that any such error
  was harmless beyond a reasonable doubt. This is because the Government presented evidence
  about Defendants’ use of the fraudulently obtained loans that was far more persuasive than the
  Italy 2000 records. Specifically, the Government presented evidence that the conspirators used
  the funds for nearly $1 million worth of down payments on three properties. See GEX 115 at 5–
  7. Those properties had purchase prices of $3.25 million, $1 million, and $600,000. See id. The
  Government also presented evidence that fraudulently obtained loans were used for (a) over
  $200,000 worth of deposits in stock brokerage accounts like Robinhood and TD Ameritrade; (b)
  $22,000 of cryptocurrency; (c) $82,000 in luxury watches; and (d) over $300,000 in gold coins
  and jewelry. See id. at 8–10.

          Under these circumstances, the Court is persuaded beyond a reasonable doubt that, even
  if the admission of the Italy 2000 records at trial constituted a Fifth Amendment violation (it did
  not), “the guilty verdict actually rendered in this trial was surely unattributable to the error.”
  Sullivan, 508 U.S. at 279 (emphasis in original). 48

         For the foregoing reasons, the Government has met its Kastigar burden as to the
  miscellaneous exhibits described above.

                             d.       Phone and IP Address Subscriber Information.

         A handful of exhibits that contained subscriber information for phone numbers and IP
  addresses were based on requests for information propounded by the Government between
  January 13, 2021 and February 24, 2021. The Government has met its Kastigar burden as to
  these exhibits.

                                      i.       IP Address Subscriber Information

         One of the exhibits (GEX 73.d) was based on a request for information propounded on
  January 14, 2021. See Fenton Decl., Exs. 2, 34. That exhibit contained the subscriber
  information for the IP address 23.242.208.63. See GEX 73.d. On that date, the only tainted
  information the Government had was customs’ oral communications and the 65 photographs
  uploaded by Palmerton. The IP address 23.242.208.63 is not contained in either.

  48
    To the extent Defendants argue that there was no other evidence that the fraudulently obtained PPP proceeds
  deposited into the Runyan Tax Services account were used for unauthorized purposes, the Court rejects that
  argument. First, in the months before and after the $24,858 check to Italy 2000 was written, hundreds of thousands
  of fraudulently obtained PPP funds in the account were used on escrow deposits and at retailers like Home Depot,
  Nordstrom’s, and Bob’s Discount Furniture. See GEX 1.p at 34–48. Second, there is not a shred of evidence in this
  case that any of the fraudulently obtained PPP funds were used for legitimate business expenses (e.g., payroll, rent,
  utilities, etc.).


                                                           39
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 40 of 88 Page ID #:15450




          The Court is persuaded that neither of those would have led the Government to the IP
  address 23.242.208.63 and, accordingly, neither could have been used to identify the IP address.
  Moreover, the IP address was used to submit the Voyage Limo PPP loan application to Celtic
  bank, and the IP address was included in the loan file requested from Celtic Bank on November
  24, 2020. 49 See GEX 2.k at 47. Accordingly, the Court concludes, by a preponderance of the
  evidence, that the Government has met its burden of establishing a legitimate independent source
  for that IP address.

          Two other exhibits (GEXs 73.g and 73.i) were based on a request for information
  propounded on February 24, 2021. See Fenton Decl., Exs. 2, 34. Those exhibits contained
  subscriber information for the IP address 75.83.234.33. However, subscriber information for
  that exact same IP address was first requested on September 2, 2020—i.e., well before the Miami
  stop. See Fenton Decl., Exs. 2, 34. Accordingly, the Government has met its burden of
  establishing a legitimate independent source for that IP address.

                                      ii.      Phone Subscriber and Payment Information

          Seven exhibits were based on requests for information propounded on January 13, 2021.
  Those are GEXs 59.a, 59.b, 62.a, 62.b 66.a, 66.b, and 69. See Fenton Decl., Exs. 2, 34. Those
  exhibits contained subscriber and/or payment information for four different phone numbers. See
  GEXs 59.a, 59.b (310-300-0005); 62.a, 62.b (818-266-3314); 66.a, 66.b (818-442-8777) and 69
  (818-551-6005). The Court is persuaded, by a preponderance of the evidence, that the
  Government did not use tainted information to identify these phone numbers. None of these four
  phone numbers appear in customs’ oral communications or the 65 photographs uploaded by
  Palmerton (i.e., the only tainted information available to the Government on January 13, 2021).
  See Fenton Decl., Ex. 17.

          Similarly, another two exhibits containing subscriber and payment information for 747-
  271-8243 were based on requests for information propounded on February 22, 2021. See GEX
  60.a, 60.b. This phone number does not appear in customs’ oral communications, the 65
  photographs uploaded by Palmerton, or the 141 photographs customs sent the investigative team.
  See Fenton Decl., Exs. 17, 28.

         To the extent tainted information was used to identify this phone number and request
  records for it, the Court is persuaded that the admission of any such records was harmless
  beyond a reasonable doubt. The Court reviewed the trial transcripts and, while other phone
  numbers were mentioned several times, this phone number was never referenced. If the phone
  number had any impact on the trial at all, it was, at most, like “a leaf dropping unobserved in a

  49
    For the reasons discussed above, this loan file was not requested on the basis of tainted information. See supra at
  26 n.33.

                                                           40
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 41 of 88 Page ID #:15451




  deep forest.” United States v. Gallo, 859 F.2d 1078, 1091 (2d Cir. 1988) (Van Graafeiland, J.,
  concurring). Accordingly, the Court is persuaded beyond a reasonable doubt that, even assuming
  the admission of the subscriber records for 747-271-8243 constituted a Fifth Amendment
  violation, “the guilty verdict actually rendered in this trial was surely unattributable to the error.”
  Sullivan, 508 U.S. at 279 (emphasis in original).

                           e.       The Government’s Summary Charts.

         The Government presented two summary charts at trial: GEXs 115 and 116. The Court is
  persuaded, by a preponderance of the evidence, that neither was tainted.

         As to GEX 116, that was a summary chart that compared loan applications and identified
  overlapping elements of fraud. The entire basis of the chart was the loan files admitted into
  evidence. And, as discussed above, the Government has met its burden of establishing, by a
  preponderance of the evidence, that every loan file admitted into evidence was derived from a
  legitimate independent source. See supra at 33–35. Accordingly, GEX 116 itself is untainted.

         As to GEX 115, that was a summary chart that traced the flow of funds from lenders, to
  bank accounts, and then to expenditures. The chart was based on (a) loan files, and (b) bank
  accounts. As with the loan files in GEX 116, the loan files in GEX 115 are not tainted.

         The 24 bank accounts included in GEX 115 are also untainted. Out of those 24 accounts,
  records for 15 were first requested prior to the Miami stop. 50

          Records for 4 of the 24 accounts were requested after the Miami stop but before
  November 13, 2020 (i.e., when Palmerton uploaded 65 images of photos on the phones to the
  Government’s shared folder). Those four accounts are: (1) a Secureline account ending in 8935;
  (2) a Secureline account ending in 1754; (3) an ABC Realty account ending in 8366; and (4) an
  Artashes Grigoryan dba G&A Diamonds account ending in 1964. See Fenton Decl., Ex. 2.
  None of those accounts could be tainted by customs’ oral communications because nothing about
  customs’ oral communications would have led the Government to those accounts.

         Similarly, information for another 4 of the 24 accounts was requested after November 13,
  2020, but before February 2, 2020 (i.e., when customs sent the investigative team 141 images of

  50
    These include the following: Redline Collision account x1732 (September 2020); Marietta Terabelian’s account
  x1475 (August 2020); Allstate Towing account x5135 (early October 2020); Zhadko account x8054 (June 2020);
  Hart Construction account x1511 (July 2020); Hart Construction account x9066 (August 2020); Zhadko account
  x3517 (June 2020); Kauichko account x2085 (September 2020); Kudiumov account x7572 (September 2020);
  Zhadko account x0172 (September 2020); Allstate Towing account x7695 (early October 2020); Inception Ventures
  account x4043 (early August 2020); Redline Mechanic account x16271 (September 2020); Runyan Tax Service
  account x9700 (September 2020); Mod Interiors account x2395 (early October 2020). See Fenton Decl., Exs. 2, 34.


                                                        41
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 42 of 88 Page ID #:15452




  photos on the Miami phones). Those four accounts are (1) a Dzukaeva account ending in 1441;
  (2) a Voyage Limo account ending in 7900; (3) a Sabala Construction account ending in 9906;
  and (4) a Zhadko account ending in 6822. None of these accounts could be tainted by customs’
  oral communications or by the 65 photos uploaded by Palmerton to the Government’s shared
  folder. This is because neither the 65 photos nor customs’ oral communications reference these
  accounts. 51

          Finally, records for one account—a Turing Info Solutions account ending in 5268—were
  requested on February 9, 2021. This was after customs sent the investigative team 141 images of
  photos on the Miami phones, but before the filter team released any Cellebrite reports for the
  Miami phones to the investigative team. See Fenton Decl. ¶¶ 43, 47. A picture of the debit card
  linked to the Turing Info Solutions account ending in 5268 was included in the 141 images sent
  by customs to the investigative team. See Fenton Decl., Ex. 28 at 75.

          To the extent Defendants argue that this timeline is evidence of a Kastigar violation, the
  Court rejects that argument and concludes, by a preponderance of the evidence, that the records
  for the Turing Info Solutions account ending in 5268 were derived from legitimate independent
  sources. First, there was the physical debit card itself, which was found during a lawful search of
  Ayvazyan’s belongings during the Miami stop on October 19, 2020. Second, the fraudulent loan
  application submitted by Turing Info Solutions was requested by the Government in September
  2020, and that application includes a voided check for the Turing Info Solutions account ending
  in 5268. See Fenton Decl., Ex. 2; see also GEX 2.p. Finally, records from the Zhadko account
  ending in 6822—which were untainted and requested on January 22, 2021, see infra at n.51—
  show December 2020 transfers of over $130,000 of fraudulently obtained PPP funds to the
  Turing Info Solutions account ending in 5268, see GEX 91.

          Accordingly, the Court concludes that the Government did not use tainted information to
  identify the Turing Info Solutions account ending in 5268. Rather, it is far more likely than not


  51
    Moreover, the Court concludes by a preponderance of the evidence that records for all of these accounts were
  derived from legitimate independent sources. For example, the Dzukaeva account was an account for Dzukaeva dba
  Six Star Farms—i.e., the entity that submitted a fraudulent loan application discovered at the Weddington house on
  November 5, 2020. See supra at 27. The loan file for the fraudulent loan application submitted by Voyage Limo
  was first requested in late November 2020, and that loan file included a voided check for the Voyage Limo account
  ending in 7900. See Fenton Decl., Ex. 2; see also GEX 2.k. Similarly, a loan file for Sabala Construction requested
  in September 2020 includes account statements for the Sabala Construction account ending in 9906. See Fenton
  Decl., Ex. 2; see also GEX 2.a. The Sabala, Dzukaeva, and Voyage loans were all included in the first superseding
  indictment, and the Court has no doubt that the Government would have requested bank accounts related to those
  loans even in the absence of tainted information.

  Finally, on July 20, 2020, the Zhadko account ending in 6822 received a transfer from another Zhadko account
  ending in 6994. See GEX 91. The records for the Zhadko account ending in 6994 that would have identified this
  transfer (and, accordingly, the Zhadko account ending in 6822) were requested on September 1, 2020. See Fenton
  Decl., Ex. 2.

                                                          42
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 43 of 88 Page ID #:15453




  that the account was identified using one of the above described legitimate independent sources.
  See Kastigar, 406 U.S. at 461–62.

          For the foregoing reasons, the Government’s summary charts, see GEXs 115, 116 were
  not tainted.

                             f.       GEX 10.

          Defendants argue that GEX 10 (i.e., the text messages in which Ayvazyan and Tamara
  Dadyan discuss the conspiracy) is tainted. Defendants make two arguments in support of that
  position. First, Defendants argue that the evidence seized at the Weddington home (including
  the phone containing the text messages) is tainted because the Government used tainted
  information to obtain the search warrants. The Court rejects that argument for the reasons
  discussed below. See infra at 61, 62.

          Second, Defendants argue that GEX 10 is tainted because, absent the Government’s use
  of tainted information, GEX 10 would not have been a trial exhibit. Defendants’ theory is as
  follows.

          To avoid the disclosure of privileged material to the prosecution team, the Government
  had to have a filter team review the contents of any digital device before those contents were
  turned over to the prosecution team. Depending on the device, the filtering process could take a
  substantial amount of time. Accordingly, the Government had to prioritize certain devices and
  make choices about which phones would be filtered and turned over to the prosecution team, and
  which phones would not be filtered or turned over. Fenton was the liaison between the
  prosecution team and the filter team. See Fenton Supp. Decl. ¶ 13. Fenton was responsible for
  determining which phones to prioritize. See id.

           There came a point where Fenton had to choose between two phones belonging to
  Tamara Dadyan: 1B21, and 1B130. Phone 1B21 contained the text message conversation that
  ultimately constituted GEX 10. That text message conversation was between phones 1B21 and
  phone 1B123—i.e., one of the phones seized at the Miami airport. In other words, the mirror
  image of GEX 10 was contained on 1B123, a suppressed phone. The filter team ended up
  filtering phone 1B21 and not reviewing phone 1B130.

          In Defendants’ view, this decision to filter phone 1B21 was tainted. Specifically,
  Defendants argue that Fenton chose to prioritize 1B21 because (1) Fenton must have seen the
  text conversation contained on phone 1B123; 52 (2) Fenton knew that the phone on the other end

  52
    The basis of this assumption is that the filter team released the Cellebrite report for Miami phone 1B123 to the
  prosecution on February 12, 2021. See Fenton Decl. ¶ 47.

                                                           43
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 44 of 88 Page ID #:15454




  of the text conversation was phone 1B21; and, accordingly, (3) Fenton used that knowledge to
  prioritize 1B21. Accordingly, Defendants argue, GEX 10 is tainted because it was derived from
  the tainted phone 1B21.

          The problem with Defendants’ view is that it is flatly contradicted by the documentary
  evidence and credible testimony provided by the Government. First, Fenton credibly testified
  that he did not know which of the two Dadyan phones had communicated with 1B123. See July
  28 Tr. at 165:8-12 (“I didn’t know whether 1B21 or 1B130 was the phone that had
  communicated with 1B123 . . . .”).

         Second, if Fenton prioritized phones for review based on tainted information in 1B123,
  he presumably would have told the filter team to prioritize the correct phone—i.e., 1B21, the
  phone containing the mirror image of the conversation on 1B123.

        But Fenton did not do that. Instead, Fenton repeatedly told the filter team to prioritize the
  wrong phone: 1B130.

          On April 21, 2021, at 9:12 a.m., Fenton directed the filter team to continue reviewing
  digital devices, “starting with 1B130.” Fenton Supp. Decl., Ex. 2 at 1. Later that day, at 9:43
  p.m., Fenton asked the filter team for an update and whether “it would be possible to review and
  release filtered copies of B17 53 and/or B30 this week.” Fenton Supp. Decl., Ex. 3 at 4. From the
  outset, Fenton very easily could have directed the filter team, based on tainted information, to
  start with phone 1B21. Yet, he chose 1B130, suggesting his decision was not guided by the
  tainted text messages on phone 1B123.

         Fenton’s colleagues understood the situation similarly. Specifically, on April 22, 2021, at
  2:43 p.m., one of the members of the filter team, John Kosmidis, emailed his colleague Mike
  Murali the following: “Chris identified B30 as a priority—Tamara Dadyan’s phone. Is that the
  one you’ve started the transfer on, by chance?” Id.

          As chance would have it, it was not. Rather, shortly after receiving Kosmidis’s email,
  Murali informed Fenton and Kosmidis that the filter team had started with 1B21. See id. at 3.
  Murali asked if the team should “pivot” to 1B130 and 1B17. Id. Murali copied Fenton on that
  email. Id. Kosmidis followed up, explaining to Fenton that “1B21 looks like Tamara’s iPhone
  X and 1B30 is her iPhone 11. I’m guessing you want to start on 1B30, but please confirm . . . .”
  Id. Fenton responded: “Yes B30.” Id. at 2. Fenton credibly explained that the reason he chose
  to prioritize 1B130 was because “it was a newer model iPhone and, in [his] view, was more
  likely to have been used by defendant Tamara Dadyan more recently.” Id. ¶ 17.


  53
       This is a phone belonging to Artur Ayvazyan.

                                                      44
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 45 of 88 Page ID #:15455




         The Court finds these last few emails particularly persuasive. Fenton was faced with two
  options: (1) pivot to 1B130, or (2) continue filtering 1B21 (i.e., the phone containing the mirror
  image of tainted text messages on 1B123). Again, if Fenton was using tainted information to
  make his choice, he presumably would have selected 1B21. Yet, he chose 1B130.

           Shortly thereafter, Fenton followed up to ask how long it would take the filter team to
  finish 1B21, because he didn’t want to stop the team if 1B21 was almost done. Id., Ex. 3 at 1–2.
  Murali responded “[p]robably a couple days,” and that he would tell the team to switch to 1B130
  if there was still “a ways to go” with 1B21. Id. at 1. Later that evening, Fenton sought an update
  from Muralis and Kosmidis, asking them how long they “expect[ed] it to take to review/filter 21?
  Then 30 (i.e. the two Dadyan phones).” Id.

         The next morning, on April 23, 2021, Fenton had a phone call with the filter team and
  “learned that 1B21 contained a significant amount of data and that the review would take more
  time than 1B130.” Id. ¶ 21. For that reason, Fenton told the filter team to prioritize 1B130. Id.

           This testimony is corroborated, again, by internal emails produced by the Government.
  Specifically, on April 23, 2021 at 1:43 p.m. (i.e., several hours after the morning phone call with
  the filter team) Fenton emailed Kosmidis and Muralis and identified two phones to “filter after
  1B130.” Id., Ex. 4 at 1. In other words, Fenton was under the impression that the filter team
  would, in fact, pivot to 1B130.

           Shortly after midnight on April 26, 2021, Fenton emailed Murali and Kosmidis about a
  letter that he was planning to send to opposing counsel. See id., Ex. 5 at 1. The email included
  three draft exhibits. See id. Exhibit A was a list of devices that the filter team would review and
  then release to the prosecution team. See id. Exhibits B and C were devices that would not be
  filtered or turned over to the prosecution team, either because of time constraints or accessibility
  issues. See id. Fenton included 1B130 on Exhibit A, and 1B21 on Exhibit B—i.e., in the early
  hours of April 26, 2021, Fenton still believed that the filter team would be prioritizing 1B130,
  and that the prosecution team would not have access to 1B21. See id. at 2–3.

           However, later on April 26, 2021, Fenton learned that the filter team had continued its
  review of 1B21, not 1B130. Id. ¶ 23. Accordingly, at 4:37 p.m., he forwarded the filter team his
  previous request to prioritize 1B130 but also told them that, if they completed 1B21, that was
  fine as well: “Here’s the request we made on Friday. We need one of the Dadyan devices – 1B21
  is fine. Then 1B81 and 1B85 – one phone each for Richard and Marietta.” Id.; see also id., Ex.
  4. “1B21 is fine” is not the language one would expect Fenton to use if he preferred to have
  1B21 instead of 1B130. Rather, it is clear that Fenton was settling for 1B21 because limited
  resources required him to do so.



                                                   45
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 46 of 88 Page ID #:15456




           Shortly thereafter, Fenton circulated a new draft of the exhibits that would be attached to
  the letter to opposing counsel. See id., Ex. 5 at 5–7. By the end of the day on April 26, 2021,
  Fenton had informed defense counsel that the filter team would be filtering 1B21 and that 1B130
  would not be filtered or released to the prosecution team. See KX3 at 2–6.

          Fenton’s credible testimony and the emails described above make it clear that Fenton did
  not use tainted information to choose which phones the filter team should prioritize. The Court
  is persuaded by a preponderance of the evidence that GEX 10—i.e., the trial exhibit based on the
  1B21 phone that the filter team ultimately prioritized—is not tainted.

           After the Government provided the above evidence with its reply brief, Defendants
  amended their argument. Specifically, during the evidentiary hearing, Defendants argued that
  Fenton did not use tainted information to prioritize 1B21 but, rather, to prioritize 1B130. See
  July 28 Tr. at 164:18-21 (“So, frankly, as a prosecutor it makes sense to prioritize 1B130 because
  that is a different phone. You already had the other side of the Dadyan’s conversations from
  1B123; right?”).

          This argument is unpersuasive for two reasons. First, as established above, it is not
  consistent with the documentary evidence or Fenton’s credible testimony. Fenton explained that
  the reason he chose 1B130 was not because of tainted information but because, in his view, it
  was a newer model and was therefore more likely to contain better evidence. See Fenton Supp.
  Decl. ¶ 17; see also July 28 Tr. at 165:8-12 (“I didn’t know whether 1B21 or 1B130 was the
  phone that had communicated with 1B123, and the decision I made was to prioritize 1B130
  because I believed that that phone was a newer model and I thought that it would have better
  information.”).

          Second, assuming arguendo that Fenton chose to filter 1B130 on the basis of tainted
  information (he did not), 54 that would most certainly constitute harmless error. The reason is
  simple: he failed. The filter team did not follow the allegedly tainted instruction. Instead, the
  team filtered 1B21. Accordingly, any allegedly tainted instruction to prioritize 1B130 on the

  54
     Fenton acknowledged that, around the time he was deciding which phones to prioritize, he “became generally
  aware that text messages between defendants Richard Ayvazyan and Tamara Dadyan had been found on the Zhadko
  phone.” Fenton Supp. Decl. ¶ 18. However, he also states that he “did not use that information to identify which of
  the November 5 Phones to prioritize.” Id. Based on the documentary evidence, see supra at 44–46, and the Court’s
  findings regarding Fenton’s credibility more generally, see infra at 49–50, the Court accepts that testimony as true.
  Indeed, unless Fenton knew which Dadyan phone (i.e., 1B21 or 1B130) was corresponding with 1B123 (he did not),
  a general awareness that text messages between Richard Ayvazyan and Tamara Dadyan exist on 1B123 would not
  provide a means for Fenton to prioritize which Dadyan phone to filter. See July 28 Tr. at 165:8-12 (“I didn’t know
  whether 1B21 or 1B130 was the phone that had communicated with 1B123 . . . .”). Fenton’s testimony is further
  corroborated by the fact that, as discussed below, Fenton did not receive the contents of the text messages on phone
  1B123 until April 27, 2021—i.e., after he had already informed Defendants that the prosecution team would have
  access to 1B21. See infra at 80–81.


                                                           46
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 47 of 88 Page ID #:15457




  basis of tainted information was “so unimportant and insignificant and had so little, if any,
  likelihood of having changed the result of the proceeding that it may be deemed harmless.” 55
  Ponds, 454 F.3d at 329 (cleaned up).
                                                 ***

         For the foregoing reasons, the Court concludes that the Government has met its Kastigar
  burden as to all of its trial witnesses and evidence.

                    3.       The Government has Met its Kastigar Burden as to the Arguments it
                             Presented at Trial.

          Defendants assert that some of the arguments that the Government made at trial were
  tainted. Some of Defendants’ arguments (e.g., that the Government used tainted information to
  develop its theories that Terabelian used the Kauichko alias, or that Ayvazyan was linked to the
  Canoga apartment) are better addressed in the section below on non-evidentiary use. See infra at
  54–59 (discussing untainted evidence showing Terabelian’s use of Kauichko identity); 65–66,
  79–80 (discussing untainted evidence showing Ayvazyan’s use of Canoga address in furtherance
  of fraud); see also Crowson, 828 F.2d at 1430 (noting that non-evidentiary use includes
  “focus[ing] the investigation” and “interpret[ing] other evidence”). However, the Court will
  address three specific arguments the Government made at trial.

          The first is the argument that Defendants were operating an “assembly line of fraud.” See
  July 28 Tr. at 46:24-47:1 (“Now, would you agree with me that this image supports your trial
  narrative of an assembly line of fraud?”). This argument was not tainted. First, all of the
  evidence cited in support of that argument was untainted evidence admitted at trial. See supra at
  30–46. Second, the fundamental components of that argument were unrelated to the Miami
  phones. Specifically, the Government focused on the overlapping aspects of fraudulent loan
  applications (e.g., the same fake IRS forms or Gusto payroll reports); the substantial amount of
  physical evidence seized at the Weddington home, including fake driver’s licenses and social
  security cards; and the untainted text messages between Ayvazyan and Tamara Dadyan. See
  Dkt. 638 (June 24 p.m. Trial Transcript) at 55:11-14 (“These are the parts of the assembly line of
  fraud that we spoke about earlier. There are the fake ID’s, there are the applications, there are the
  payroll reports.”); 44:1-22 (discussing text messages reflecting an assembly line of fraud); 56:4-9
  (“Dozens of fake ID’s, fake driver's license, all parts of the assembly line for fraud. And they
  found PPP loan applications as well. These are not digital copies. These are hard copies.”).

         The other two arguments Defendants assert were tainted are specific statements made
  during the Government’s closing.

  55
     The Court applies the harmless error standard for non-evidentiary use to this alleged tainted use because the
  alleged use did not result in the admission of evidence at trial.

                                                           47
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 48 of 88 Page ID #:15458




         First, Defendants point to Paetty’s rebuttal argument, during which he made the
  following argument: “In fact, the only sloppiness in this investigation, the only sloppiness here is
  Richard Ayvazyan, when he got caught carrying those IDs, we will talk about it in a minute. He
  got caught with his hand in the cookie jar in Miami.” Id. at 136:3-8.

          In Defendants’ view, this reference to IDs was tainted, because the only IDs on
  Ayvazyan’s person were photos of IDs on his phone. Paetty, by contrast, testified that the IDs on
  Ayvazyan’s phone are not what he was referring to. See July 28 Tr. at 812:6-8 (“I don’t think
  those are what I am talking about here, but yes, I did see those and that is not what I am talking
  about here. . . . I’m sure if we go down [on the page] and say to we’ll talk about it in a minute I
  am referring to the credit cards”).

          Paetty’s view is corroborated by the context of his statements. Specifically, Paetty did
  not state that Avazyan was caught with IDs on his phone, or with photographs of IDs. Instead,
  he stated that Ayvazyan was “carrying” IDs. The only evidence the Government presented to the
  jury about what Ayvazyan was carrying in Miami was the evidence of the physical cards. The
  jury surely understood that, particularly because the Government presented no evidence of IDs
  from the Miami airport.

          Moreover, shortly after the allegedly tainted comment—indeed, on the same page of the
  transcript—Paetty explains what he was referring to: “Credit card is on his person, as I
  mentioned that -- you saw those, you saw those as they were put up in the screen in front of you.
  Mr. Fenton had one in his hands today. Five in the name of Iuliia Zhadko, an alias he used.”
  Dkt. 638 (June 24 p.m. Trial Transcript) at 136:22-137:1 (emphasis added). Under these
  circumstances, the Court concludes that Paetty’s reference to IDs was not tainted and that the
  jury surely understood Paetty’s statement as a reference to the credit cards.

          Even assuming arguendo that Paetty’s reference was tainted, the error was harmless
  beyond a reasonable doubt. The reference to IDs was brief, and Paetty quickly explained that he
  was talking about the credit cards in Ayvazyan’s luggage. Moreover, Paetty did not reference
  the name on the ID (i.e., Zhadko), so the jury would not have interpreted Paetty’s reference as
  drawing a link between Ayvazyan and Zhadko. Accordingly, the Court is persuaded beyond a
  reasonable doubt that, even assuming Paetty’s reference to IDs was tainted, “the guilty verdict
  actually rendered in this trial was surely unattributable to the error.” Sullivan, 508 U.S. at 279
  (emphasis in original).

         Second, Defendants point to a statement made during Fenton’s closing argument.
  Specifically, when discussing the evidence against Marietta Terabelian, Fenton made the
  following statement:



                                                  48
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 49 of 88 Page ID #:15459




         On a phone that was seized elsewhere, not at the airport, but somewhere else, at her
         home on November 5th, there is an image that is discovered on Marietta Terabelian's
         phone of Fiber One Media and the name Suzanna Merkuchian, which should be familiar
         because it is the same name on the card in Richard’s possession. And there is personally
         identifiable information contained on this note.

  June 24 a.m. Tr. at 52:2-9 (emphasis added). Defendants argue that Fenton’s statement “not at
  the airport” was tainted because, as Fenton was presenting his closing argument, he was actively
  thinking about evidence seized at the Miami airport. See July 28 Tr. at 208:18-211:6. By
  contrast, Fenton explained that he wanted to be clear for the record that the phone did not come
  from the airport so that there would not be any issues on appeal. See id. at 209:3-210:19.

         The Court rejects Defendants’ argument and finds Fenton’s explanation credible. The
  Court also takes this opportunity to more broadly address Fenton’s credibility.

          At the evidentiary hearing, Defendants argued that, although most of the Government’s
  witnesses were credible, Fenton was not. See July 29 Tr. at 163:17-20 (“And I want to say most
  of the witnesses that testified were largely credible, and they are advocates and they want to win
  but they were pretty straight with the Court. Mr. Fenton was an exception.”). Defendants argued
  that Fenton was evasive, defensive, and refused to accept plain propositions of fact. See id. at
  163:20-23.

         The Court is not persuaded by Defendants’ attack on Fenton’s credibility. First, Fenton’s
  testimony was corroborated by over forty exhibits he attached to his declarations. It was also
  corroborated by the testimony and supporting exhibits of the Government’s witnesses.
  Considering all of the factors relevant to witness credibility, see Ninth Circuit Manual of Model
  Criminal Jury Instructions § 1.7, the Court concludes that Fenton was wholly credible.

          Second, what Defendants believed was evasive and defensive was, in fact, Fenton trying
  to be precise with his testimony. Indeed, as the Court noted during the hearing, many of the
  questions were, in fact, confusing and imprecise. See July 28 Tr. at 35:8-9; 54:11-12; 81:20-23;
  125:4. And Fenton credibly explained that he was trying to ensure precision and clarity in his
  testimony. See July 28 Tr. at 44:5-13, 49:18-25, 103:3-10, 212:1-10.

         This makes sense. From its inception, this case was hotly litigated. The parties filed
  dozens of substantive pretrial motions and ex parte applications. And throughout the case,
  Defendants accused the Government of deceit, manipulation, and flagrantly violating
  Defendants’ constitutional rights. See Dkt. 130 at 2 (accusing Government of “repeated
  manipulation and deceit” and a “cover up”); Dkt. 135 at 21 (accusing Government of bad faith);
  Dkt 146 at 21 (accusing Government of “flagrant disregard” of warrant’s limitations); Dkt. 289


                                                 49
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 50 of 88 Page ID #:15460




  at 3, 16 (accusing Government of recklessly destroying material evidence and lying to this
  Court). The Court found that these accusations were not warranted, see generally Dkts. 296,
  343, but the history of the case nevertheless explains why Fenton, during his testimony, would
  strive for precision and clarity when answering counsel’s argumentative questions.

         Under these circumstances, it is more than reasonable that, at a Kastigar hearing focused
  on the Government’s conduct—i.e., conduct that Defendants had repeatedly characterized as
  reckless, flagrant, and deceitful—Fenton would answer questions carefully. Accordingly, the
  Court concludes that Defendants’ attack on Fenton’s credibility is unpersuasive, and Fenton’s
  testimony was wholly credible. And, for the same reasons, the Court concludes that Fenton’s
  statement in closing argument (i.e., “not at the airport”) was not tainted. Instead, that statement
  was clearly intended to preserve the record.

                                                 ***

         For the foregoing reasons, the Court concludes that the Government has met its Kastigar
  burden as to the trial.

         E.      The Government Has Met its Kastigar Burden as to Non-Evidentiary Use.

          The Court will separately address the Government’s non-evidentiary use of each set of
  tainted information: (1) the oral communications from customs; (2) the 65 photographs uploaded
  by Palmerton on November 13, 2020; (3) the 141 photographs customs sent to the prosecution
  team on February 2, 2020; and (4) the Cellebrite reports.

         For the below reasons, the Court concludes that the Government has met its Kastigar
  burden as to non-evidentiary use.

                 1.      The Government Has Met its Kastigar Burden as to Non-Evidentiary
                         Use of Customs’ Oral Communications.

          As noted above, on October 19, 2020, customs orally communicated three pieces of
  information from their review of the Miami phones: (1) Ayvazyan’s phone contained an image
  of a driver’s license belonging to Zhadko; (2) Ayvazyan’s phone contained numerous other
  images of driver’s licenses, credit cards, and social security cards in the names of other persons;
  and (3) Terabelian’s phone contained text messages in which Terabelian purported to be
  Kauichko. See supra at 21.

         There is no dispute that the Government used this tainted information in a handful of
  ways (e.g., in the criminal complaints, the affidavits in support of search warrants, and the


                                                  50
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 51 of 88 Page ID #:15461




  prosecution memorandum). The Court will explain below why those uses were harmless beyond
  a reasonable doubt. See infra at 59–62.

         However, before doing so, the Court will discuss Defendants’ primary contention
  regarding the oral communications: the Government used them to develop the theories that
  Ayvazyan was using the Zhadko identity and Terabelian was using the Kauichko identity.

                        a.     The Government Developed its Theory that Ayvazyan Was Using
                               the Zhadko Identity Before Customs’ Oral Communications.

           As discussed above, the Government’s investigation prior to the Miami stop was
  comprehensive and resulted in a substantial amount of evidence that was highly probative of
  Defendants’ role in the conspiracy. This evidence led the Government to conclude, by early
  August 2020, that Ayvazyan was using the Zhadko identity to fraudulently apply for PPP and
  EIDL funds. See Fenton Decl. ¶ 3 (“[B]y early August 2020, the investigation revealed a direct
  connection between Iuliia Zhadko and defendant Richard Ayvazyan, leading federal law
  enforcement agents to believe that Iuliia Zhadko was defendant Richard Ayvazyan’s alias.”);
  Palmerton Decl. ¶ 3 (“By August 2020 (two months prior to the Miami stop) I had made the
  initial connection that Iuliia Zhadko was a synthetic identity being used by Richard Ayvazyan.”).

         The Government had strong evidence to support that conclusion. Iuliia Zhadko had
  applied for numerous PPP and EIDL loans. See GEXs 6.l, 6.j, 2.l, 6.q, 6.p, 6.s, 2.p. These
  applications were fraudulent. For example, in June 2020, the Government had subpoenaed
  documents related to Timeline Transport, including loan applications, documents from
  government agencies, and bank records. See Fenton Decl., Ex. 2. Those documents
  demonstrated that Zhadko had submitted a fraudulent EIDL loan application for Timeline
  Transport, and the loan was deposited into a Radius Bank account in the name of Timeline
  Transport, the sole signatory of which was Zhadko. Palmerton Decl. ¶ 1.

         The Radius Bank records showed $110,000 of fraudulently obtained PPP funds being
  wired to Encore Escrow, and records from Encore Escrow subpoenaed in July 2020 showed that
  the $110,000 was used for a portion of a down payment on a house located at 4910 Topeka
  Drive. Id. The house at 4910 Topeka was purchased in the name of Ayvazyan and Terabelian.
  Id.

         Similarly, Iuliia Zhadko submitted fraudulent PPP loan applications to Newtek Small
  Business Finance, and that loan file was requested in July 2020. See Fenton Decl., Ex. 2. The
  Newtek funds were deposited into the same Radius Bank account belonging to Timeline
  Transport and Iuliia Zhadko. Funds in that same account were used by Ayvazyan to purchase
  watches from Gentleman Timepieces. See GEX 115; see also Palmerton Decl. ¶ 2.


                                                 51
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 52 of 88 Page ID #:15462




          This flow of funds on its own raises a highly reasonable inference that Ayvazyan was
  using the Zhadko identity. Specifically, it is reasonable to infer that the person receiving the
  benefits of fraudulent PPP and EIDL loans submitted in Zhadko’s name is the same individual
  who is actually submitting the fraudulent PPP and EIDL applications in Zhadko’s name.

         That inference was confirmed by documents produced by Gentleman Timepieces and
  Encore Escrow. Those documents were requested in July 2020. See Fenton Decl., Ex. 2.
  Gentleman Timepieces informed Palmerton that the wires from Timeline Transport and Zhadko
  were payments for a watch purchased by Ayvazyan. Palmerton Decl. ¶ 2. Gentleman
  Timepieces also provided text messages in which Ayvazyan provided his real driver’s license.
  Id.

          Similarly, the Encore Escrow documents include correspondence in which Ayvazyan
  forwards an email that he received from Bank of America confirming that the bank had
  transferred $65,000 to Encore Escrow. Palmerton Decl., Ex. A. In forwarding that email,
  Ayvazyan states as follows: “This one went through for 65k. The other one for 110k I don’t
  have confirmation yet. I will send that over as soon as I get it.” Id. (emphasis added). The
  inference is clear: Ayvazyan will send the “other one for 110k” and, after he receives the
  confirmation, he will forward it to Encore Escrow. In other words, when “Zhadko” wired
  $110,000 to Encore Escrow, it was reasonable to infer that Ayvazyan was controlling the Zhadko
  identity and account.

          Indeed, internal emails confirm that is precisely what the Government concluded. For
  example, on August 4, 2020, Palmerton emailed his colleagues and stated as follows: “I think I
  found out the identity of one of our subjects. I just received partial information from Encore
  Escrow in regards to the wire transfer they received in the name of Iuliia Zhadko/ Timeline
  Transport. There is an email discussion with a Richard Ayvazyan discussing the $110,000 wire
  as well as another from BoFA for $65K.” Palmerton Decl., Ex. B.

         Similarly, on August 5, 2020, André emails his colleagues and explains that “I just spoke
  with Justin. It looks like Richard Ayvazyan was also the one who purchased expensive watches
  from Gentleman Timepieces in Texas using PPP funds.” Fenton Decl., Ex. 4. And on August
  19, 2020—when investigators discovered that Iuliia Zhadko had purchased another house—
  Palmerton emailed his colleagues and stated “[l]ooks like Richard may have purchased another
  house.” Palmerton Decl., Ex. G (emphasis added).

          In light of the foregoing, the Court finds by a preponderance of the evidence that, prior to
  the Miami stop, the Government had already concluded that Ayvazyan was using the Zhadko
  identity. Based on the above evidence, that conclusion was more than reasonable. And, of
  course, before ever learning from customs that Ayvazyan’s phone contained an image of a


                                                   52
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 53 of 88 Page ID #:15463




  Zhadko driver’s license, the Government learned that Ayvazyan was carrying credit cards
  belonging to Zhadko. 56

         Moreover, to the extent the Government considered customs’ oral communication about a
  Zhadko driver’s license on Ayvazyan’s phone as additional evidence of Ayvazyan’s use of the
  Zhadko identity, the Government has still met its Kastigar burden. This is because there is a
  substantial prior independent source that the Government had already used to reach the same
  conclusion: the Government’s investigation prior to the Miami stop, and, specifically, the flow of
  funds described above, the records from Gentleman Timepieces and Encore Escrow, and the
  multiple physical credit cards in Zhadko’s name. 57 See supra at 51–52.




  56
    The Government established, by a preponderance of the evidence, that members of the investigative team learned
  about the physical cards before learning about the contents of the phones. Both Fenton and Palmerton credibly
  testified to that effect. See July 28 Tr. at 89:3-90:17, 190:11-191:7 (Fenton explaining he learned of phones’
  contents after midnight); id. at 197:13-17 (Fenton explaining that delay in learning about text messages was
  “because it took some time for CBP to open those phones and look at them. I believe it took several hours for them
  to do that, which is why they were working late into the evening”); July 29 Tr. at 12:6-10, 49:24-50:8 (Palmerton
  explaining he learned that phones were seized after learning about physical cards).

  On cross-examination, Palmerton testified that he and Fenton had discussed the timeline of events leading up to the
  probable cause arrest. Palmerton testified that Fenton began the conversation by asking “when we did the stop, what
  was the timeline, what do you recall from that day? Like, when did they discuss the credit cards versus the phones?”
  Id. at 50:15-21. Palmerton stated that Fenton said he was asking those questions because there was a “concern about
  what the timeline of evidence was.” Id. at 50:22-24.

  To the extent Defendants argue that this conversation between Fenton and Palmerton undermines either witness’s
  credibility, the Court rejects that argument. It is clear from context that Fenton was simply asking what Palmerton
  recalled from the October 19 stop because Defendants’ counsel had focused on the timeline. Indeed, moments
  before the above testimony, Palmerton explained that Fenton simply “asked what my recollection was of that day,
  and I said basically what the timeline was. And it was – it was a hectic day, and it was some time in the evening
  receiving a call from CBP letting me know that they had stopped Ms. Terabelian and Mr. Ayvazyan, found credit
  cards, and then we had a subsequent call where they discussed the phones. He was just asking what my recollection
  was of the timeline.” Id. at 50:1-8. Palmerton had also testified that the conversation he had with Fenton was
  “nothing substantive, nothing related to his testimony.” Id. at 48:23-49:1.
  57
     For similar reasons, any use of the Zhadko driver’s license to “confirm” Ayvazyan was Zhadko was harmless.
  This is because, by August 2020, the Government had already concluded that Ayvazyan was using the Zhadko
  identity, and the Government discovered multiple physical credit cards in Zhadko’s name on Ayvazyan’s person.
  See supra at 50–53. In other words, absent the Zhadko driver’s license, the Government would still have confirmed
  that Ayvazyan was using the Zhadko identity. Accordingly, the Government’s knowledge or use of that driver’s
  license in support of that theory was “so unimportant and insignificant and had so little, if any, likelihood of having
  changed the result of the proceeding that it may be deemed harmless.” Ponds, 454 F.3d at 329.


                                                            53
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 54 of 88 Page ID #:15464




                            b.       The Government Developed its Theory that Terabelian Was
                                     Using the Kauichko Identity Before Customs’ Oral
                                     Communications.

         At the evidentiary hearing, Fenton testified that, prior to the Miami stop, he believed that
  Terabelian was one of the conspirators using the Kauichko identity. See generally July 28 Tr. at
  171:24-185:20 (Fenton explaining evidence leading to conclusion Terabelian was using
  Kauichko identity); see also id. at 185:13-17 (“Q: So you would have actually indicted Mary
  Terabelian based on [evidence acquired prior to October 20th, 2020] alone as being someone
  who actually assumed the identity of Victoria Kauichko; is that correct? A: Yes . . . .”). 58 At the
  hearing, Terabelian’s counsel argued that this assertion was not credible and that, prior to the
  Miami stop, the Government lacked evidence tying Terabelian to the Viktoria Kauichko identity.
  See July 29 Tr. at 164:2-12.

          The Court reviewed the evidence Fenton discussed to determine whether he was credible
  when he asserted that, prior to the Miami stop, he had already concluded Terabelian was one of
  the conspirators using the Kauichko identity. The Court’s inquiry is not whether Fenton was
  correct in reaching that conclusion. Rather, the inquiry is whether he is credible when he says
  he did so. And Fenton’s credibility on that issue turns on whether it was reasonable for him to
  conclude that Terabelian was using the Kauichko identity.

         Having reviewed that evidence, the Court concludes Fenton’s testimony on this issue was
  credible and reasonable. Specifically, the flow of funds, the reasonable inferences Fenton made
  about Terabelian’s employment and Kauichko’s sex, and Terabelian’s criminal history all
  support the reasonable conclusion that Terabelian was using the Kauichko identity.

          The most important evidence is the flow of funds. For example, on July 8, 2020, an
  entity associated with the Kauichko identity, Fiber One Media, transferred $25,000 to
  Terabelian’s personal bank account. See GEX 89; see also Fenton Decl., Ex. 34 (identifying
  source of GEX 89 as information first requested in August 2020); Fenton Decl., Ex. 2 (log of
  requests for information showing request propounded to Bank of America in August 2020).

         As another example, records for a Wells Fargo account belonging to Kauichko show that
  approximately $150,000 in fraudulently obtained SBA funds were transferred into the account in
  late May. See GEX 88; see also Fenton Decl., Ex. 34 (identifying source of GEX 88 as
  information requested in September 2020); Fenton Decl., Ex. 2 (log of requests for information



  58
    The Government did not believe Terabelian was the only person using the Kauichko identity. Rather, Fenton
  repeatedly explained that he believed Terabelian was one of several conspirators (including Ayvazyan) using the
  identity to perpetrate the fraud. See July 28 Tr. at 183:25-184:8, 186:12-19.

                                                          54
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 55 of 88 Page ID #:15465




  showing request propounded to Wells Fargo in September 2020). In early July, that account also
  received approximately $75,000 from “Fiber One Media Viktoria Kauichko.” See GEX 88.

          The Kauichko-Wells Fargo account records revealed that, from June through August, a
  debit card linked to the account was regularly used at jewelry stores (e.g., “Gold Craft Jewelry”
  and “Picadilly Jewelers”), high-end retail and department stores (e.g., Saks Fifth Avenue,
  Bloomingdale’s, Nordstrom’s, and Anthropologie), and furniture stores (e.g., Restoration
  Hardware and Italy 2000). See generally GEX 88. The Kauichko card was also used at “Polish
  Me Pretty,” a name that sounds associated with cosmetics or women’s products. See id. at 35.

          Fenton credibly explained that he believed Terabelian was making these purchases
  because they were consistent with purchases made by a female homemaker. First, Fenton
  reasonably 59 inferred that Terabelian was not employed. 60 Specifically, Fenton credibly testified
  that, “[w]hen we looked at her bank records, typically what we would see if somebody is
  employed is that they would receive a pay stub, that they would receive checks from ADP or
  other payroll processors. We saw no evidence of that. All we saw was money coming in from
  illegitimate sources . . . spent in and around where she lived.” July 28 Tr. at 174:14-21. Fenton
  elaborated on why he was interested in Terabelian’s employment status:

          I wanted to know if she was gainfully employed. I wanted to know what she did. [W]e
          try to learn information from our subjects that is potentially relevant to the investigation.
          She lives in a 3.25 million mansion. She is buying all these things. We want to
          understand who she is. And whether or not she is gainfully employed is relevant.
          Looking to see if she has a paycheck matters and where she gets that paycheck from. So
          that is something at that we learned.

  Id. at 175:9-19 (cleaned up). Fenton’s interest in Terabelian’s employment is corroborated by an
  October 21, 2021 outline he sent to Miami prosecutors preparing for the detention hearing.
  Based on that outline, Fenton had already reviewed bank records to look for evidence of
  paychecks. See Fenton Decl., Ex. 14 at 49 (“There is no evidence that either defendant receives
  a regular paycheck through a payroll processor, as one typically sees when an individual is
  gainfully and lawfully employed.”).


  59
     The Court focuses on the reasonableness of this inference because, as noted above, the question is not whether
  Fenton correctly determined that Terabelian was using the Kauichko identity but, rather, whether it was reasonable
  for him to hold that opinion before the Miami stop (and, therefore, he was credible when he says he did). See supra
  at 54. Similarly, this specific inquiry is not whether Fenton correctly determined that Kauichko was a woman and
  that Terabelian was a homemaker; rather, the inquiry is whether it was reasonable for him to draw that inference.
  60
    This inference was also correct. Indeed, on escrow documents for the 4910 Topeka home—requested well in
  advance of the Miami stop, see Fenton Decl., Ex. 2—Terabelian listed her occupation for the last 16 years as
  “homemaker.” GEX 32.g.

                                                          55
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 56 of 88 Page ID #:15466




          Second, Fenton reasonably inferred that the person using the Kauichko identity was a
  woman. This was because, in the loan applications submitted in those names, the licenses for
  Zhadko contained pictures of men, but the licenses for Kauichko contained pictures of women.
  See id. at 177:4-17. Additionally, Kauichko’s first name (Viktoria) is, traditionally, a female
  name. See id.

           Given Fenton’s reasonable inferences about the Kauichko’s sex and Terabelian’s
  employment status, it was certainly reasonable for him to conclude that Terabelian made the
  purchases described above on Kauichko’s Wells Fargo debit card. Moreover, in light of those
  inferences, Fenton was credible when he testified that he believed the purchases described above
  (e.g., jewelry, department stores, and furniture) are typically associated with women. Id. at
  172:23-173:1. Of course, many men are also interested in jewelry, furniture, and shopping at
  department stores. But, given the context—i.e., a female fake identity and a female suspect
  receiving large sums of illicit money—it was reasonable to assume that these particular
  purchases were made by Terabelian.

          Another example regarding the flow of funds relates to a Bank of America account for
  Runyan Tax Service, of which Kauichko was the sole signatory. See GEX 1.p (Bank of America
  records for Runyan Tax Service account ending in 9700); see also Fenton Decl., Ex. 2 (log of
  requests for information showing request for information related to Runyan account ending in
  9700 propounded to Bank of America in mid-September 2020). Specifically, a check for $8,476
  was issued from that account in relation to Terabelian’s father, Nazar Terabelian. See GEX 1.p
  at 60 (check with memo “For: Nazar Terabelian”).

          Finally, the funds from the fraudulent Runyan Tax Service loans were used to purchase a
  home at 834 Calle La Primavera in Glendale, California. Fenton Decl. ¶ 10; Palmerton Decl. ¶¶
  7–8. Although the house was purchased in the name of Iuliia Zhadko, Terabelian’s sister Gohar
  was receiving mail there, id., Ex. H, 61 and surveillance revealed that Gohar’s ex-husband was
  also present at the home, see id. ¶ 6.

          Terabelian argues that the above flow of funds was simply insufficient to conclude that
  Terabelian was using the Kauichko identity. The Court disagrees. Rather, the extensive flow of
  funds clearly shows that fraudulent PPP funds obtained using the Kauichko identity substantially
  benefited Terabelian or her family. Indeed, the Court concludes that the flow of funds alone was
  sufficient for Fenton to reasonably conclude that Terabelian was one of the conspirators using
  the Kauichko identity. 62

  61
       Palmerton learned this fact on October 7, 2020, i.e., before the Miami stop. Palmerton Decl., Ex. H.
  62
    It is worth noting that, in large part, Defendants’ arguments rely on the same premise: the flow of funds is
  insufficient to infer culpability in this case. Specifically, in Defendants’ view, the fact that Ayvazyan and
  Terabelian are receiving the benefits of fraudulent PPP and EIDL loans submitted on behalf of fake and synthetic

                                                             56
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 57 of 88 Page ID #:15467




          However, there was more than just the flow of funds. Indeed, while the flow of funds
  provided a more direct link between Kauichko and Terabelian, there was circumstantial evidence
  as well. First, Terabelian benefitted tremendously from the fraudulent activity. All of the money
  in the Kauichko accounts came from PPP and EIDL fraud. Terabelian lived in a home purchased
  substantially with the proceeds of PPP and EIDL fraud. And untainted records for Terabelian’s
  personal account showed a $150,000 transfer from Redline Auto Collision—i.e., another entity
  that was already under investigation prior to the Miami stop. See GEX 89 at 23; see also supra
  at 24 (discussing untainted inclusion of Redline Auto Collision loans in grand jury indictment).
  Simply put, because Terabelian was reaping substantial benefits of fraud, it was reasonable to
  infer that she was sowing that fraud using the identity to which she was most directly linked:
  Kauichko.

          Second, there was Terabelian’s criminal history. Terabelian had previously pleaded
  guilty to conspiring with Ayvazyan to commit bank fraud. This further supported the inference
  that Terabelian was playing a substantial role in the instant conspiracy. And, again, it was
  reasonable to infer that her role involved the identity to which she was most directly linked:
  Kauichko.

         Finally, there was the physical credit card in Kauichko’s name that was found on
  Terabelian during the Miami stop. As discussed above, see supra at 53 n.57, the Government
  found that card several hours before it learned that Terabelian’s phone contained text messages
  in which she purported to be Kauichko.

          If anything from the Miami stop played a role in tying Terabelian to Kauichko, it was this
  untainted card, not the knowledge of the text messages. That is confirmed by internal emails
  produced by the Government. In those emails, André, Fenton, and other prosecutors correspond
  about a probable cause arrest of Defendants. See generally Supp. Kastigar Docs. at 2–61. 63
  Fenton and André repeatedly refer to the credit cards discovered on Terabelian. See id. at 45
  (Fenton emailing probable cause synopsis to AUSA in Miami and stating “Terabelian was found
  to be in possession of contraband, including credit cards in the name of Viktoria Kauichko”); 54


  identities and entities is insufficient to infer that Ayvazyan and Terabelian are controlling those fake and synthetic
  identities and entities.

  This is unpersuasive. The bedrock element of a fraud investigation is following the money. That investigative
  method is particularly probative where, technically speaking, the individuals submitting the loans are fake identities.
  Simply put, when loans are submitted by fake identities but flow to real persons, it is more than reasonable to infer
  that the real person is controlling the fake identity.
  63
    Although these documents were originally produced in camera, the Government produced them to Defendants
  during the Kastigar hearing. See July 29 Tr. at 166:13-167:8.


                                                            57
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 58 of 88 Page ID #:15468




  (Fenton emailing summary of matter to DOJ colleague and identifying Terabelian’s possession
  of Kauichko card); 56 (“CBP just found a bunch of fake IDs and credit cards tied to fraudulent
  PPP loans in their possession and during a manual search of their phones.”). By contrast,
  nowhere in those emails is there a reference to the text messages on Terabelian’s phone. And
  prosecutors certainly could have referred to the text messages, because they did refer to the
  Zhadko driver’s license on Ayvazyan’s phone. 64

          Similarly, in an outline that Fenton sent to Miami prosecutors who were preparing for the
  detention hearing, Fenton references the physical Kauichko card in Terabelian’s possession but
  does not reference the text messages. See Fenton Decl., Ex. 14 at 48–49.

          In light of the foregoing, the Court finds by a preponderance of the evidence that, prior to
  the Miami stop, the Government had already concluded that Terabelian was using the Kauichko
  identity. 65 Based on the above evidence, that conclusion was more than reasonable. And before

  64
    These emails include references to Ayvazyan’s possession of a driver’s license belonging to Zhadko. See Supp.
  Kastigar Docs. at 45, 54. This constitutes use of tainted information. However, the primary “use” of this evidence
  would be to support the theory that Ayvazyan was using the Zhadko identity. As discussed above, the Government
  had already developed that theory and had a prior independent source for that theory: the entirety of the
  Government’s investigation prior to the Miami stop. See supra at 51–53. Moreover, even absent the Zhadko
  driver’s license, the Government would still have believed that Ayvazyan was using the Zhadko identity, made a
  probable cause arrest of Ayvazyan, and indicted Ayvazyan. See id.; see also infra at 59–61 (finding Government’s
  charging and indicting decisions unaffected by use of tainted information). Accordingly, the Government’s
  knowledge or use of that driver’s license in this correspondence was harmless beyond a reasonable doubt. See
  Ponds, 454 F.3d at 329.
  65
    During the evidentiary hearing, Palmerton identified the same type of evidence discussed above when asked what
  he knew, prior to the Miami stop, about Terabelian’s connection to the conspiracy. See July 29 Tr. at 55:7-56:22.
  Later, Palmerton was asked the following:

           Q:       [Y]ou were not asking CBP before Ms. Terabelian got to the airport for evidence by her of use of
                    the Victoria Kauichko identity specifically, were you?

           A:       Not specifically, no.

           Q:       That is a theory that was adopted based on the Miami airport evidence; correct?

           A:       Yes. The credit card and the phone.

  Id. at 66:19-67:1. To the extent Terabelian argues that this exchange establishes the investigative team had not
  concluded Terabelian was using the Kauichko identity until it learned of the text messages, the Court rejects that
  argument. While Palmerton himself may not have developed that opinion before the Miami stop, it is clear that
  Fenton already had on the basis of substantial untainted evidence. See supra at 54–59. Moreover, as Palmerton’s
  answer makes clear, his opinion relied not only on the text messages but also on the credit card that he received first.
  See supra at 53 n.57. In other words, even absent the tainted text messages, it is more likely than not that Palmerton
  would have concluded that Kauichko was using the Terabelian identity. This is particularly true in light of the fact
  that Fenton had already reached that conclusion, and that internal emails amongst the prosecution team immediately
  following the Miami stop repeatedly refer to the physical card but not the text messages. See supra at 57–58.
  Accordingly, there was a prior independent source for Palmerton’s opinion that Terabelian was using the Kauichko
  identity. See Crowson, 828 F.2d at 1432; Nanni, 59 F.3d at 1432.

                                                            58
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 59 of 88 Page ID #:15469




  ever learning from customs that Terabelian’s phone contained text messages in which Terabelian
  purported to be Kauichko, the Government learned that Terabelian was carrying a credit card
  belonging to Kauichko.

          Moreover, to the extent the Government considered the text messages as additional
  evidence of Terabelian’s use of the Kauichko identity, the Government has still met its Kastigar
  burden. This is because there is a substantial prior independent source that the Government had
  already used to conclude that Terabelian was using the Kauichko identity: the Government’s
  investigation prior to the Miami stop, and, specifically, the flow of funds described above,
  Terabelian’s criminal history, and Terabelian’s possession of the Kauichko card. 66 See supra at
  54–59.

           For similar reasons, any use of the knowledge of text messages on Terabelian’s phone to
  confirm Terabelian’s link to Kauichko was harmless. This is because, prior to the Miami stop,
  the Government had already concluded that Terabelian was using the Kauichko identity, and the
  Government discovered the Kauichko card on Terabelian’s person. See id. In other words,
  absent the text messages, the Government would still have confirmed that Terabelian was one of
  the conspirators using the Kauichko identity and indicted her on that basis. See July 28 Tr. at
  185:13-17 (“Q: So you would have actually indicted Mary Terabelian based on [evidence
  acquired prior to October 20th, 2020] alone as being someone who actually assumed the identity
  of Victoria Kauichko; is that correct? A: Yes . . . .”). Accordingly, the Government’s
  knowledge or use of the text messages in support of that theory was “so unimportant and
  insignificant and had so little, if any, likelihood of having changed the result of the proceeding
  that it may be deemed harmless.” Ponds, 454 F.3d at 329.

                             c.        The Government’s Non-Evidentiary Use of Customs’
                                       Oral Communications Was Harmless Beyond a Reasonable
                                       Doubt.

         As noted above, customs orally communicated three pieces of information to the
  prosecution team: (1) Ayvazyan’s phone contained an image of a driver’s license belonging to
  Zhadko; (2) Ayvazyan’s phone contained numerous other images of driver’s licenses, credit


  66
     Ultimately, the thrust of Terabelian’s argument on this issue is that, “[w]ithout Terabelian’s Miami phone
  contents, all Kauichko activities were plausibly attributable to other defendants.” Opp. at 52. Even if that is true, it
  is irrelevant. Specifically, even if Kauichko’s activities were plausibly attributable to other defendants, that does not
  mean those activities were not also plausibly attributable to Terabelian. To the contrary, as discussed above, it was
  both plausible and reasonable for Fenton to conclude that Terabelian was one of the conspirators using the Kauichko
  identity. See supra at 54–59. And, as noted above, the Government’s theory was not that Terabelian was the only
  person using the Kauichko identity but, rather, that Terabelian was one of several conspirators (including Ayvazyan)
  using the identity to perpetrate the fraud. See supra at 54 n.58.


                                                             59
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 60 of 88 Page ID #:15470




  cards, and social security cards in the names of other persons; and (3) Terabelian’s phone
  contained text messages in which Terabelian purported to be Kauichko. See supra at 21.

         The Government used this information in three non-evidentiary ways. First, Palmerton
  mentioned the Zhadko driver’s license at the detention hearing in Miami. Second, in the
  prosecution memorandum, André and Fenton referenced the Zhadko driver’s license on the
  Ayvayzan phone and the Kauichko text messages on Terabelian’s phone. Third, in the criminal
  complaint against Defendants and the application for a warrant to search Defendants’ home, the
  Government referenced the Zhadko driver’s license on the Ayvayzan phone and the Kauichko
  text messages on Terabelian’s phone.

          Each of these uses was harmless beyond a reasonable doubt. First, the reference to
  Zhadko’s driver’s license at the detention hearing was harmless. This is because the magistrate
  judge rejected the Government’s arguments about flight risk and danger to the community and
  did not order detention. See Dkt. 310-6 (Detention Hearing Transcript) at 35:7-36:19.
  Moreover, the Government also included the untainted credit cards in its argument. See id. at
  11:5-15, 19:10-17, 30:12-19. Accordingly, there is no likelihood that the reference to the
  Zhadko driver’s license changed the result of the proceedings. See Ponds, 454 F.3d at 329.

          Second, the references to the Zhadko driver’s license and Kauichko text messages in the
  prosecution memorandum were harmless. See Fenton Decl., Ex. 15. Those references were
  brief. They were minor components of an eight-page factual summary (contained in a fourteen-
  page memorandum) that covered a substantial amount of incriminating evidence, including the
  fraudulent loan applications submitted by the conspirators; the conspirators’ use of stolen and
  synthetic identities; the conspirators’ use of fraud proceeds to purchase real estate, luxury
  watches, and precious metals; the premises searches conducted on November 5, 2020; the trash
  pulls and surveillance; and jail calls. See id. at 5–13. The Court is persuaded beyond a
  reasonable doubt that the Government would have proceeded to indict Defendants even absent
  the tainted references.

          This is confirmed by the testimony of Fenton, who explains that they were already
  preparing to indict Defendants prior to the Miami stop and that the charges they considered
  against Defendants after that stop were the same charges they considered before the stop. See
  Fenton Decl. ¶ 32. This assertion is corroborated by the undisputed testimony of André, who
  explains that, prior to the Miami stop, the Government was already preparing to indict
  Defendants. See André Decl. ¶ 3. There is no likelihood that the reference to the Zhadko
  driver’s license or Kauichko text messages in the prosecution memorandum altered the
  Government’s charging or indictment decisions. Accordingly, those references were harmless
  beyond a reasonable doubt. See Ponds, 454 F.3d at 329.



                                                 60
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 61 of 88 Page ID #:15471




           Finally, the references to the Zhadko driver’s license and Kauichko text messages in the
  criminal complaint and the application for a warrant to search Defendants’ home were harmless.
  In its order resolving Defendants’ motions to suppress, the Court explained why—even absent
  those references—the warrant was nevertheless supported by probable cause. See Dkt. 296 at
  19–22. Indeed, that analysis did not even account for the untainted physical cards. See id. at 19
  n.16.

           For the reasons the Court discussed in that analysis—and considering the physical cards
  as well—there was ample probable cause to search the Topeka residence even absent the tainted
  references. That conclusion applies with equal force to the criminal complaint, because the
  Court’s analysis in its prior order relies on the same information contained in the criminal
  complaint. In other words, the probable cause to support a search of Defendants’ home (absent
  the tainted information) is the same probable cause that supports the criminal complaint. There
  is no likelihood that, absent the references to the Zhadko driver’s license and Kauichko text
  messages, the criminal complaint or search warrants would not have issued. Accordingly, those
  references were harmless beyond a reasonable doubt. 67 See Ponds, 454 F.3d at 329.

                            d.       The Government Did Not Use Customs’ Oral Communications to
                                     Choose to Search the Weddington and Canoga Homes.

         Defendants argue that the Weddington and Canoga homes “appear to have been added as
  search warrant targets based on tainted decisions.” Opp. at 32.

          The Court concludes, by a preponderance of the evidence, that the Weddington and
  Canoga homes were not added as search warrant targets based on tainted information. First,
  there is nothing about customs’ oral communications that would have led the Government to
  search the Weddington and Canoga homes. The oral communications did not even reference
  those addresses.

          Second, Fenton credibly explained that the decision to search those homes was based on
  other factors. For example, the Weddington home was searched because Artur Ayvazyan and
  Tamara Dadyan lived there together; the Weddington address was used on fraudulent PPP loan
  applications; and an October 8, 2020 trash pull at the Weddington home yielded evidence of PPP
  and EIDL fraud. Fenton Supp. Decl. ¶¶ 3–5. Similarly, the Canoga address was searched
  because it was the listed residential address for Anton Kudiumov and Viktoria Kauichko, and it
  was the address associated with over one dozen PPP and EIDL applications that were the subject

  67
    The Court reaches the same conclusion with respect to the application to for a warrant to search the Weddington
  home. That application incorporated the criminal complaint against Terabelian and Ayvazyan. See In the Matter of
  Search of [REDACTED], 2:20-mj-05286, Dkt. 1 at 58-75. However, as discussed in the order denying defendants
  Artur Ayvazyan’s and Tamara Dadyan’s motion to suppress, that application was also supported by probable cause
  even with tainted references excised. See Dkt. 297 at 2–6.

                                                         61
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 62 of 88 Page ID #:15472




  of the investigation. Id. ¶ 7. These reasons for searching the Weddington and Canoga homes are
  corroborated by an email from Palmerton to Fenton in which Palmerton identifies residential
  targets for search warrants and the basis for targeting those residences. Id., Ex. 1.

         Accordingly, the Court concludes, by a preponderance of the evidence, that the
  Weddington and Canoga homes were not added as search warrant targets based on tainted
  information.

                                                  ***

         For the foregoing reasons, the Government has met its Kastigar burden as to non-
  evidentiary use of customs’ oral communications.

                 2.      The Government Has Met its Kastigar Burden as to Non-Evidentiary
                         Use of the 65 Photographs and 141 Photographs Sent to the
                         Government on, Respectively, November 13, 2020 and February 2,
                         2021.

         As noted above, on November 13, 2020, Palmerton reviewed the photographs on the
  Miami phones and uploaded 65 of them to the Government’s shared folder. The photographs
  were of images of driver’s licenses, social security cards, checkbooks, SBA loan applications,
  and handwritten notes. Additionally, on February 2, 2021, customs sent the investigative team
  141 photos of content on the Miami phones that customs took during the manual review on
  October 19, 2020. The 141 photographs were similar to the 65 uploaded by Palmerton, but the
  141 also included screenshots of text messages and contact information for various individuals.

          The Government produced two charts focused on those 206 photos. For each
  photograph, the Government either (1) asserts that it did not use the photo, or (2) identifies a
  prior independent source for the photo. See Fenton Decl., Exs. 17, 28.

         The Court will first discuss the two charts created by the Government, including
  Defendants’ responses to those charts. The Court will then discuss the specific instances in
  which agents and prosecutors used the 206 photos.




                                                   62
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 63 of 88 Page ID #:15473




                         a.     The Government’s Charts Regarding the 206 Photos.

                                i.      Analysis.

          The Government’s charts cover 206 tainted photographs that the prosecution team had
  access to. For each photograph, the Government either (1) asserts that it did not use the photo, or
  (2) identifies a prior independent source for the photo. See id.

          The Court reviewed each photograph and each explanation by the Government. Based on
  the corroborating evidence (e.g., logs of requests for information) and the Court’s familiarity
  with the record as a whole, the Court concludes, by a preponderance of the evidence, that the
  Government has met its Kastigar burden of establishing non-use or a prior independent source
  for nearly all of the 206 photos. And, for those it did not, the Government’s use was harmless
  beyond a reasonable doubt. See infra at 69–75.

          As to non-use, the primary reason the Court reaches that conclusion is the contents of the
  photos. Specifically, the photos that the Government asserts it did not use for an investigative
  lead are photos depicting, for example, Manuk Grigoryan on a couch; general information about
  PPP loans from Reddit and lenders’ websites; information (including personal identifying
  information) about entities and identities the Government was already aware of (e.g., Timeline
  Transport, Manukyan Construction, Viktoria Kauichko, and Iuliia Zhadko); loans other than PPP
  and EIDL; information from the “About” section on an iPhone (e.g., software version, serial
  number, IMEI, etc.); miscellaneous social media pages (e.g., Instagram and Snapchat); cash; and
  miscellaneous identities (e.g., Benigno Soto, Stepan Lytvin, Suzy Krboyan, Andriy
  Novoselskyy, and Norayr Vardanyan). The Government’s assertion that it did not investigate
  these photos is credible because the photos provide little to no valuable information, or they
  contain information the Government was already aware of.

          Moreover, for the photographs containing phone numbers or email addresses, the
  Government identifies prior independent sources for some numbers and emails and, for others,
  asserts that it did not investigate that number or email. That assertion is confirmed by the log of
  requests for information: there is no request for any of the numbers or emails for which the
  Government did not identify a prior independent source. See Fenton Decl., Ex. 2.

          The only photos containing relevant information that the Government asserts it did not
  use are photos from Terabelian’s phone in which she corresponds, via text, with retailers and
  Richard Ayvazyan. See Fenton Decl., Ex. 28 at 7–9, 18–21, 24–27, 29–30. Those photos were
  sent to the prosecution team on February 2, 2021 and are relevant because they depict
  Terabelian’s use of the Kauichko identity. However, as discussed above, see supra at 54–59, the
  Government had already concluded well before February 2, 2021 that Terabelian was using the


                                                    63
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 64 of 88 Page ID #:15474




  Kauichko identity, particularly when purchasing items from retailers. Nothing about these
  messages provides anything but cumulative information in that regard and, accordingly, it is
  unlikely the Government needed to investigate leads based on those photos.

        Accordingly, the Court is persuaded by a preponderance of the evidence that the
  Government did not use, for investigative leads, the above described photos. 68

          With regard to the photos for which the Government asserts a prior independent source,
  the Government identifies three types of prior independent sources: (1) information acquired on
  the basis of a subpoena or other request for information; (2) physical evidence seized during the
  searches of the conspirators’ residences on November 5, 2020; and (3) digital devices seized
  during the searches of the conspirators’ residences on November 5, 2020.

          The Court reviewed the cited documents that the Government asserts constitute a prior
  independent source. See Fenton Decl., Exs. 1, 1.a, 2, 3, 8, 11, 25, 26, 35; see also GEXs 10, 10-
  13, 10-30, 10-31, 10-50, 10-51, 10-52, 10-66, 10-67, 10-68, 10-69, 10-70, 13.b, 16.b, 19.a, 19.b,
  19.c, 19.d, 19.e, 19.f, 19.g, 54.b, 54.d, 76.a, 76.b. Each of these documents are either an
  identical copy of the tainted photograph or a document that provides the same information as the
  photograph. The Court finds, by a preponderance of the evidence, that the Government has
  satisfied its burden of identifying a prior independent source for the photos at issue.
  Accordingly, “the non-evidentiary purposes of trial strategy, etc.” stemming from these photos
  “would seemingly have been developed anyway. Thus, any non-evidentiary use of the [photos]
  would have been inevitable and harmless in any regard.” Crowson, 828 F.2d at 1432.

                                      ii.       Defendants’ Arguments Regarding the Charts.

         Defendants submitted responsive charts in which Defendants argue, for each photo, why
  the Government has not met its Kastigar burden. Defendants’ submission boils down to three
  arguments, 69 and the Court will address each in turn.


  68
    For a handful of photos, the Government states that the information depicted in the photo was “not used in grand
  jury proceedings, trial, or to develop trial strategy.” See, e.g., Fenton Decl., Ex. 17 at 62. Although this statement
  does not consider non-evidentiary use, a review of the photos for which the Government makes this specific
  assertion makes clear that the photos are those that Massino used to identify additional loans. In other words, the
  Government has candidly acknowledged how it used those photos for investigative use. And, as discussed below,
  that use did not constitute a Kastigar violation because (1) there was a prior independent source for most of the
  loans or identities, and (2) the use was harmless beyond a reasonable doubt. See infra at 69–72.
  69
    In addition to these three arguments, Defendants also argue that (1) the residences searched on November 5, 2020
  cannot constitute a prior independent source because tainted information was used to obtain the warrants for those
  residences; and (2) the Tamara Dadyan phone (i.e., 1B21) is tainted because Fenton used the contents of the Zhadko
  phone (i.e., 1B123) to prioritize filtering the Tamara Dadyan phone. The Court rejects these arguments for the
  reasons discussed above. See supra at 61, 62 (finding November 5 search warrants untainted); 43–47 (finding phone
  1B21 untainted)

                                                            64
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 65 of 88 Page ID #:15475




          First, Defendants argue that the Government’s proffered prior independent source
  doesn’t account for a particular hypothetical use of a photograph. See, e.g., KX1 at 32 (“This
  evidence, however, did not address the evidentiary value of a driver’s license in Zhadko’s name
  being located on a phone registered to Zhadko that was found in Ayvazyan’s possession. The
  government does not identify how its independent sources provided confirmation of Ayvazyan’s
  access to the Zhadko identity.”).

           The Court rejects this argument because the Government need not identify a prior
  independent source for every conceivable non-evidentiary use of a photograph. As discussed
  above, requiring the Government to negate all conceivable uses ignores the focus of the Kastigar
  inquiry: the Government’s actual use of tainted information. See supra at 6–10. Indeed, “[t]he
  government is not required to negate all abstract ‘possibility’ of taint. Rather, the government
  need only show by a preponderance of the evidence that, in fact, the evidence used was derived
  from legitimate, independent sources.” Byrd, 765 F.2d at 1529; see also Crowson, 828 F.2d at
  1431–32 (citing favorably to Byrd and declining to “negat[e] the plain import of Kastigar that . .
  . the Fifth Amendment allow[s] the government to prosecute using evidence from legitimate
  independent sources”). Thus, the Government must show that, if it used tainted information to
  accomplish a certain non-evidentiary task, it had a prior independent source that would have
  allowed it to accomplish that same non-evidentiary task. See supra at 6–10.

         Below, the Court will address each way in which the Government used the 206
  photographs and explain why either (1) there was a prior independent source that allowed the
  Government to accomplish the same investigative task, or (2) the Government’s use was
  harmless beyond a reasonable doubt. See infra at 69–75. Accordingly, the Court rejects
  Defendants’ argument that the Government’s independent sources must account for all
  conceivable uses.

          Moreover, it is worth noting that, in many instances, the Government has met even
  Defendants’ incorrect burden of satisfying other conceivable uses. For example, Defendants
  repeatedly argue that the Government’s independent sources do not provide confirmation of
  Ayvazyan’s access to, or control of, the Zhadko identity. See, e.g., KX 1 at 32. To the contrary,
  the Government had a significant prior independent source for Ayvazyan’s access to, or control
  of, the Zhadko identity: the Government’s investigation prior to the Miami stop, and,
  specifically, the flow of funds described above, the records from Gentleman Timepieces and
  Encore Escrow, and the multiple physical credit cards in Zhadko’s name. See supra at 51–53.

         Similarly, in regards to an image containing information for Viktoria Kauichko, Fiber
  One Media, and Journeyman Construction, Defendants argue that the Government “does not
  account for another significant evidentiary and investigative use: the tainted image ties Viktoria
  Kauichko, Journeyman Construction, and Fiber One Media together on an image located on a


                                                  65
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 66 of 88 Page ID #:15476




  phone that was found on Richard Ayvazyan’s person. This image provided critical connections
  between the government’s investigation targets.” KX1 at 58. Yet, this critical connection was
  clear from basic facts: Viktoria Kauichko submitted fraudulent loan applications on behalf of
  both Journeyman Construction and Fiber One Media. See GEXs 3.e, 5.c. The same email
  address (vkauichko89@gmail.com) was used on both applications. Compare GEX 3.e at 10 with
  GEX 5.c at 21. The same phone number (818-485-7163) was used on both applications. Id.
  Kauichko’s personal address is the same on both applications: 6150 Canoga Ave. Id. Finally,
  Ayvazyan provided that email address (vkauichko89@gmail.com) to Gentleman Timepieces in
  text messages, see GEX 37.b at 1, and, as discussed below, there was significant evidence
  linking Ayvazyan to the use of the Canoga address, see infra at 79–80.

          As another example, Defendants argue that, with regard to the photos depicting messages
  from Terabelian’s phone, the Government has not identified a prior independent source for its
  theory that Terabelian was using the Kauichko identity. To the contrary, the Government had
  already developed that theory prior to the Miami stop, see supra at 54–59, and the Government
  did not receive the photos depicting messages from Terabelian’s phone until over three months
  later.

          As a final example, Defendants argue that, with regard to an image depicting a wire
  transfer to Gentleman Timepieces, the Government’s independent source is insufficient: “[O]ne
  of the government’s critical arguments at trial was that, when Anthony Farrer was texting with
  the phone number associated with the Zhadko phone, he was actually texting with Ayvazyan.
  Finding this tainted image on the Zhadko phone in Ayvazyan’s possession 70 thus had critical
  evidentiary and investigative use.” KX1 at 68 (emphasis in original). This assertion ignores
  other critical evidence establishing that Ayvazyan was the individual texting Farrer. That
  evidence includes, but is not limited to, (1) a text message from Ayvazyan to Farrer in which
  Ayvazyan sends an image of his real driver’s license; (2) Farrer knew who Ayvazyan was but did
  not have records for Zhadko; and (3) Palmerton witnessed an individual picking up a watch
  shipped to a FedEx store by Farrer and later learned, based on FedEx records, that the individual
  was Ayvazyan. See Palmerton Decl. ¶¶ 2–3.

          The Court need not continue with examples because, as noted above, Defendants’
  proposed burden is not supported by the law. For that reason, the Court concludes that the
  Government need not identify a prior independent source for every conceivable non-evidentiary
  use of a photograph.


  70
    Defendants repeatedly refer to the critical fact of possession as a potential evidentiary use. But the reason
  possession is relevant is that it constitutes evidence that the person possessing the information about the identity or
  entity is also controlling that identity or entity. As discussed throughout this order, there is ample untainted
  evidence establishing Defendants’ control and use of the fake and synthetic identities and entities at issue in this
  case.

                                                             66
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 67 of 88 Page ID #:15477




          Second, Defendants repeatedly argue that the Government “does not account for how
  [the photos] were ‘used’ between October 20 and the time it took the government to gain access
  to and review the phone seized on November 5, 2020 (which we understand was not reviewed by
  the government until after April 26, 2021).” See, e.g., KX2 at 26.

          To the contrary, the Government does exactly that. Specifically, each of the declarants
  explain how (if at all) they used the 206 photographs. And, as discussed below, the Court finds
  that either (1) there was a prior independent source that allowed the Government to accomplish
  the same investigative task, or (2) the Government’s use was harmless beyond a reasonable
  doubt. See infra at 69–75.

         Third, and similarly, Defendants argue that the digital devices the Government seized on
  November 5, 2020 cannot constitute a prior independent source because the Government could
  not have reviewed those devices until April 28, 2021. See Opp. at 29.

          The Court rejects this argument for two reasons. First, it is not supported by the law. As
  explained above, the term “prior independent source” encompasses evidence that the
  Government would have inevitably been able to use to take the same investigative steps. See
  Crowson, 828 F.2d at 1432 (“[I]f the government can prove a prior, independent source for its
  evidence, then the non-evidentiary purposes of trial strategy, etc., would seemingly have been
  developed anyway. Thus, any non-evidentiary use of the immunized testimony would have been
  inevitable and harmless in any regard.”) (emphasis added); Nanni, 59 F.3d at 1432 (“In
  determining whether the immunized testimony could have influenced the government’s decision
  to pursue its line of investigation, if it appears that that pursuit could have been motivated by
  both tainted and independent factors, the court must determine whether the government would
  have taken the same steps entirely apart from the motivating effect of the immunized
  testimony.”) (emphasis added) (quotations omitted). Because the term encompasses evidence
  that the Government will inevitably use, it makes sense to consider acquired after the
  Government’s exposure to tainted information.

         Indeed, in Nanni, the Second Circuit expressly stated as follows:

         While the strongest proof that the information came from an independent source would
         be evidence that the government was in possession of independent leads or evidence prior
         to the giving of the immunized testimony, evidence that was obtained subsequent to the
         agent’s exposure to the immunized testimony can suffice to support a finding that the
         information was derived from independent sources.

  Id. (citations omitted). The Second Circuit provided an example in which a defendant gave
  immunized testimony about firearms trafficking to local authorities, who forwarded the


                                                  67
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 68 of 88 Page ID #:15478




  information to a federal agent. See id. Later, that same federal agent received additional,
  untainted information about the defendant’s firearm trafficking, and the federal agent began
  investigating the defendant. See id. The court explained that, even if the first set of immunized
  testimony was used by the federal agent to initiate investigation, there was no Kastigar violation.
  This was because the later, additional information “alone would have caused [the federal agent]
  to undertake his investigation,” and the immunized testimony was therefore “irrelevant since it
  would not have saved the defendant from federal investigation.” Id. (quoting United States v.
  Fisher, 700 F.2d 780, 784 (2d Cir. 1983)).

          Here, the prosecution team did not have access to the contents of the digital devices
  seized during the November 5, 2020 searches until approximately April 28, 2020. That was a
  month and a half before trial—i.e., the Government had a substantial amount of time to
  investigate the contents of the phones. Indeed, within two weeks of receiving the contents of the
  Dadyan phone, the Government was closely reviewing the text messages between Ayvazyan and
  Dadyan. See Ahn Decl., Ex. A.

          Given the thoroughness of the Government’s investigation, see supra at 15–21, the Court
  is persuaded, by a preponderance of the evidence, that the Government would have taken at least
  some of the same investigative steps using the November 5 digital devices that it took using the
  206 photographs. See Crowson, 828 F.2d at 1432; Nanni, 59 F.3d at 1432. And, for those it
  could not have taken in time (e.g., the use of photographs in support of filings or proceedings
  that occurred before April 28, 2021), the use was harmless beyond a reasonable doubt. Indeed,
  as discussed below, every single use of those photos (regardless of whether there was a prior
  independent source) was harmless beyond a reasonable doubt. 71

                                                          ***




  71
    In other words, even if the November 5 digital devices are not a prior independent source for any of the 206
  photos, the Government has met its burden.

  This reflects a broader point: the Government had built nearly its entire case well before it received the Cellebrite
  report for any digital device. That is confirmed by the Court’s grand jury and trial analysis above, in which the
  untainted digital devices seized from the November 5 searches were not referenced once (i.e., they were not a prior
  independent source for anything). See supra at 23–42. Indeed, virtually all of the trial evidence (aside from the
  untainted digital devices themselves) either (1) was requested before the Government had Cellebrite reports for any
  of the digital devices, including the Miami phones, or (2) stemmed from the physical evidence seized during the
  November 5 searches. This corroborates Fenton’s testimony that “the case relied heavily on following the money,”
  Fenton Decl. ¶ 58, and his testimony that, by February 2021, the investigation was largely complete, and the
  Government was focused on superseding and preparing for trial, see July 28 Tr. at 70:24-71:8.




                                                           68
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 69 of 88 Page ID #:15479




         For the foregoing reasons, the Court concludes, by a preponderance of the evidence, that
  the Government has met its Kastigar burden of establishing non-use or a prior independent
  source for each of the 206 photos.

         The Court will now discuss the specific instances in which the Government used the 206
  photographs for non-evidentiary purposes.

                        b.      The Government Has Met its Burden as to its Use of the 65
                                Photos Uploaded by Palmerton on November 13, 2020.

         The Court reviewed the Government’s witnesses’ declarations and supporting exhibits.
  The Court also reviewed those witnesses’ testimony from the evidentiary hearing. In light of that
  review, the Court concludes that the Government used the 65 photos four times. Each of those
  uses was harmless beyond a reasonable doubt. The Court will address each in turn.

                                i.      Massino’s Use of the 65 Photos to Identify Ten Additional
                                        Loans.

           After Palmerton uploaded the 65 photos to the Government’s shared folder, Massino
  reviewed the photos and identified some entities and identities that he was unfamiliar with.
  Massino Decl. ¶ 3. Massino then searched SBA databases to identify PPP or EIDL loans
  associated with those identities and entities. Id. Massino identified the following loans: (a) four
  loans for “New World Trading Empire Inc.” or “New World Empire Inc.” submitted by “Misak
  Arakelyan” (b) one loan for “BART1CO Inc.”; (c) one loan for “KGG Home” submitted by
  “Gagik Khachatryan”; (d) one loan for “Turcan Tours” submitted by “Lilia Turcan”; (e) one loan
  for “Camilo Amaya”; (f) one loan for “Annandale Nursery”; and (g) one loan for “Long Canyon
  Nursery.” Id.

         Massino requested the files for those ten loans from the SBA. Id. ¶ 4. Approximately
  two months later, Massino interviewed the owner of Long Canyon Nursery, Chris Kelly, who
  explained that he never submitted the loan Massino discovered. Id. ¶ 7.

          The Court concludes that the Government had a prior independent source for nine of the
  ten loans. In fact, four of the ten loans have two prior independent sources from November 5,
  2020: (1) the physical evidence seized at the Weddington home, and (2) the Dadyan phone
  seized at the Weddington home.

         •   BART1CO Inc.: (1) A handwritten note containing BART1CO’s bank account
             information was discovered at the Weddington home; and (2) an email relating to the
             BART1CO PPP loan was discovered on the Dadyan phone. See Fenton Decl., Exs.


                                                  69
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 70 of 88 Page ID #:15480




             19.b, 19.c.

         •   KGG Home and Gagik Khachatryan: (1) Khachatryan’s California driver’s
             licenses, bank records, social security card, and PPP application were discovered at
             the Weddington home; and (2) an image similar to the one with which Massino
             identified Khachatryan from the 65 photos is on the Dadyan phone. See id., Ex. 19.d;
             Ahn Decl., Ex. F at 8–15.

         •   Turcan Tours and Lilia Turcan: (1) Personal identifying information for Lilia
             Turcan and correspondence related to an EIDL application in her name were
             discovered at the Weddington home; (2) the Government first requested information
             about Lilia Turcan on November 5, 2020 (i.e., before Massino saw the 65 photos);
             and (3) the Dadyan phone contains the same image of Turcan’s driver’s license that is
             contained on the 65 photos. See Fenton Decl., Exs. 2, 19.e; Ahn Decl., Ex. F at 18.

         •   Long Canyon Nursery: (1) Handwritten notes discovered at the Weddington home
             refer to Long Canyon Nursery; and (2) the Dadyan phone contains text messages
             about the Long Canyon Nursery loan. See id. at 1–4; Fenton Decl., Ex. 19.g.

  Another five of the ten loans have, as a prior independent source, the Dadyan phone. With
  regards to the New World Trading loans submitted by Misak Arakelyan, the Dadyan phone
  contained a fake Gusto payroll report for that company, an email address for Arakelyan, and text
  messages and images about the New World Trading loans. See id., Ex. 19.a; Palmerton Decl.,
  Ex. M; Ahn Decl., Ex. F at 5–7. And, as for the Annandale Nursery loan, the same image that
  led Massino to that loan was discovered on Ayvazyan’s phone seized at the Topeka residence on
  November 5, 2020. See Fenton Decl., Ex. 19.f.

          To the extent Defendants argue that the Government would not have been able to use the
  phones seized at Topeka or Weddington to discover these loans, the Court rejects that argument.
  The Government had access to the contents of the Dadyan phone by April 28, 2021. At that
  point, over a month and a half remained until trial. Moreover, within two weeks of receiving the
  contents of the Dadyan phone, the Government was closely reviewing the text messages between
  Ayvazyan and Dadyan. See Ahn Decl., Ex. A. Given how quickly the Government was
  reviewing the messages, see id., and in light of the thoroughness of the Government’s
  investigation, see supra at 15–21, the Court concludes it is more likely than not that the
  Government would have inevitably identified these nine loans on the basis of the contents of the
  Dadyan phone. See Crowson, 828 F.2d at 1432; Nanni, 59 F.3d at 1432.

         There is one loan out of the ten for which the Government concedes it lacks a prior
  independent source. That is the loan for Camilo Amaya.


                                                 70
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 71 of 88 Page ID #:15481




         The Court concludes that Massino’s use of the 65 photographs to identify the Camilo
  Amaya loan was harmless beyond a reasonable doubt. Indeed, the Court concludes that
  Massino’s use of the 65 photographs to identify all ten additional loans was harmless beyond a
  reasonable doubt. This is because the Government’s use of those loan files and related records
  was inconsequential.

          Massino interviewed a single witness in relation to one of the loans. Massino Decl. ¶ 7.
  That witness did not testify before the grand jury or at trial. Fenton Decl. ¶ 41 n.20. Aside from
  that interview and the requests for loan files and related records, no investigative action was
  taken with regards to any of the ten loans.

          Moreover, the Government did not reference any of the ten loans at trial, 72 directly or
  indirectly. 73 And none of the ten loans were presented directly to the grand jury. Instead, they
  were part of the overall number of loans in the conspiracy (151) that was briefly referenced
  during the grand jury proceedings that resulted in the first superseding indictment. See supra at
  29–30. As discussed above, that reference was harmless beyond a reasonable doubt. See id.
  Indeed, four of the ten loans would likely have been identified prior to the grand jury
  proceedings based on physical evidence seized at the Weddington home. See supra at 69–70.

         Ultimately, these loans were simply 10 unindicted loans of little consequence (at least in
  terms of the investigation and prosecution) out of a broader conspiracy of 151 loans. Aside from


  72
    During the evidentiary hearing, Defendants suggested that the decision to not use tainted information constitutes a
  Kastigar violation. See July 29 Tr. at 220:17-221:3. Defendants effectively argue that a decision to proactively
  avoid a Fifth Amendment violation is itself tainted and violates the Fifth Amendment.

  The Court rejects this argument. The dicta Defendants rely on from Mapelli is just that—dicta. See 971 F.2d at 288
  (“The prosecutors’ decision not to cross examine Mrs. Mapelli might well have been made on the basis of her
  compelled testimony.”). Mapelli never held that a decision to cautiously not use tainted information constitutes a
  prohibited use. Such a rule would make it impossible for the Government to meet its burden and lead to the very
  result the Supreme Court rejected in Kastigar: transactional immunity. Moreover, even assuming a decision to not
  use tainted information out of caution is itself tainted (it is not), that decision would almost certainly be harmless
  beyond a reasonable doubt. After all, if no use is made of the tainted information, then the tainted information could
  not have contributed to the verdict obtained or had any effect on the proceedings.

  Finally, the Court notes that Defendants’ broader reliance on Mapelli is unavailing because of a critical distinction
  between that case and the instant one. Specifically, in Mapelli, the Government made no effort whatsoever to meet
  its Kastigar burden; instead, it argued that, as a matter of law, the prosecutors did not need to recuse themselves.
  See id. at 287–88 (“Since the government presented no evidence, it necessarily failed to meet its Kastigar burden of
  proof.”). The district court also held no evidentiary hearings regarding the Kastigar issue. See id. at 288. Here, by
  contrast, the Government presented over 2,000 pages of declarations and supporting exhibits, and the Court held a 2-
  day evidentiary hearing at which Defendants had the opportunity to cross-examine every Government witness.
  73
    Defendants indirectly referenced the ten loans by repeatedly referring to the 151 loans in the conspiracy. See, e.g.,
  June 22 a m. Tr. at 78:12-17 (asking witness to confirm 151 loans in superseding indictment); June 24 p.m. Tr. at
  17:24-18:2, 39:4-9, 45:2-6, 92:7-11 (repeated references during closing argument to 151 loans in superseding
  indictment).

                                                            71
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 72 of 88 Page ID #:15482




  the harmless reference to 151 loans before the grand jury, nothing about this case would have
  been different absent Massino’s identification of the ten loans.

          Under these circumstances, the Court concludes that, regardless of whether there was a
  prior independent source for the ten loans, there is no likelihood that Massino’s use of the 65
  photographs to identify the ten loans changed the result of the proceedings. Accordingly, that
  use was harmless beyond a reasonable doubt. See Ponds, 454 F.3d at 329.

                                ii.    Clark’s Use of the Roy DuBos Photo.

          Roy DuBos is a notary who purportedly notarized documents used by the conspirators
  to purchase a property in Palm Desert, California. Clark Decl. ¶ 21. During an interview of
  DuBos on January 13, 2021, Clark presented DuBos with one of the 65 photographs from the
  Miami phones: a screenshot of DuBos’s profile on a website for notaries. Id.

          This use was harmless beyond a reasonable doubt. The Government was well aware of
  Roy DuBos prior to November 13, 2020 (i.e., the date Palmerton shared the 65 photos with the
  investigative team). Specifically, Clark first learned of DuBos during a trash pull at the
  Weddington home in early October 2020. Id. Documents requested in late October 2020 from
  the escrow company connected to the Palm Desert property include documents purportedly
  notarized by DuBos. See GEX 31.h at 15; see also Fenton Decl., Ex. 2 (October 28, 2020
  request for information from CV escrow). Finally, real estate documents purportedly notarized
  by DuBos were discovered at the Weddington home on November 5, 2020. Fenton Decl., Ex. 26
  at 1.

          Moreover, presenting DuBos with the photo during the interview had no likelihood of
  changing the result of the proceeding. DuBos was never called as a witness at trial. He was not
  presented to the grand jury. Clark’s presentation of the photo to DuBos was like “a leaf dropping
  unobserved in a deep forest.” Gallo, 859 F.2d at 1091 (Van Graafeiland, J., concurring).
  Accordingly, Clark’s presentation of the photo to DuBos was sufficiently “unimportant and
  insignificant” to be deemed harmless. Ponds, 454 F.3d at 329.

                                iii.   Clark’s Use of 2 California Driver’s Licenses.

          In advance of the first superseding indictment, Clark wrote a factual summary of
  proposed charges against Arman Hayrapetyan. Clark Decl. ¶ 11 n.1. Clark provided that
  summary to prosecutors who were preparing the first superseding indictment, including
  Faerstein. See id.; see also Faerstein Decl. ¶¶ 26–27. The factual summary included a reference
  to two of the Zhadko driver’s licenses contained in the 65 photographs. See id.; Clark Decl. ¶ 11
  n.1; see also Fenton Decl., Ex. 17 at 30, 32.


                                                 72
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 73 of 88 Page ID #:15483




           This reference was harmless beyond a reasonable doubt. The factual summary related to
  charges for Arman Hayrapetyan, who is not a party to the Kastigar proceedings. The reference
  to the two Zhadko driver’s licenses was not included in the prosecution memorandum supporting
  the first superseding indictment. See Faerstein Decl. ¶ 28; see also Fenton Decl., Ex. 32. And
  the Government was already firmly convinced that Ayvazyan was using the Zhadko identity.
  See supra at 51–53. The reference to the two driver’s license was insignificant and had no
  likelihood of changing the result of the proceedings. Accordingly, the reference was harmless
  beyond a reasonable doubt. See Ponds, 454 F.3d at 329.

                                     iv.      Faerstein’s Use of 8 of the 65 Photos in Support of an Ex
                                              Parte Application.

           On March 29, 2021, the Government filed an ex parte application to modify the
  protective order in this case. See Dkt. 219. In support of that application, Faerstein attached 8
  photos from the 65 photos that Palmerton uploaded to the Government’s shared drive. See
  Faerstein Decl. ¶ 15. Faerstein attached the photos to illustrate the Government’s concern with
  allowing Ayvazyan access to the Zhadko identity. Id. ¶ 16.

         There is no likelihood that the inclusion of the 8 photographs in the ex parte application
  changed the result of the proceedings. That is because the Court denied the Government’s ex
  parte application. Accordingly, any use of the 8 photographs in support of the ex parte
  application was harmless beyond a reasonable doubt. See Ponds, 454 F.3d at 329.

                                                        ***

           For the foregoing reasons, the Court concludes that the Government has met its burden as
  to its use of the 65 photos uploaded by Palmerton on November 13, 2020.

                            c.       The Government Has Met its Burden as to its Use of the 141
                                     Photos Customs Sent to the Prosecution Team on February 2,
                                     2020.

         The Court reviewed the Government’s witnesses’ declarations and supporting exhibits.
  The Court also reviewed those witnesses’ testimony from the evidentiary hearing. In light of that
  review, the Court concludes that the Government used the 141 photos three times. 74 Each of
  those uses was harmless beyond a reasonable doubt. The Court will address each in turn.

  74
     In this tabulation, the Court did not include mere exposure to the 141 photographs, which does not constitute a
  Kastigar violation. See Crowson, 828 F.2d at 1430 (“The focus of the inquiry under Kastigar is not whether the
  prosecutor was aware of the contents of the immunized testimony, but whether he used the testimony in any way to
  build a case against the defendant.”) (cleaned up). Specifically, the Court did not include (1) Ahn’s exposure to
  general descriptions of the contents of the phones, see Ahn Decl. ¶¶ 5–7; (2) Faerstein’s overview of the 141

                                                          73
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 74 of 88 Page ID #:15484




                                      i.       Paetty’s Use of 17 of the 141 Photographs in Support of the
                                               Government’s Opposition to Defendants’ Motion to
                                               Suppress.

           Paetty was responsible for responding to Defendants’ motions to suppress related to the
  border stop. Paetty Decl. ¶ 4. In preparation for that motion, Paetty reviewed the 141
  photographs customs sent to the Government on February 2, 2021. Id. ¶ 6. Paetty also emailed
  his colleagues a list of photographs that he was considering using as exhibits in support of the
  Government’s opposition to the motion to suppress. Id. ¶ 12; Faerstein Decl. ¶ 11. Ultimately,
  Paetty attached 17 photos as “possible examples of digital contraband” in order to establish that
  the border search complied with United States v. Cano, 934 F.3d 1002 (9th Cir. 2019). Paetty
  Decl. ¶ 12.

          Paetty’s use of these 17 photos was harmless beyond a reasonable doubt. The Court
  never reached the issue of whether the photos on Defendants’ phones constituted “digital
  contraband.” See Dkt. 296 at 6 n.7 (“Because an objective inquiry establishes that the search
  was conducted for general law enforcement purposes, the Court need not address the parties’
  dispute regarding whether fake (or synthetic) third-party access devices—or images of those
  devices—constitute ‘contraband’ for the purposes of the border search exception.”). At no point
  did the Court consider the 17 photos in its analysis. See generally id. There is no likelihood that
  the 17 photos attached to the Government’s opposition to the motion to suppress changed the
  outcome of that motion. Accordingly, the Government’s use of those 17 photos was harmless
  beyond a reasonable doubt. See Ponds, 454 F.3d at 329.

                                      ii.      Fenton’s Two Uses of Some of the 141 Photographs in
                                               Relation to Picadilly Jewelers and Jon Bradford.

           Fenton used portions of the 141 photos on two occasions.

          First, Fenton investigated the screenshots of text messages between Ayvazyan and Jon
  Bradford. Fenton Decl. ¶ 45; see also Fenton Decl., Ex. 28 at 132–135. In early February 2021,
  Fenton obtained a copy of an EIDL loan file that Bradford had submitted for a company called
  CBDEECOM LLC. Id. Fenton and the investigative team then requested information from
  CBDEECOM. Id. ¶ 46. Fenton reviewed CBDEECOM’s document production, which included
  texts between Bradford and Ayvazyan. Id. Fenton thought the texts contained useful evidence.
  Id. April 24, 2021, he emailed Paetty and Faerstein to inform them that he was going to call
  Bradford’s attorney to arrange an interview and subpoena Bradford for trial. Id. On April 26,
  2021, at around 4:00 p.m., Fenton had a phone call with Bradford’s attorneys to discuss the

  photographs as he got up to speed on the case in February 2021, see Faerstein Decl. ¶¶ 5–6; and (3) Faerstein’s
  creation of binders, for organizational purposes, that included the photographs, see id. ¶ 9.

                                                           74
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 75 of 88 Page ID #:15485




  interview. Id. Approximately two hours later, the Court entered its suppression order; Fenton
  then decided not to continue pursuing investigative leads regarding Bradford or CBDEECOM.
  Id.

          Second, during a February 24, 2021 conversation with a lawyer representing Picadilly
  Jewelers, Fenton indirectly referenced the screenshots of text messages between Terabelian and
  Berj, the owner of Picadilly Jewelers. See July 28. Tr. at 133:18-134:3; Faerstein Decl. ¶ 7; see
  also Fenton Decl., Ex. 28 at 17, 26–27. Prior to the call, Picadilly Jewelers had produced
  documents to the Government. See July 28. Tr. at 133:18-134:3. Fenton explained to Picadilly
  Jewelers’s lawyer that he believed the document production was incomplete and that text
  messages were missing. See July 28. Tr. at 133:18-134:3; Faerstein Decl. ¶ 7.

         Both of these uses were harmless beyond a reasonable doubt because they were
  inconsequential and did not affect the outcome of the proceedings. As to Bradford and
  CBDEECOM, the Government did not interview Bradford; no documents or messages from
  CBDEECOM were used at trial or before the grand jury; and, aside from attempting to interview
  Bradford, there was no derivative use of CBDEECOM’s document production. Ultimately,
  Bradford and CBDEECOM added little to no value to the Government’s investigation.

          Similarly, Picadilly Jewelers never produced the text messages that Fenton referenced in
  the call with Picadilly Jewelers’s lawyer. All documents from Picadilly Jewelers (or from other
  entities that possessed records regarding Picadilly Jewelers) were requested by the Government
  on or before December 30, 2020. See Fenton Decl., Ex. 2. The only documents from Picadilly
  Jewelers that the Government used at trial were invoices and checks produced by Picadilly
  Jewelers in response to an early December 2020 request for information. See id.; see also GEX
  39. No witness from Picadilly Jewelers appeared at trial. In sum, the Government learned
  nothing new as a result of Fenton’s indirect reference to the text messages during his
  conversation with Picadilly Jewelers’s lawyer.

         Under these circumstances, there is no likelihood that Fenton’s two uses of the 141
  photographs changed the result of the proceedings. Accordingly, those uses were harmless
  beyond a reasonable doubt. See Ponds, 454 F.3d at 329.

                                                ***

           For the foregoing reasons, the Court concludes that the Government has met its burden as
  to its non-evidentiary use of the 206 photos—i.e., the 65 uploaded by Palmerton on November
  13, 2020, and the 141 photos customs sent to the prosecution team on February 2, 2021.




                                                  75
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 76 of 88 Page ID #:15486




                    3.       The Government Has Met its Kastigar Burden as to Non-Evidentiary
                             Use of the Cellebrite Reports for the Miami Phones.

          As noted above, the filter team released Cellebrite reports for three of the Miami phones
  to the prosecution team in February 2021. Specifically, those three reports were released on
  February 11, 12, and 19. Fenton Decl. ¶ 47. Cellebrite reports for the other two phones were
  released on March 19, 2021 and April 8, 2021. Id.

         To determine the extent to which the Government used these Cellebrite reports, the Court
  reviewed the witnesses’ declarations and supporting exhibits. The Court also reviewed the
  witnesses’ testimony at the evidentiary hearing.

          In light of that review, the Court concludes that there was minimal use of the Cellebrite
  reports. Specifically, the Court concludes that the use of the Cellebrite reports was limited to the
  use described by Fenton and Palmerton. After explaining why, the Court will discuss why the
  Government’s minimal use of the Cellebrite reports was harmless beyond a reasonable doubt.

                             a.       The Court Concludes by a Preponderance of the Evidence that
                                      the Government’s Use of the Cellebrite Reports Was Limited to
                                      the Use Described by Fenton and Palmerton.

         In their declarations and testimony at the evidentiary hearing, the Government’s
  witnesses each described their exposure to and use of the Cellebrite reports for the Miami
  phones.

          Four out of the seven witnesses credibly testified that they never accessed the Cellebrite
  reports at all. See Paetty Decl. ¶¶ 8, 13; Faerstein Decl. ¶¶ 19–25; Ahn Decl. ¶ 3; July 29 Tr. at
  103:1-17 (Massino testifying that he never saw Cellebrite reports for Miami phones). A fifth
  witness, Clark, credibly testified that he performed a cursory review of the Cellebrite report for
  one of the Miami phones but did not use any information from that review. 75 Clark Decl. ¶ 16.

          Two witnesses testified that they used information from one of the Cellebrite reports. In
  the prosecution memorandum, Fenton included a reference to one email from a report. Fenton
  Decl. ¶ 49 n.2. Additionally, in a factual summary provided to prosecutors who were preparing
  to indict Edvard Paronyan, Palmerton included a brief reference to some of the information
  contained on one of the Cellebrite reports. Palmerton Decl. ¶ 26. Finally, Palmerton also
  emailed Fenton two sets of text messages from the Cellebrite report. Id. ¶ 27.

  75
    This cursory review does not constitute a Kastigar violation because “[t]he focus of the inquiry under Kastigar is
  not whether the prosecutor was aware of the contents of the immunized testimony, but whether he used the
  testimony in any way to build a case against the defendant.” Crowson, 828 F.2d at 1430 (cleaned up).


                                                           76
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 77 of 88 Page ID #:15487




          At the hearing, Defendants argued that the Government failed to meet its burden as to the
  Cellebrite reports because the Government cannot prove it did not use the Cellebrite reports in
  other ways. See July 29 Tr. at 189:23-193:9. In Defendants’ view, the Cellebrite reports were so
  voluminous and powerful that the Government must have used them extensively. See id. at
  189:23-190:3 (“It is undisputed that those three Cellebrites that were dropped in February on the
  government contained volumes and volumes of tainted evidence, thousands and thousands of
  pages, roughly 400,000 equivalent pages, and we know the government had access and reviewed
  them.”).

         The Court concludes, by a preponderance of the evidence, that the Government’s use of
  the Cellebrite reports was limited to the use described by Fenton and Palmerton. The Court
  reaches this conclusion not only because it finds the witness testimony to that effect credible but
  also because of the following reasons.

          First, the prosecution team had substantial technical difficulty accessing the Cellebrite
  reports. Multiple Government witnesses independently testified about those technical
  difficulties. Fenton stated as follows:

          In my early attempts, it took several hours to open a filtered Cellebrite report. Once I
          better learned how to use the software, it took less time to open each filtered Cellebrite
          report, but still required around 15-30 minutes. Moreover, I encountered a number of
          issues that made it challenging to review the information in the filtered Cellebrite reports.
          I did not have a user-friendly way to tag and/or save the information that I found
          interesting. This made the review arduous as compared to reviewing the digital
          photographs provided by Special Agent Palmerton and CBP. 76

  Fenton Decl. ¶ 48. Clark also explained that he struggled to access the Cellebrite reports due to
  hardware limitations and his agency’s download capabilities. See Clark Decl. ¶ 13. This is
  confirmed by contemporaneous emails attached to Clark’s declaration. See id., Ex. 5. Clark
  ultimately had to borrow an external hard drive from a colleague in order to conduct a cursory
  review of one of the Cellebrite reports. See id. ¶¶ 14–16, Exs. 6, 7. And, even after that review,
  both of the Cellebrite reports on the external hard drive ultimately became corrupted. See id. ¶¶
  17–19.

          Similarly, Faerstein downloaded the Cellebrite reports but “was not able to review the
  data in the reports given the size of the files and apparent software limitations.” Faerstein Decl.
  ¶ 22. This is confirmed by emails produced by Faerstein. Specifically, on April 26, 2021,
  Faerstein emailed IT and stated as follows: “The data files are huge, and I cannot figure out how

  76
    This is consistent with the Court’s discussion above. Specifically, the Court found more uses of the 206
  photographs than the Cellebrite report. See supra at 62–75.

                                                          77
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 78 of 88 Page ID #:15488




  to access the underlying reports. Is it possible for someone to extract each of the full reports and
  save as separate large PDFs in each of the Cellebrite subfolders on the Cloud?” Id., Ex. 4.

          Finally, Paetty—who did not access the Cellebrite reports—stated that he recalls
  receiving several notifications that mentioned “numerous technical difficulties that were
  encountered while trying to upload the Cellebrite reports to USAfx, including that the files were
  too large to efficiently upload and review.” Paetty Decl. ¶ 13. The aforementioned technical
  difficulties support the conclusion that the Government’s use of the Cellebrite reports was
  limited.

         Second, for some of the specific instances in which prosecutors used the 206
  photographs, they could have used the Cellebrite reports but did not. For example, in support of
  the Government’s opposition to Defendants’ motion to suppress, Paetty attached 17 photos as
  “possible examples of digital contraband” in order to establish that the border search complied
  with United States v. Cano, 934 F.3d 1002 (9th Cir. 2019). Paetty Decl. ¶ 12. And for the
  Government’s ex parte application to modify the protective order in this case, Faerstein attached
  photos to illustrate the Government’s concern that Ayvazyan was using the Zhadko identity.
  Faerstein Decl. ¶¶ 15–16. Presumably, the Cellebrite reports contained significant examples of
  alleged digital contraband and Ayvazyan’s use of the Zhadko identity. Yet, Paetty and Faerstein
  chose to rely on the 206 photographs instead. This is consistent with Fenton’s assertion that
  reviewing the 206 photographs was less arduous than the Cellebrite reports. Fenton Decl. ¶ 48.
  The lack of any reference to the Cellebrite reports in these filings supports the conclusion that
  prosecutors were not particularly focused on the contents of the Cellebrite report.

          Third, Palmerton did not send material from the Cellebrite report to Fenton until April 27.
  Palmerton Decl. ¶ 27. This is confirmed by the timestamps on the folders containing those text
  messages. Those timestamps indicate that the folders were not created until April 26 and April
  27. 77 See id., Ex. O; see also July 29 Tr. at 30:6-10 (Palmerton explaining that folder names
  indicate date that folder was exported). If, as Defendants suggest, Palmerton was conducting a
  comprehensive review of the Cellebrite reports, there is no reason he would have waited until
  late April to send Fenton the material he found in the reports. Accordingly, the timing of
  Palmerton’s disclosure to Fenton further supports the conclusion that the prosecution team was
  not particularly focused on the contents of the Cellebrite report.

          Finally, the timing of the Government’s acquisition of evidence presented at trial and
  before the grand jury raises the inference that the digital devices were not particularly important
  to the Government’s case. As discussed above, virtually all of the trial evidence either (1) was

  77
    The metadata for the PDFs contained in each of the four subfolders in Exhibit O also confirms Palmerton’s
  assertion. Specifically, the metadata shows that the PDFs were first modified on April 26 and April 27. See
  Palmerton Decl., Ex. O.


                                                         78
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 79 of 88 Page ID #:15489




  requested before the Government had Cellebrite reports for any phones; or (2) stemmed from the
  physical evidence seized during the November 5 searches. In other words, the Government had
  built almost its entire case before anyone on the prosecution team could access a Cellebrite
  report. 78 This supports the conclusion that the Government did not use the Cellebrite reports
  much at all because they did not need the Cellebrite reports.

         Under these circumstances, the Court concludes, by a preponderance of the evidence, that
  the Government’s use of the Cellebrite reports was limited to the use described by Fenton and
  Palmerton.

                            b.      The Government Has Met its Burden as to Fenton’s and
                                    Palmerton’s Use of the Cellebrite Reports.

          The Court will discuss Fenton’s and Palmerton’s use of the Cellebrite report in turn.

                                    i.       Fenton’s Use of Information from a Cellebrite Report in a
                                             Footnote of the Prosecution Memorandum.

         Fenton referenced information from the Cellebrite report in the prosecution memorandum
  created prior to the first superseding indictment. Specifically, in a footnote, Fenton referenced
  an email from a Cellebrite report for Ayvazyan’s phone in which Ayvazyan used an email
  address belonging to Kauichko to “correspond with the leasing office about applying to
  Grigoryan’s ‘roommate’ – ‘Viktoria Kauichko’ – assume the lease.” Fenton Decl., Ex. 32 at 5.

         The Government has met its Kastigar burden as to this reference. This is so for two
  reasons.

         First, well before the Miami stop, the prosecution team had substantial evidence linking
  Ayvazyan to the Canoga apartment. The clearest piece of evidence is Ayvazyan’s own
  statements in text messages. In July 2020, the Government requested text messages from
  Anthony Farrer, the owner of Gentleman Timepieces. See Fenton Decl., Ex. 2. In those
  messages, Ayvazyan told Farrer to mail a watch to Viktoria Kauichko, and to send it to the
  Canoga apartment. GEX 37.b at 2.

         Another piece of evidence is the flow of funds. For example, a Runyan Tax Service loan
  submitted by Viktoria Kauichko used the Canoga address as Kauichko’s address. See GEX 2.n
  at 3. The funds from that loan were used for a down payment on the Calle La Primavera home


  78
    This corroborates Fenton’s testimony that “the case relied heavily on following the money,” Fenton Decl. ¶ 58,
  and his testimony that, by February 2021, the investigation was largely complete, and the Government was focused
  on superseding and preparing for trial, see July 28 Tr. at 70:24-71:8.

                                                         79
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 80 of 88 Page ID #:15490




  purchased by Iuliia Zhadko (i.e., an identity used by Ayvazyan), which was used by Ayvazyan’s
  sister-in-law Gohar Terabelian. See GEX 115 at 5; see also Palmerton Decl., Ex. G (Palmerton
  emailing prosecution team regarding Calle La Primavera purchase and stating “[l]ooks like
  Richard may have purchased another house”); id., Ex. H.

         There was also evidence showing that Ayvazyan was using the email address purportedly
  belonging to Kauichko. Specifically, Ayvazyan provided Kauichko’s email address
  (vkauichko89@gmail.com) to Gentleman Timepieces in text messages. See GEX 37.b at 1.

          Finally, Ayvazyan references the Canoga apartment in text messages with Dadyan. See
  GEX 10. The Government did not have the text messages with Dadyan at the time the
  prosecution memorandum was written, and the prosecution memorandum could not have been
  written after the Government secured those text messages. Accordingly, the text messages could
  not have been used—either actually or inevitably—as a prior independent source for the specific
  reference in the prosecution memorandum. Nevertheless, the text messages are additional clear
  and untainted evidence linking Ayvazyan to the Canoga apartment.

         Second, the reference in the prosecution memorandum was harmless beyond a reasonable
  doubt. It was contained in a footnote, and the prosecution memorandum was focused on the
  charges against the new defendants (i.e., Manuk Grigoryan, Arman Hayrapetyan, Edvard
  Paronyan, and Vahe Dadyan) and the additional aggravated identity theft counts for the original
  defendants. See generally Fenton Decl., Ex. 32. Simply put, there is no likelihood that the
  reference to the Cellebrite report in a footnote of the prosecution memorandum altered the
  Government’s decisions related to the first superseding indictment.

         For those reasons, the reference was harmless beyond a reasonable doubt. See Ponds,
  454 F.3d at 329.

                                ii.    Palmerton’s Use of Information from a Cellebrite Report to
                                       Email Fenton Text Messages

          On April 27, 2021, Palmerton emailed Fenton two text message threads from a Cellebrite
  report. The first thread contained messages between Ayvazyan and Dadyan. See Palmerton
  Decl., ¶ 27, Ex. O. The second thread contained messages between Ayvazyan and Farrer, the
  corporate representative for Gentleman Timepieces. Id.

          As to the first thread, the Dadyan phone seized at the Weddington address constitutes a
  prior independent source. Although the prosecution team did not have the Cellebrite report for
  the Dadyan phone on April 27, 2021, they received the text messages from that phone the next



                                                 80
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 81 of 88 Page ID #:15491




  day. 79 See Fenton Supp. Decl., Ex. 6. Thus, it is far more likely than not that Palmerton would
  have inevitably taken the same investigative steps (i.e., emailed Fenton the text messages
  between Dadyan and Ayvazyan) after receiving the Cellebrite report for the Dadyan. Thus, the
  Dadyan phone constitutes a prior independent source. See Crowson, 828 F.2d at 1432; Nanni, 59
  F.3d at 1432.

          As to the second thread, the records from Gentleman Timepieces requested before the
  Miami stop constitute a prior independent source. Those records were requested in July 2020
  and included at least a subset of the text messages that Palmerton sent to Fenton. See Fenton
  Decl., Ex. 2; Palmerton Decl. ¶ 2; GEXs 37.b, 37.c. 80

          Accordingly, the Government had a prior independent source for the text message threads
  that Palmerton emailed to Fenton.

                                      iii.     Palmerton’s Use of Information from a Cellebrite Report in
                                               a Factual Summary Written Prior to the First Superseding
                                               Indictment.

         In advance of the first superseding indictment, Palmerton wrote a factual summary of
  proposed charges against Edvard Paronyan. Palmerton Decl. ¶ 26. Palmerton provided that
  summary to prosecutors who were preparing the first superseding indictment, including

  79
    On April 28, 2021, after receiving the text messages that Palmerton emailed him, Fenton asked the filter team to
  send him any text messages on the 1B21 phone that the filter team was already processing (i.e., the Dadyan phone).
  Fenton Supp. Decl. ¶ 26.

  To the extent Defendants argue that this constitutes Fenton’s “use” of the text message thread that Palmerton
  emailed Fenton, the Court concludes that any such use was harmless beyond a reasonable doubt. As discussed
  extensively above, the filter team processed phone 1B21 on the basis of untainted information and, by April 26,
  2021, Fenton had informed Defendants that the Cellebrite report for phone 1B21 would be released to the
  prosecution team. See supra at 46. In other words, at the time Palmerton emailed Fenton the text message thread
  (i.e., April 27, 2021), the prosecution team was assuredly and imminently going to acquire the text messages from
  the Dadyan phone. Accordingly, the fact that Fenton received the text messages from 1B21 before the rest of the
  Cellebrite report was “so unimportant and insignificant and had so little, if any, likelihood of having changed the
  result of the proceeding that it may be deemed harmless.” Ponds, 454 F.3d at 329 (cleaned up). Indeed, if anything,
  Fenton’s request to the filter team may have put Defendants on notice of the text messages earlier than they
  otherwise would have been. See Fenton Supp. Decl. ¶ 26 (“I asked the filter team to expedite the release of these
  non-privileged texts because I believed counsel for defendants would want to receive a copy of these texts as soon as
  possible.”); id., Ex. 6 (explaining to filter team that full Cellebrite report for Dadyan phone needs to be produced to
  Defendants by “Friday [April 30, 2021] at the latest”).
  80
    It appears that Palmerton emailed Fenton the entire text message thread between Ayvazyan and Farrer, while
  Gentleman Timepiece’s records (i.e., GEX 37.b and 37.c) contain a subset of the thread. The Court reviewed the
  messages Palmerton emailed to Fenton that are not contained in GEXs 37.b and 37.c. They are messages in which
  Ayvazyan and Farrer correspond about watches that Ayvazyan is interested in in. See generally Palmerton, Ex. O.
  The messages relevant to the Government’s investigation (i.e., messages in which Ayvazyan refers to fake or
  synthetic identities and entities, or provides bank account information) are all included in GEXs 37.b and 37.c,
  which the Government requested from Gentleman Timepieces in July 2020, see Fenton Decl., Ex. 2.

                                                           81
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 82 of 88 Page ID #:15492




  Faerstein. See id.; see also Faerstein Decl. ¶¶ 26–27. The factual summary included a reference
  to two pieces of information from a Cellebrite report of the Miami phones: the phone contained
  (1) a photo of Armen Injijian’s driver’s license, and (2) photos containing personal identifying
  information for Anton Kudiumov. See id.; Palmerton Decl. ¶ 26.

          This reference was harmless beyond a reasonable doubt. The factual summary related to
  charges for Edvard Paronyan, who is not a party to the Kastigar proceedings. The references to
  the information from the Cellebrite report were not included in the prosecution memorandum
  supporting the first superseding indictment. See Faerstein Decl. ¶ 28; see also Fenton Decl., Ex.
  32. The references were also not included in the indictment itself. Ultimately, those references
  were insignificant and had no likelihood of changing the Government’s charging or indictment
  decisions. Accordingly, the references were harmless beyond a reasonable doubt. See Ponds,
  454 F.3d at 329.

                                                ***

           For the foregoing reasons, the Court concludes that the Government has met its burden as
  to its non-evidentiary use of the Cellebrite reports for the Miami phones.

                 4.     Other Allegations of Non-Evidentiary Use.

         Finally, the Court will address some of Defendants’ miscellaneous allegations of non-
  evidentiary use of tainted information.

                                i.     The Government’s Identification of Mary Smbatian.

          Defendants argue that the Government used tainted information to identify and interview
  a potential inside witness, Mary Smbatian. Opp. at 30–31. Specifically, Defendants note that
  one of the 141 images customs sent to the prosecution team on February 2, 2021 (image 103B)
  contains contact information for Smbatian, and Smbatian was interviewed three days later on
  February 5, 2021. Id.; see also Fenton Decl., Ex. 28 at 103. Smbatian later recorded a telephone
  call between her and Grigoryan in which Smbatian discussed her work for Grigoryan and the
  relationship between Grigoryan and Ayvazyan. The Government argues that it identified
  Smbatian using escrow records requested in in late September and early October 2020. Reply at
  29–30.

         The Court concludes, by a preponderance of the evidence, that Smbatian was identified
  based on a legitimate independent source: records from Perfect Escrow that the Government
  requested in early October 2020, several months before customs sent the prosecution team the
  141 photographs. See Fenton Decl., Ex. 2. The records include emails in which the escrow


                                                 82
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 83 of 88 Page ID #:15493




  officer repeatedly corresponds directly with Mary Smbatian about loan documents, escrow
  documents, wire transfers, and a notary invoice. See GEX 33.k at 2–5; GEX 33.j at 4–6; GEX
  33.f. In her emails to the escrow officer, Mary Smbatian includes a signature containing the
  exact same set of contact information included in image 103B. See GEX 33.k at 1–5; GEX 33.j
  at 4–6; GEX 33.f.

           Under these circumstances, the Court is persuaded, by a preponderance of the evidence,
  that the Government identified Mary Smbatian using the Perfect Escrow records. At the very
  least, the Government would have inevitably identified Mary Smbatian, interviewed her, and
  asked her to record a phone call with Grigoryan. Accordingly, there was no Kastigar violation
  related to those non-evidentiary actions. See Crowson, 828 F.2d at 1432; Nanni, 59 F.3d at
  1432.

           Moreover, any use of tainted information for those non-evidentiary purposes was
  harmless beyond a reasonable doubt. Mary Smbatian was not identified for, or presented to, the
  grand jury. She was not called as a witness at trial. Her phone calls with Grigoryan were not
  presented to the grand jury or at trial. And, to the extent Defendants argue that Smbatian is what
  allowed the Government to identify a single conspiracy, the Court rejects that argument. The
  single conspiracy in this case was overwhelmingly supported by untainted evidence. See Dkt.
  664 at 11–14 (discussing trial evidence upon which no reasonable juror could find multiple
  conspiracies); see also supra at 30–50 (concluding trial evidence was untainted). Virtually all of
  the trial evidence either (1) was requested before the Government received image 103B; or (2)
  stemmed from the physical evidence seized during the November 5 searches. See id. And the
  Government was already planning to indict the other members of the single conspiracy when it
  presented the original indictment to the grand jury. See Fenton Decl., Ex. 15 at 2 (“We will
  likely need to supersede at a later date to include additional coconspirators and loans.”).

         For these reasons, the Government’s investigative actions related to Mary Smbatian were
  harmless beyond a reasonable doubt. See Ponds, 454 F.3d at 329.

                                ii.    The Government’s Plea Bargaining.

          Defendants argue that the Government used tainted information to plea bargain or to
  refuse to offer a plea deal. The Government discussed potential plea deals with Terabelian’s
  counsel on three occasions in May 2021. See Fraser Decl. ¶ 3. Additionally, on May 14, 2021,
  during a meet and confer with the Government, Ayvazyan’s counsel began discussing a potential
  plea deal. Fenton Supp. Decl. ¶ 31. Following that meet and confer, the Government did not
  offer Ayvazyan a plea deal or offer to negotiate a plea deal.




                                                  83
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 84 of 88 Page ID #:15494




          The Court concludes, by a preponderance of the evidence, that the Government’s conduct
  and decisions during and in relation to plea bargaining were untainted. The only basis for the use
  of tainted information during Terabelian’s plea negotiations is that, during those discussions, the
  Government relied on its theory that Terabelian was using the Kauichko identity. See Opp. at
  51–52; July 29 Tr. at 161:7-16. However, as discussed above, that theory is untainted. See
  supra at 54–59.

          As to Ayvazyan, the refusal to plea bargain was not tainted. Rather, the Government’s
  witnesses explained that there were three reasons unrelated to Kastigar that led them to refuse to
  plea bargain with Ayvazyan. First, Ahn credibly testified that the United States Attorney’s
  Office for the Central District of California has a general policy of not engaging in plea
  discussions when there are pending misconduct motions. July 29 Tr. at 85:17-25. Here,
  Ayvazyan 81 filed a motion to dismiss on the basis of prosecutorial misconduct on April 21, 2021,
  and the Court did not resolve the motion until May 18, 2021. 82 See Dkts. 289, 343. By that
  point, Ayvazyan had filed yet another motion alleging prosecutorial misconduct: the instant
  Kastigar motion. See generally Dkt. 338 (filed May 17, 2021).

          Second, during the meet and confer, counsel for Ayvazyan attempted to negotiate a
  global resolution on behalf of all the defendants in the case, but also cautioned that he only spoke
  on behalf of Ayvazyan. Fenton Supp. Decl. ¶ 34. Fenton explained that he was concerned
  Ayvazyan’s counsel was attempting to negotiate a global resolution without authority from other
  defendants’ counsel. Id. That was another reason the Government declined to plea bargain with
  Ayvazyan. See id. ¶ 38.

          Finally, Fenton also stated that the Government believed its evidence against Ayvazyan
  was overwhelming and, accordingly, the Government had no interest in plea bargaining with
  Ayvazyan. Id. This is credible because the Government’s untainted evidence against Ayvazyan
  was, in fact, overwhelming.

         In light of this testimony, the Court concludes, by a preponderance of the evidence, that
  the Government’s conduct and decisions during and in relation to plea bargaining were
  untainted.




  81
       Terabelian did not join this motion.
  82
    Fenton stated that, during the May 14, 2021 meet and confer, one of Ayvazyan’s lawyers “disclaimed
  responsibility for the prosecutorial misconduct motions” and blamed his colleague for preparing and filing the
  motion. Fenton Supp. Decl. ¶ 36.

                                                          84
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 85 of 88 Page ID #:15495




                                iii.   Olaf Landsgaard.

         In relation to the purchase of real estate, the conspirators used the identity of deceased
  lawyer Olaf Landsgaard. See GEX 33.i at 3 (email from Viktoria Kauichko stating “I am
  including my attorney on the email and would like to sign at his office. He always looks over all
  our loan documents and arranges all necessary notaries”); id. at 1 (email purportedly from Olaf
  Landsgaard explaining he will “coordinate with Ms. Kauichko and our in house Notary Agent to
  complete the signing in our office today”).

          Defendants argue that the Government used tainted information to learn that Landsgaard
  was dead. Specifically, Defendants note that one of the 65 images Palmerton shared with the
  prosecution team on November 13, 2020 (image 37A) depicts Google search results that reflect
  the fact that Landsgaard was deceased. See Fenton Decl., Ex. 17 at 37.

         The Court concludes, by a preponderance of the evidence, that there were two prior
  independent sources for this use. The first is records from Perfect Escrow that the Government
  requested in early October 2020, several months before customs sent the prosecution team the
  141 photographs. See Fenton Decl., Ex. 2. The records include multiple emails to and from
  Landsgaard. See GEX 33.i at 1; GEX 33.l at 1, 4.

          Second, Landsgaard is referred to multiple times in the text messages between Ayvazyan
  and Tamara Dadyan contained on the Dadyan phone from the Weddington residence. For
  example, on July 9, 2020, Ayvazyan asks Dadyan, “Tam can u send me that lawyer email again.
  I can’t find it. I’m getting the docs on Palm spring today finally.” GEX 10 at 20. Ayvazyan
  then confirmed he was referring to “Olaf.” Id. Later, Dadyan and Ayvazyan joke about using
  Landsgaard’s identity: “[Dadyan]: Good morning from Olaf email. [Ayvazyan]: Lol[.] Good
  afternoon.” Id. at 40. Dadyan also tells Ayvazyan to “[r]eply to Olaf email.” Id.

          Under these circumstances, the Court is persuaded, by a preponderance of the evidence,
  that the Government would have inevitably taken investigative steps and learned that Landsgaard
  was dead. Accordingly, there was no Kastigar violation related to the Government’s knowledge
  that Landsgaard was dead. See Crowson, 828 F.2d at 1432; Nanni, 59 F.3d at 1432.

          Moreover, any use of tainted information for that non-evidentiary purpose was harmless
  beyond a reasonable doubt. There was no aggravated identity theft charge for the use of
  Landsgaard’s identity, and Defendants’ use of that identity was not presented to the grand jury.
  The fact that Landsgaard was dead was insignificant in the context of the full investigation. For
  those reasons, any use of tainted information to learn of Landsgaard’s death was harmless
  beyond a reasonable doubt. See Ponds, 454 F.3d at 329.



                                                 85
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 86 of 88 Page ID #:15496




                                                 ***

         For the foregoing reasons, the Court concludes that the Government has met its Kastigar
  burden as to the grand jury, trial, and non-evidentiary use.

  IV.    Defendants’ Discovery Arguments.

          Defendants make two arguments related to discovery for the Kastigar inquiry. First, they
  argue that they are entitled to sweeping discovery. See Dkts. 670, 670-3. Second, they argue
  that they are entitled to production of the documents that the Court ordered the Government to
  produce in camera. See Dkt. 690.

          The Court rejects both arguments. As to discovery, there is no right to discovery related
  to a Kastigar hearing. Rather, the Ninth Circuit has explained that the proof the Government
  will be required to submit to meet its burden “will vary from case to case, and we therefore
  cannot be specific as to precisely what evidence the government must bring forward.”
  Danielson, 325 F.3d at 1072. The Ninth Circuit has also repeatedly explained that the
  Government can meet its burdens through affidavits alone: “a hearing is not required if no
  factual issues are left to resolve, or if the government meets its burden to show independent
  sources through the use of affidavits,” and the “need for an evidentiary hearing . . . also depends
  on the circumstances of each case.” United States v. Dudden, 65 F.3d 1461, 1469 (9th Cir. 1995)
  (citing Montoya, 45 F.3d at 1298). Given the record and circumstances of this case, discovery is
  not warranted.

         The Court also concludes that Brady does not entitle Defendants to discovery. “Brady
  does not permit a defendant to sift through information held by the government to determine
  materiality,” United States v. Lucas, 841 F.3d 796, 807 (9th Cir. 2016), and “mere speculation
  about materials in the government’s files [does not] require the district court to make those
  materials available, or mandate an in camera inspection,” United States v. Mincoff, 574 F.3d
  1186, 1200 (9th Cir. 2009) (cleaned up). In other words, Defendants are not entitled to a fishing
  expedition.

          Yet, that is exactly what they seek. In their discovery letter, Defendants effectively
  request every document related to this case, including but not limited to presentations,
  memoranda, or debriefing information provided to agents executing search warrants; memoranda
  or other summaries (written or oral) prepared between October 19, 2020 and the present that
  summarize the facts of the case or evidence against Defendants, including but not limited to
  summaries for superiors, summaries for new team members, summaries related to witness
  meetings, summaries related to subpoena issuance or execution, summaries related to
  empanelment of a second grand jury, or any other portion of pre-trial or trial strategy; and all


                                                  86
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 87 of 88 Page ID #:15497




  communications regarding trial strategy or pre-trial strategy involving attorneys, agents, and any
  team members. See Dkt. 670-3. “No court has sanctioned such a far-flung fishing expedition.”
  United States v. Helmsley, 726 F. Supp. 929, 933 (S.D.N.Y. 1989) (rejecting Kastigar related
  “invitation to speculate as to subtle, tangential, nonevidentiary connections and the defendant’s
  concomitant request for a hearing inquiring of every prosecutor, investigator, trial witness, grand
  jury witness, interviewee, and grand juror, and document production of every subpoena, every
  grand jury transcript, every interview note, ‘all procedures used and actions taken’ in the
  investigation, the grand jury presentation, the immunizing of witnesses, the drafting of
  subpoenas, the evaluation of evidence, the determination of charges, and pretrial preparation”).

           Finally, the Jencks Act does not entitle Defendants to discovery, nor does Rule 26.2 of
  the Federal Rules of Criminal Procedure. The plain language of the Jencks Act limits the statute
  to trial testimony, and Rule 26.2 only expands the right to discovery under Jencks to a limited set
  of hearings, none of which are a Kastigar hearing. See 18 U.S.C. § 3500(a); see also Fed. R.
  Crim. P. 26.2(g).

          Second, Defendants are not entitled to the documents the Court ordered the Government
  to produce in camera. Those documents include the grand jury transcripts; prosecution
  memorandums written prior to the grand jury presentations; a grand jury subpoena log; annotated
  trial exhibit list that connects trial exhibits with grand jury subpoena; two emails in which
  Fenton’s supervisors attach leads they want Fenton to investigate; and two discovery quality
  check charts created prior to each grand jury presentation.

         These documents need not be produced to Defendants because they contain privileged
  attorney work product or protected grand jury material. Rule 16(a)(2) of the Federal Rules of
  Criminal procedure exempts from discovery “internal government documents made by an
  attorney for the government or other government agent in connection with investigating or
  prosecuting the case.” And protected grand jury material need only be produced to Defendants if
  the material will avoid a possible injustice and the need for disclosure is greater than the need for
  continued secrecy. See United States v. Plummer, 941 F.2d 799, 806 (9th Cir. 1991).

          Indeed, the Court previously explained that it will reserve ruling on discovery issues until
  it reviews the briefing. See June 28 Tr. at 110:16-21. In light of that briefing and hearing, the
  Court concludes that disclosure of the grand jury material will not avoid a possible injustice, and
  the need for disclosure is outweighed by the need for secrecy. As discussed extensively above,
  the Government has exceeded its Kastigar burden. Nothing in the in camera production changes
  that conclusion; to the contrary, it supports the conclusion.

         Accordingly, the Court rejects Defendants’ discovery related requests.



                                                   87
Case 2:20-cr-00579-SVW Document 874 Filed 08/20/21 Page 88 of 88 Page ID #:15498




  V.      Conclusion.

          “[T]he Fifth Amendment allow[s] the government to prosecute using evidence from
  legitimate independent sources.” Kastigar, 406 U.S. at 461. Here, the Government has
  established that (1) it did not use tainted information; (2) its evidence or non-evidentiary use
  stemmed from a legitimate independent source; or (3) its use of tainted information was harmless
  beyond a reasonable doubt.

         Accordingly, the Government has met its Kastigar burden, and Defendants’ motion for
  Kastigar relief is DENIED. 83

          IT IS SO ORDERED.


  Date: August 20, 2021
                                                     ___________________________________

                                                     HON. STEPHEN V. WILSON
                                                     UNITED STATES DISTRICT JUDGE




  83
    The Government’s motion to dismiss Defendants’ Kastigar claims on the grounds that Defendants waived that
  claim, see Dkt. 663, is DENIED as moot. The Court makes no finding as to whether Defendants’ arguments and
  evidence at trial constituted a waiver of Defendants’ Kastigar claims.

                                                       88
